Exhibit 10.5





































OWYHEE GOLD TRUST LLC




Part I

Members’ Agreement















































--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page




ARTICLE I

DEFINITIONS AND CROSS-REFERENCES

1

1.1

Definitions

1

1.2

Cross References

1




ARTICLE II

CERTAIN MATTERS CONCERNING CONTRIBUTIONS

BY MEMBERS

2

2.1

Creation of Owyhee Gold Trust LLC

2.2

Certain Obligations of ISGC During Period of Its Initial Contributions

2

2.3

Additional Contributions

2

2.4

Emergency or Unexpected Expenditures

2




ARTICLE III

REPRESENTATIONS AND WARRANTIES; TITLE TO ASSETS; INDEMNITIES  3

3.1

Representations and Warranties of the Members

3

3.2

Representations and Warranties of SMMI

3

3.3

Disclosures

5

3.4

Loss of Title

5

3.5

Limitation of Liability

5

3.6

Indemnification

6




ARTICLE IV

INTERESTS OF MEMBERS

7

4.1

Continuing Liabilities Upon Adjustments of Ownership Interests

7

4.2

Continuing Obligations and Environmental Liabilities

7

4.3

Grant of Lien and Security Interest

8

4.4

Subordination of Interests

8




ARTICLE V

RELATIONSHIP OF THE MEMBERS

8

5.1

Transfer or Termination of Rights

8

5.2

Abandonment and Surrender of Properties

8

5.3

Supplemental Business Arrangement

9

5.4

Implied Covenants

9

5.5

No Third Party Beneficiary Rights

9




ARTICLE VI

ACQUISITIONS WITHIN AREA OF INTEREST

9

6.1

General

9

6.2

Notice to Non-Acquiring Member

9

6.3

Option Exercised

9

6.4

Option Not Exercised

10

6.5

Non-Compete Covenants

10





1




--------------------------------------------------------------------------------



ARTICLE VII

DISPUTES

10

7.1

Governing Law

10

7.2

[Forum Selection]

10

7.3

Arbitration [if applicable]

10

7.4

Dispute Resolution

10




ARTICLE VIII

GENERAL PROVISIONS

11

8.1

Notices

11

8.2

Gender

11

8.3

Currency

11

8.4

Headings

11

8.5

Waiver

12

8.6

Modification

12

8.7

Force Majeure

12

8.8

Rule Against Perpetuities

12

8.9

Further Assurances

13

8.10

Entire Agreement; Successors and Assigns

13

8.11

Counterparts

13











2




--------------------------------------------------------------------------------

MEMBERS’ AGREEMENT

OF THE MEMBERS OF

Owyhee Gold Trust LLC

An Idaho Limited Liability Company




This Members’ Agreement (the “Agreement”) is made as of November 8, 2012 , 2012
(“Effective Date”) between South Mountain Mines, Inc., a corporation
incorporated under the laws of Idaho and is a wholly-owned subsidiary of Thunder
Mountain Resources, Inc. (“TMRI”), which in turn is a wholly-owned subsidiary of
Thunder Mountain Gold, Inc. (“TMGI”), both of which are corporations
incorporated under the laws of Nevada  (“SMMI”), the address of which is 5248 W.
 Chinden Blvd., Garden City, ID  83714, and Idaho State Gold Company II LLC, a
limited liability company organized under the laws of the State of Idaho
(“ISGC”), the address of which is 1112 W.  Main St., Suite 101, Boise, ID 83702.




RECITALS




A.

SMMI, TMRI and TMGI own or control certain properties in Owyhee County, State of
Idaho, which properties are described in Exhibit A (the “Properties”).




B.

ISGC wishes to participate with SMMI in the exploration, evaluation and, if
justified, the development and mining of mineral resources within the
Properties.




C.

SMMI and ISGC wish to form and operate a limited liability company under the
Idaho Uniform Limited Liability Company Act  (the “Act”), to own the Properties
and conduct the operations thereon contemplated by Recital B.  The name of the
limited liability company shall be Owyhee Gold Trust, LLC (the "Company") and
its affairs shall be governed by that certain Operating Agreement of Owyhee Gold
Trust LLC, dated as of November 8, 2012 (the “LLC Agreement”).




NOW THEREFORE, in consideration of the covenants and conditions contained
herein, SMMI and ISGC agree as follows:







ARTICLE I

DEFINITIONS AND CROSS-REFERENCES




1.1

Definitions.  The terms defined herein shall have the defined meaning wherever
used in this Agreement.  Capitalized terms used but not defined in this
Agreement shall have the meanings given thereto in the LLC Agreement.




1.2

Cross References.  References to exhibits are to Exhibits of the LLC Agreement.
 References to “Articles,” “Sections” and “Subsections” refer to Articles,
Sections and Subsections of this Agreement unless indicated otherwise.
 References to “Paragraphs” and “Subparagraphs” refer to paragraphs and
subparagraphs of the referenced Exhibits.





3




--------------------------------------------------------------------------------

ARTICLE II

CERTAIN MATTERS CONCERNING

CONTRIBUTIONS BY MEMBERS




2.1

Creation of Owyhee Gold Trust LLC.  Immediately after the Effective Date, SMMI,
TMRI and TMGI shall transfer the Properties and remaining Assets at the South
Mountain, Idaho project site to the Company.




2.2

Certain Obligations of ISGC during Period of Its Initial Contributions.

(a)

During the period when ISGC conducts Operations pursuant to Section 3.1(c) of
the LLC Agreement, ISGC shall provide for accrual of reasonably anticipated
Environmental Compliance expenses and shall transfer any accrued but unexpended
Environmental Compliance amounts to the Environmental Compliance Fund, in each
case under Paragraph 2.14 of Exhibit B.




(b)

In the event of resignation by ISGC pursuant to Subsection 3.2(a) of the LLC
Agreement, ISGC shall Indemnify, defend and hold SMMI harmless for any costs or
losses related to contractual obligations of the Company to third parties for
Operations existing at the time of such resignation.  In addition, ISGC shall
indemnify, defend and  hold SMMI harmless for ISGC’s share of liabilities to
third parties (regardless of whether such liabilities accrue before or after
such resignation), including Environmental Liabilities, Continuing Obligations
and Environmental Compliance, arising prior to ISGC’s resignation from
Operations conducted by ISGC.  

  




2.3

Additional Contributions.  At such time as ISGC has contributed the full amount
of its Initial Contribution no later than the times provided in the LLC
Agreement, the Members pursuant to Section3.1(b) of the LLC Agreement, subject
to any election permitted by Subsection 10.5(a) of the LLC Agreement, shall be
obligated to contribute funds to the Company to fund adopted Programs and
Budgets in proportion to their respective Ownership Interests.     




2.4

Emergency or Unexpected Expenditures. In case of emergency, the Manager may take
any reasonable action it deems necessary to protect life or property, to protect
the Assets or to comply with Laws.  The Manager may make reasonable expenditures
on behalf of the Members for unexpected events that are beyond its reasonable
control and that do not result from a breach by it of its standard of care.  The
Manager shall promptly notify the Members of the emergency or unexpected
expenditure, and the Manager shall be reimbursed for all resulting costs by the
Members in proportion to their respective Ownership Interests.











4




--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES;

TITLE TO ASSETS; INDEMNITIES




3.1

Representations and Warranties of the Members.  As of the Effective Date, each
Member warrants and represents to the other that:




(a)

it is a corporation or limited liability company duly organized and in good
standing in its state of incorporation and is qualified to do business and is in
good standing in those states where necessary in order to carry out the purposes
of this Agreement;




(b)

it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate, board of directors,
shareholder, surface and mineral rights owner, lessor, lessee and other actions
and consents required to authorize it to enter into and perform this Agreement
have been properly taken;




(c)

it will not breach any other agreement or arrangement by entering into or
performing this Agreement;




(d)

it is not subject to any governmental order, judgment, decree, debarment,
sanction or Laws that would preclude the permitting or implementation of
Operations under this Agreement; and




(e)

this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms.




3.2

Representations and Warranties of SMMI.  As of the Effective Date, SMMI makes
the following representations and warranties to ISGC:




(a)

With respect to those Properties SMMI owns in fee simple, if any, SMMI is in
exclusive possession of and owns such Properties free and clear of all
Encumbrances or defects in title except those specifically identified in
Paragraph 1.1 of Exhibit A.




(b)

With respect to those Properties in which SMMI, TMRI and TMGI (hereafter solely
for this Section 3.2 referred to collectively as “SMMI” whether one or more)
hold an interest under leases or other contracts: (i) SMMI is in exclusive
possession of such Properties, subject to any title encumbrances; (ii) SMMI has
not received any notice of default of any of the terms or provisions of such
leases or other contracts; (iii) SMMI has the authority under such leases or
other contracts to perform fully its obligations under this Agreement; (iv) to
SMMI’s knowledge, such leases and other contracts are valid and are in good
standing, subject to any existing encumbrances; (v) SMMI has no knowledge of any
act or omission by it or any condition on the Properties which could be
considered or construed as a default under any such lease or other contract; and
(vi) to SMMI’s knowledge, such Properties are free and clear of all Encumbrances
or defects in title except for those specifically identified in Paragraph 1.1 of
Exhibit A.




(c)

SMMI has delivered to or made available for inspection by ISGC all Existing Data
in its possession or control, and true and correct copies of all leases or other
contracts relating to the Properties.





5




--------------------------------------------------------------------------------




(d)

With respect to unpatented mining claims located by SMMI that are included
within the Properties, except as provided in Paragraph 1.1 of Exhibit A and
subject to the paramount title of the United States: (i) the unpatented mining
claims were properly laid out and monumented; (ii) all required location work
was properly performed; (iii) location notices and certificates were properly
recorded and filed with appropriate governmental agencies; (iv) all assessment
work required to hold the unpatented mining claims has been performed and all
Governmental Fees have been paid in a manner sufficient to maintain those claims
through the assessment year ending September 1, 2012; (v) To the best of SMMI's
knowledge, all affidavits of assessment work, evidence of payment of
Governmental Fees, and other filings required to maintain the claims in good
standing have been properly and timely recorded or filed with appropriate
governmental agencies; (vi) To the best of SMMI's knowledge, the claims are free
and clear of Encumbrances or defects in title, except as has otherwise been
disclosed; and (vii) SMMI has no knowledge of conflicting mining claims.
 Nothing in this Subsection, however, shall be deemed to be a representation or
a warranty that any of the unpatented mining claims contains a mineral deposit.




(e)

With respect to unpatented mining claims and millsites not located by SMMI but
which are included within the Properties, except as provided in Paragraph 1.1 of
Exhibit A and subject to the paramount title of the United States: (i) all
assessment work required to hold the unpatented mining claims has been performed
and all Governmental Fees have been paid in a manner consistent with that
required by SMMI  in order to maintain those claims through the assessment year
ending September 1, 2012; (ii) To SMMI's knowledge, all affidavits of assessment
work, evidence of payment of Governmental Fees, and other filings required to
maintain the claims in good standing have been properly and timely recorded or
filed with appropriate governmental agencies; (iii) To the best of SMMI's
knowledge, the claims are free and clear of Encumbrances or defects in title,
except as has been disclosed; and (iv) SMMI has no knowledge of conflicting
mining claims.  Nothing in this Subsection, however, shall be deemed to be a
representation or a warranty that any of the unpatented mining claims contains a
discovery of minerals.




(f)

With respect to the Properties, to SMMI’s knowledge, there are no pending or
threatened actions, suits, claims or proceedings, and there have been no
previous transactions affecting its interests in the Properties which have not
been for fair consideration.




(g)

Except as to matters otherwise disclosed in writing to ISGC prior to the
Effective Date:




(i)

to SMMI’s knowledge, there are no undisclosed conditions existing on or with
respect to the Properties and its ownership and operation of the Properties that
are in violation of any Laws (including without limitation any Environmental
Laws) nor causing or permitting any damage (including Environmental Damage, as
defined below) or impairment to the health, safety, or enjoyment of any person
at or on the Properties or in the general vicinity of the Properties;




(ii)

to SMMI’s knowledge, there are no undisclosed conditions creating past
violations by it or by any of its predecessors in title of any Environmental
Laws or other Laws affecting or pertaining to the Properties, nor any past
creation of damage or





6




--------------------------------------------------------------------------------

threatened damage to the air, soil, surface waters, groundwater, flora, fauna,
or other natural resources on, about or in the general vicinity of the
Properties (“Environmental Damage”); and




(iii)

SMMI has not received inquiry from or notice of a pending investigation from any
governmental agency or of any administrative or judicial proceeding concerning
the violation of any Laws.




The representations and warranties set forth above shall survive the execution
and delivery of any documents of Transfer provided under this Agreement.  For a
representation or warranty made to a Member’s “knowledge,” the term “knowledge”
shall mean actual knowledge on the part of Eric Jones and Jim Collord for SMMI
of facts that would reasonably lead to the indicated conclusions.  Pete Parsley
is paid by and is an employee and agent of ISGC for all purposes.




Matters disclosed in writing to ISGC prior to the Effective Date include, but
are not limited to, any conditions described in any of the following: (i) Earl
H. Bennett, Idaho Geologic Survey, 1999, “Site Inspection Report for Abandoned
and Inactive Mines in Southern Idaho – Owyhee County – Volume II:  Flint Creek –
South Mountain Area, Owyhee County, Idaho,” prepared for the U.S. Environmental
Protection Agency, Idaho Operations Office, Under Assistance Agreement No.
CP-980321-01-0, With Additional Support from the U.S. Bureau of Land Management,
Idaho State Office; (ii) State of Idaho Department of Environmental Quality,
December 2002, “Bay State Group, Preliminary Assessment Report, Owyhee County,
Idaho,” submitted to U.S. Environmental Protection Agency, Region 10; (iii)
State of Idaho Department of Environmental Quality, December 2002, “Sonnemann
Mine & Mill, Preliminary Assessment Report, Owyhee County, Idaho,” submitted to
U.S. Environmental Protection Agency, Region 10; (iv) State of Idaho Department
of Environmental Quality, March 2005, “Sonnemann Mine & Mill, Site Inspection
Report, Owyhee County, Idaho,” submitted to U.S. Environmental Protection
Agency, Region 10; and, (v) any matters with which Pete Parsley is demonstrably
on notice prior to the Effective Date shall be deemed disclosed.  The property
includes historic mine workings, including adits and mining and mineral process
waste, some of which discharge water that require regulatory management by
permitting or by use of the water to eliminate discharges.     







3.3

Disclosures. Each of the Members represents and warrants that it is unaware of
any material facts or circumstances that have not been disclosed in this
Agreement or the LLC Agreement which should be disclosed to the other Member in
order to prevent the representations and warranties in this Article or Article
VI of the LLC Agreement or in writing to ISGC prior to the Effective Date from
being materially misleading.  SMMI has disclosed to ISGC all information it
believes to be relevant concerning the Assets and has provided to or made
available for inspection by ISGC all such information, but does not make any
representation or warranty, express or implied, as to the accuracy or
completeness of the information (except as provided in Section 3.2) or as to the
boundaries or value of the Assets.  Each Member represents to the other that in
negotiating and entering into this Agreement and the LLC Agreement it has relied
solely on its own appraisals and estimates as to the value of the Assets and
upon its own geologic and engineering interpretations related thereto.




3.4

Loss of Title.  Any failure or loss of title to the Assets, and all costs of
defending title, shall be charged to the Business Account, except that in the
event of costs or losses





7




--------------------------------------------------------------------------------

arising out of or resulting from any breach of the representations and
warranties of SMMI or ISGC as to title, the breaching Member shall indemnify the
non-breaching Member for such costs and losses.




3.5

Limitation of Liability.  The Members shall not be required to make any
contribution to the capital of the Company except as otherwise provided in this
Agreement or the LLC Agreement, nor shall the Members in their capacity as
Members or Manager be bound by, or liable for, any debt, liability or obligation
of the Company whether arising in contract, tort, or otherwise.  The foregoing
shall not limit any obligation of a Member to indemnify, defend or hold the
other Member harmless as expressly provided by this Agreement or the LLC
Agreement.  The Members shall be under no obligation to restore a deficit
Capital Account upon the dissolution of the Company or the liquidation of any of
their Ownership Interests.  Any obligation herein to contribute capital to the
Company may be compromised by the unanimous consent of the Members, including by
payments by an obligated Member directly to the other Member.




3.6

Indemnification.




(a)

Each Member shall indemnify, defend and hold the other Member, its directors,
officers, employees, agents and attorneys, and Affiliates (collectively
“Indemnified Party”) harmless from and against the entire amount of any Material
Loss.  A “Material Loss” shall mean all direct and indirect costs, expenses,
damages or liabilities, including attorneys’ fees and other costs of litigation
(either threatened or pending and through all levels of appeal) arising out of
or based on a breach by a Member (“Indemnifying Party”) of any representation,
warranty or covenant contained in this Agreement or the LLC Agreement, including
without limitation:




(i)

any action taken for or obligation or responsibility assumed on behalf of the
Company or another Member by a Member or any of its directors, officers,
employees, agents and attorneys, or Affiliates, in violation of Section 5.1 of
the LLC Agreement;




(ii)

failure of a Member or its Affiliates to comply with the non-compete or Area of
Interest provisions of Article VI hereof;




(iii)

any Transfer that causes termination of the tax partnership established by
Section 5.2 of the LLC Agreement, against which the transferring Member shall
indemnify, defend and hold the non-transferring Member harmless as provided in
Subsection 7.2(e) of the LLC Agreement and Article V of Exhibit C; and




(iv)

failure of a Member or its Affiliates to comply with the preemptive right under
Section 7.3 of the LLC Agreement and Exhibit H.




A Material Loss shall not be deemed to have occurred until an Indemnified Party
incurs losses, costs, damages or liabilities in excess of Twenty Five Thousand
Dollars ($25,000) relating to breaches of warranties, representations and
covenants contained in this Agreement and the LLC Agreement, in the aggregate.
 SMMI’s aggregate liability to all Indemnified Parties under this Section for
breaches of the representations in Subsection 3.2(g) hereof shall not, however,
exceed One Million Dollars ($1,000,000).








8




--------------------------------------------------------------------------------



(b)

If any claim or demand is asserted against an Indemnified Party in respect of
which such Indemnified Party may be entitled to indemnification under this
Agreement, written notice of such claim or demand shall promptly be given to the
Indemnifying Party.  The Indemnifying Party shall have the right, but not the
obligation, by notifying the Indemnified Party within thirty (30) days after its
receipt of the notice of the claim or demand, to assume the entire control of
(subject to the right of the Indemnified Party to participate, at the
Indemnified Party’s expense and with counsel of the Indemnified Party’s choice),
the defense, compromise, or settlement of the matter, including, at the
Indemnifying Party’s expense, employment of counsel of the Indemnifying Party’s
choice.  Any damages to the assets or business of the Indemnified Party caused
by a failure by the Indemnifying Party to defend, compromise, or settle a claim
or demand in a reasonable and expeditious manner requested by the Indemnified
Party, after the Indemnifying Party has given notice that it will assume control
of the defense, compromise, or settlement of the matter, shall be included in
the damages for which the Indemnifying Party shall be obligated to indemnify the
Indemnified Party.  Any settlement or compromise of a matter by the Indemnifying
Party shall include a full release of claims against the Indemnified Party which
have arisen out of the indemnified claim or demand.




ARTICLE IV

INTERESTS OF MEMBERS




4.1

Continuing Liabilities upon Adjustments of Ownersh­ip Interests.  Any reduction
or elimination of either Member’s Ownership Interest under Section 4.2 of the
LLC Agreement shall not relieve such Member of its share of any liability,
including, without limitation, Continuing Obligations, Environmental Liabilities
and Environmental Compliance, whether arising, before or after such reduction or
elimination, out of acts or omissions occurring or undisclosed conditions
existing prior to the Effective Date, or out of Operations conducted during the
term of this Agreement but prior to such reduction or elimination, regardless of
when any funds may be expended to satisfy such liability.  For purposes of this
Section, the Member causing such liability shall be completely and entirely
responsible for such liability without any right of contribution.  In the event
causation or responsibility cannot be reasonably determined or allocation, then
such Member’s share of such liability shall be equal to its Ownership Interest
at the time the act or omission giving rise to the liability occurred, after
first taking into account any prior reduction, readjustment and restoration of
Ownership Interests under Sections 4.4, 10.5, 10.6 and 11.5 of the LLC Agreement
(or, as to such liability arising out of acts or omissions occurring or
undisclosed conditions existing prior to the Effective Date, equal to such
Member’s initial Ownership Interest).  Should the cumulative cost of satisfying
Continuing Obligations be in excess of cumulative amounts accrued or otherwise
charged to the Environmental Compliance Fund as described in Paragraph 2.14 of
Exhibit B, the Member responsible for for the Continuing Obligations shall be
solely and completely liable, without the right of contribution from any other
Member.  In the event responsibility cannot be reasonably determined or
allocated, then each of the Members shall be liable for its proportionate share
(i.e., Ownership Interest at the time of the act or omission giving rise to such
liability occurred), after first taking into account any reduction, readjustment
and restoration of Ownership Interests under Sections 4.4, 10.5, 10.6 and 11.5
of the LLC Agreement, of the cost of satisfying such Continuing Obligations,
notwithstanding that either Member has previously resigned from the Company or
that its Ownership Interest has been reduced or converted to an interest in Net
Proceeds pursuant to Subsection 4.4(a) of the LLC Agreement.








9




--------------------------------------------------------------------------------



4.2

Continuing Obligations and Environmental Liabilities.  The Company accepts and
assumes any and all obligations and liabilities encumbering, associated with, or
otherwise related to the Properties contributed to the Company by TMGI, TMRI
and/or SMMI, including, without limitation, any and all disclosed Environmental
Liabilities and Environmental Compliance, except to the extent such obligation
or liability constitutes or arises from a breach of a representation or warranty
of TMGI, TMRI, or SMMI set forth in this Agreement.  On dissolution of the
Company under Section 14.1 of the LLC Agreement, each Member shall remain liable
for its respective share of liabilities to third parties (whether such arises
before or after such dissolution), including Environmental Liabilities and
Continuing Obligations (including sole liability if such Member solely caused
such Environmental Liability or Continuing Obligations).  In the event of the
resignation of a Member pursuant to Section 14.2 of the LLC Agreement, the
resigning Member’s share of such liabilities shall be equal to its Ownership
Interest at the time such liability was incurred, after first taking into
account any reduction, readjustment, and restoration of Ownership Interests
under Sections 4.4, 10.5, 10.6 and 11.5 of the LLC Agreement (or, as to
undisclosed liabilities arising prior to the Effective Date, its initial
Ownership Interest) (except if such Member is solely liable for such
Environmental Liability or Continuing Obligations, in which case such Member
shall be entirely responsible therefore).




4.3

Grant of Lien and Security Interest.




(a)

Subject to Section 4.4 hereof, each Member grants to the other Member a lien
upon and a security interest in its Ownership Interest, including all of its
right, title and interest in the Assets, whenever acquired or arising, and the
proceeds from and accessions to the foregoing.




(b)

The liens and security interests granted by Subsection 4.3(a) hereof shall
secure every obligation or liability of the Member granting such lien or
security interest to the other Member created under this Agreement or the LLC
Agreement, including the obligation to repay a Cover Payment in accordance with
Section 11.4 of the LLC Agreement.  Each Member hereby agrees to take all action
necessary to perfect such lien and security interest and hereby appoints the
other Member its attorney-in-fact to execute, file and record all financing
statements and other documents necessary to perfect or maintain such lien and
security interest.




4.4

Subordination of Interests.  Each Member shall, from time to time, take all
necessary actions, including execution of appropriate agreements, to pledge and
subordinate its Ownership Interest, any liens it may hold which are created
under this Agreement other than those created pursuant to Section 4.3 hereof,
and any other right or interest it holds with respect to the Company and the
Assets (other than any statutory lien of the Manager) to any secured borrowings
for Operations approved by the Management Committee, including any secured
borrowings relating to Project Financing, and any modifications or renewals
thereof.







ARTICLE V

RELATIONSHIP OF THE MEMBERS




5.1

Transfer or Termination of Rights. Neither Member shall Transfer all or any part
of its rights or obligations under this Agreement, except in conjunction with a
transfer or termination of the Member’s Ownership Interest permitted by the LLC
Agreement.  Any





10




--------------------------------------------------------------------------------

such permitted assignment shall be subject to the consent requirements of
Section 7.2 of the LLC Agreement.  In addition, any Transfer of a Member’s
Ownership Interest shall also include a corresponding transfer of the Member’s
rights and obligations under this Agreement.




5.2

Abandonment and Surrender of Properties. A Member that desires to abandon or
surrender all or part of the Properties pursuant to Section 12.2 of the LLC
Agreement shall remain liable to the other Member for its share (determined by
its Ownership Interest as of the date of such abandonment, after first taking
into account any reduction, readjustment, and restoration of Ownership Interests
under Sections 4.4, 10.5, 10.6 and 11.5 of the LLC Agreement) of any liability
with respect to such Properties, including, without limitation, Continuing
Obligations, Environmental Liabilities and Environmental Compliance, whether
accruing before or after such abandonment, arising out Operations conducted
after the Effective Date and prior to the date of such abandonment, regardless
of when any funds may be expended to satisfy such liability.




5.3

Supplemental Business Arrangement. The Members hereby agree that in the event of
a Supplemental Business Arrangement pursuant to Section 10.13 of the LLC
Agreement, this Agreement shall apply mutatis mutandis to such business in the
same manner as to the LLC Agreement.




5.4

Implied Covenants.  There are no implied covenants contained in this Agreement
other than those of good faith and fair dealing.




5.5

No Third Party Beneficiary Rights.  This Agreement shall be construed to benefit
the Members and their respective successors and assigns only, and shall not be
construed to create third party beneficiary rights in any other party, expressly
including the Company, or in any governmental organization or agency, except to
the extent required to permit indemnification of a non-Member’s Indemnified
Party pursuant to Subsection 3.6(a) hereof.




ARTICLE VI

ACQUISITIONS WITHIN AREA OF INTEREST




6.1

General.  Any interest or right to acquire any interest in real property or
water rights related thereto within the Area of Interest either acquired or
proposed to be acquired during the term of this Agreement by or on behalf of
either Member (“Acquiring Member”) or any Affiliate of such Member shall be
subject to the terms and provisions of this Agreement and the LLC Agreement.
 SMMI and ISGC and their respective Affiliates for their separate account shall
be free to acquire lands and interests in lands outside the Area of Interest and
to locate mining claims outside the Area of Interest.  Failure of any Affiliate
of either Member to comply with this Article shall be a breach by such Member of
this Agreement.




6.2

Notice to Non-Acquiring Member.  Within ten (10) business days after the
acquisition or proposed acquisition, as the case may be, of any interest or the
right to acquire any interest in real property or water rights wholly or
partially within the Area of Interest (except real property acquired by the
Manager pursuant to a Program), the Acquiring Member shall notify the other
Member of such acquisition by it or its Affiliate; provided that if the
acquisition of any interest or right to acquire any interest pertains to real
property or water rights partially within the Area of Interest, then all such
real property (i.e., the part within the Area of Interest and the part outside
the Area of Interest) shall be subject to this Article.  The Acquiring Member’s
notice shall





11




--------------------------------------------------------------------------------

describe in detail the acquisition, the acquiring party if that party is an
Affiliate, the lands and minerals covered thereby, any water rights related
thereto, the cost thereof, and the reasons why the Acquiring Member believes
that the acquisition (or proposed acquisition) of the interest is in the best
interests of the Members under this Agreement.  In addition to such notice, the
Acquiring Member shall make any and all information concerning the relevant
interest available for inspection by the other Member.




6.3

Option Exercised.  Within ninety (90) days after receiving the Acquiring
Member’s notice, the other Member may notify the Acquiring Member of its
election to accept a proportionate interest in the acquired interest equal to
its Ownership Interest.  Promptly upon such notice, the Acquiring Member shall
convey or cause its Affiliate to convey to the Members in proportion to their
respective Ownership Interests or to the Company (as agreed by the Members), by
special warranty deed all of the Acquiring Member’s (or its Affiliate’s)
interest in such acquired interest, free and clear of all Encumbrances arising
by, through or under the Acquiring Member (or its Affiliate) other than those to
which both Members have agreed.  Immediately upon such notice, the acquired
interest either shall be subject to a Supplemental Business Arrangement, or if
conveyed to the Company, shall become a part of the Properties for all purposes
of this Agreement and the LLC Agreement.  The other Member shall promptly pay to
the Acquiring Member its proportionate share of the latter’s actual
out-of-pocket acquisition costs.




6.4

Option Not Exercised.  If the other Member does not give such notice within the
ninety (90) day period set forth in Section 6.3 hereof, it shall have no
interest in the acquired interests, and the acquired interests shall not be a
part of the Assets or continue to be subject to this Agreement or the LLC
Agreement.




6.5

Non-Compete Covenants.  Neither a Member that resigns pursuant to Section 14.2
of the LLC Agreement, or is deemed to have resigned pursuant to Sections 3.2,
4.4 or 11.5 of the LLC Agreement, nor any Affiliate of such a Member, shall
directly or indirectly acquire any interest or right to explore or mine, or
both, on any property any part of which is within the Area of Interest for
thirty-six (36) months after the effective date of resignation.  If a resigning
Member, or the Affiliate of a resigning Member, breaches this Section, such
resigning Member shall be obligated to offer to convey to the non-resigning
Member, without cost, any such property or interest so acquired (or ensure its
Affiliate offers to convey the property or interest to the non-resigning Member,
if the acquiring party is the resigning Member’s Affiliate).  Such offer shall
be made in writing and can be accepted by the non-resigning Member at any time
within ten (10) days after the offer is received by such non-resigning Member.
 Failure of a Member’s Affiliate to comply with this Section shall be a breach
by such Member of this Agreement.




ARTICLE VII

DISPUTES




7.1

Governing Law. Except for matters of title to the Properties or their Transfer,
which shall be governed by the law of their situs, this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Idaho,
without regard for any conflict of laws or choice of laws principles that would
permit or require the application of the laws of any other jurisdiction.




7.2

Forum Selection. Venue shall be Ada County, Idaho.





12




--------------------------------------------------------------------------------




7.3

Arbitration. Not Applicable




7.4

Dispute Resolution.  All disputes arising under or in connection with this
Agreement which cannot be resolved by agreement between the Members shall be
resolved in accordance with applicable Law.  If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or substantially prevailing
Member shall be entitled to recover reasonable attorneys’ fees and other costs
incurred in that action or proceeding through all levels of appeal, in addition
to any other relief to which it or they may be entitled.




ARTICLE VIII

GENERAL PROVISIONS




8.1

Notices. All notices, payments and other required or permitted communications
(“Notices”) to either Member shall be in writing, and shall be addressed
respectively as follows:

If to ISGC:

 

ISR Capital LLC

 

 

1112 W.  Main Street, Suite 101

 

 

Boise, ID 83702

 

Attention:

Sima Muroff

 

Telephone

+1 208 630 5070

 

Email:

sima@idahostateregionalcenter.com

 

With a Copy to:

W. Kirk Williams

 

 

kirk@isrcapital.com

 

 

 

If to SMMI:

 

C/O Thunder Mountain Gold Inc.

 

 

5248 W.  Chinden Blvd.

 

 

Garden City, Idaho 83714

 

Attention:

Eric Jones

 

Telephone:

208-658-1037

 

Email:

Eric@ThunderMountainGold.com

 

With a Copy to:

Joseph H. Baird

 

 

jhbaird@bhwlaw.com




All Notices shall be given (a) by personal delivery to the Member;  (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or





13




--------------------------------------------------------------------------------

certified mail return receipt requested; or (d) by overnight or other express
courier service.  All Notices shall be effective and shall be deemed given on
the date of receipt at the principal address if received during normal business
hours, and, if not received during normal business hours, on the next business
day following receipt, or if by electronic communication, on the date of such
communication.  Either Member may change its address by Notice to the other
Member.




8.2

Gender.  The singular shall include the plural, and the plural the singular
wherever the context so requires, and the masculine, the feminine, and the
neuter genders shall be mutually inclusive.




8.3

Currency. All references to “dollars” or “$” herein shall mean lawful currency
of the United States of America.




8.4

Headings.  The subject headings of the Sections and Subsections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.




8.5

Waiver.  The failure of either Member to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach hereof shall not constitute a waiver of any provision of this Agreement
or limit such Member’s right thereafter to enforce any provision or exercise any
right.




8.6

Modification.  No modification of this Agreement shall be valid unless made in
writing and duly executed by both Members.




8.7

Force Majeure.  Except for the obligation to make payments when due hereunder,
the obligations of a Member shall be suspended to the extent and for the period
that performance is prevented by any cause, whether foreseeable or
unforeseeable, beyond its reasonable control, including, without limitation,
labor disputes (however arising and whether or not employee demands are
reasonable or within the power of the Member to grant); acts of God; Laws,
instructions or requests of any government or governmental entity; judgments or
orders of any court; inability to obtain on reasonably acceptable terms any
public or private license, permit or other authorization; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal,
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Member seeking the approval or authorization (including,
without limitation, a failure to complete any review and analysis required by
the National Environ­mental Policy Act or any similar state law within (24)
months of initiation of that process); acts of war or conditions arising out of
or attributable to war, whether declared or undeclared; riot, civil strife,
insurrection or rebellion; fire, explosion, earthquake, storm, flood, sink
holes, drought or other adverse weather condition; delay or failure by suppliers
or transporters of materials, parts, supplies, services or equipment or by
contractors’ or subcontractors’ shortage of, or inability to obtain, labor,
transportation, materials, machinery, equipment, supplies, utilities or
services; accidents; breakdown of equipment, machinery or facilities; actions by
native rights groups, environmental groups, or other similar special interest
groups; or any other cause whether similar or dissimilar to the foregoing.  The
affected Member shall promptly give notice to the other Member of the suspension
of performance, stating therein





14




--------------------------------------------------------------------------------

the nature of the suspension, the reasons therefor, and the expected duration
thereof.  The affected Member shall resume performance as soon as reasonably
possible.  During the period of suspension the obligations of both Members to
advance funds pursuant to Article II hereof shall be reduced to levels
consistent with then current Operations.  Notwithstanding the foregoing,
however, if a Member’s performance has been suspended pursuant to this Section
8.7 for a total of more than three years in any six year period, the other
Member shall have the option to buyout such Member’s interest in the Company
pursuant to Section 4.7 of the Operating Agreement of the Company.




8.8

Rule Against Perpetuities.  The Members do not intend that there shall be any
violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule.  Accordingly, if
any right or option to acquire any interest in the Properties, in an Ownership
Interest, in the Assets, or in any real property exists under this Agreement,
such right or option must be exercised, if at all, so as to vest such interest
within time periods permitted by applicable rules.  If, however, any such
violation should inadvertently occur, the Members hereby agree that a court
shall reform that provision in such a way as to approximate most closely the
intent of the Members within the limits permissible under such rules.




8.9

Further Assurances. Each of the Members shall take, from time to time and
without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.




8.10

Entire Agreement; Successors and Assigns.  This Agreement contains the entire
understanding of the Members and supersedes all prior agreements and
understandings between the Members relating to the subject matter hereof;
provided that nothing in this Section 8.10 modifies or affects the LLC Agreement
and the Members’ obligations thereunder.  This Agreement shall be binding upon
and inure to the benefit of the respective successors and permitted assigns of
the Members.







8.11

Counterparts.  This Agreement may be executed in any number of counterparts, and
it shall not be necessary that the signatures of both Members be contained on
any counterpart.  Each counterpart shall be deemed an original, but all
counterparts together shall constitute one and the same instrument.





15




--------------------------------------------------------------------------------




8.12

Survivability.  Provisions which by their nature are intended to survive
termination, including but not limited to Sections 2.2, 3.1 through 3.6, 4.1,
4.2 and 4.3, Article VII, and this Section 8.12, shall survive termination of
the Agreement for the duration of the period set in the situs jurisdiction for
actions brought for breach of contract.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.




[ex105002.gif] [ex105002.gif]

















16




--------------------------------------------------------------------------------
















Part II

Operating Agreement

of

Owyhee Gold Trust LLC

An Idaho Limited Liability Company






































 




--------------------------------------------------------------------------------

TABLE OF CONTENTS




Page



ARTICLE I

1

1.1

Definitions

1

1.2

Cross References

1



ARTICLE II

2

2.1

Formation

2

2.2

Name

2

2.3

Purposes

2

2.4

Limitation

2

2.5

Term

2

2.6

Registered Agent; Offices

3



ARTICLE III

3

3.1

Members’ Initial Contributions

3

3.2

Failure to Make Initial Contribution

4

3.3

Record Title

5



ARTICLE IV

6

4.1

Initial Ownership Interests

6

4.2

Changes in Ownership Interests

6

4.3

Admission of New Members

7

4.4

Elimination of Minority Interest

7

4.5

Documentation of Adjustments to Ownership Interests

8



ARTICLE V

10

5.1

Limitation on Authority of Members

11

5.2

Federal Tax Elections and Allocations

11

5.3

State Income Tax

11

5.4

Tax Returns

11

5.5

Other Business Opportunities

11

5.6

Waiver of Rights to Partition or Other Division of Assets

11

5.7

Bankruptcy of a Member

11

5.8

Implied Covenants

11

5.9

No Certificate

12

5.10

Disposition of Production

12

5.11

Limitation of Liability

12

5.12

Indemnities

12

5.13

No Third Party Beneficiary Rights

12



ARTICLE VI

12



ARTICLE VII

13

7.1

General

13

7.2

Limitations on Free Transferability

13

7.3

Preemptive Right

15





1




--------------------------------------------------------------------------------





ARTICLE VIII

15

8.1

Organization and Composition

15

8.2

Decisions

15

8.3

Meetings

16

8.4

Action Without Meeting in Person

17

8.5

Matters Requiring Approval

17



ARTICLE IX

17

9.1

Appointment

17

9.2

Powers and Duties of Manager

17

9.3

Standard of Care

21

9.4

Resignation; Deemed Offer to Resign

21

9.5

Payments To Manager

22

9.6

Transactions With Affiliates

22

9.7

Activities During Deadlock

22



ARTICLE X

23

10.1

Initial Program and Budget

23

10.2

Operations Pursuant to Programs and Budgets

23

10.3

Presentation of Programs and Budgets

23

10.4

Review and Adoption of Proposed Programs and Budgets

23

10.5

Election to Participate

24

10.6

Recalculation or Restoration of Reduced Interest Based on Actual Expenditures

25

10.7

Pre-Feasibility Study Program and Budgets

26

10.8

Completion of Pre-Feasibility Studies and Selection of Approved Alternatives

27

10.9

Programs and Budgets for Feasibility Study

28

10.10

Development Programs and Budgets; Project Financing

28

10.11

Expansion or Modification Programs and Budgets

29

10.12

Budget Overruns; Program Changes

29

10.13

Supplemental Business Arrangement

29



ARTICLE XI

30

11.1

Monthly Statements

30

11.2

Cash Calls

30

11.3

Failure to Meet Cash Calls

30

11.4

Cover Payment

30

11.5

Remedies

31

11.6

Audits

32



ARTICLE XII

33

12.1

Royalties, Production Taxes and Other Payments Based on Production

33

12.2

Abandonment and Surrender

33



ARTICLE XIII

33

13.1

Business Information

33

13.2

Member Information

34

13.3

Permitted Disclosure of Confidential Business Information

34

13.4

Disclosure Required By Law

35

13.5

Public Announcements

35








2




--------------------------------------------------------------------------------





ARTICLE XIV

35

14.1

Events of Dissolution

35

14.2

Resignation

36

14.3

Disposition of Assets on Dissolution

36

14.4

Filing of Certificate of Cancellation

36

14.5

Right to Data After Dissolution

36

14.6

Continuing Authority

36



ARTICLE XV

37

15.1

Governing Law

37

15.2

[Forum Selection]

37

15.3

Arbitration [if applicable]

37

15.4

Dispute Resolution

37



ARTICLE XVI

37

16.1

Notices

37

16.2

Gender

38

16.3

Currency

38

16.4

Headings

38

16.5

Waiver

38

16.6

Modification

38

16.7

Force Majeure

38

16.8

Rule Against Perpetuities

39

16.9

Further Assurances

39

16.10

Entire Agreement; Successors and Assigns

39

16.11

Counterparts

39








3




--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

Owyhee Gold Trust LLC

An Idaho Limited Liability Company




This Limited Liability Company Operating Agreement is made as of November 8,
2012 (“Effective Date”) between South Mountain Mines, Inc., a corporation
incorporated under the laws of Idaho (“SMMI”), the address of which is 5248 W.
Chinden Blvd., Garden City, ID  83714, which is a wholly owned subsidiary of
Thunder Mountain Resources, Inc. (“TMRI”), which in turn is a wholly owned
subsidiary of Thunder Mountain Gold, Inc. (“TMGI”), both of which are
incorporated under the laws of the State of Nevada, and Idaho State Gold Company
II LLC, a limited liability company organized under the laws of the State of
Idaho (“ISGC”), the address of which is 1112 W.  Main St., Suite 101, Boise, ID
83702.




RECITALS




A.

SMMI, TMRI and TMGI own or control certain properties in Owyhee County, State of
Idaho, which properties are described in Exhibit A and defined in Exhibit D.




B.

ISGC wishes to participate with SMMI in the exploration, evaluation and, if
justified, the development and mining of mineral resources within the
Properties.




C.

SMMI and ISGC wish to form and operate a limited liability company under the
Idaho Uniform Limited Liability Company Act (the “Act”), to own the Properties
and conduct the operations thereon contemplated by Recital A.




NOW THEREFORE, in consideration of the covenants and conditions contained
herein, SMMI and ISGC agree as follows:







ARTICLE I

DEFINITIONS AND CROSS-REFERENCES




1.1

Definitions.  The terms defined in Exhibit D and elsewhere herein shall have the
defined meaning wherever used in this Agreement, including in Exhibits.




1.2

Cross References.  References to “Exhibits,” “Articles,” “Sections” and
“Subsections” refer to Exhibits, Articles, Sections and Subsections of this
Agreement.  References to “Paragraphs” and “Subparagraphs” refer to paragraphs
and subparagraphs of the referenced Exhibits.




ARTICLE II

NAME, PURPOSES AND TERM




2.1

Formation.  The Company has been duly organized pursuant to the Act and the
provisions of this Agreement as an Idaho limited liability company by the filing
of its Certificate of Organization (as defined in the Act) in the Office of the
Secretary of the State of Idaho, on or before the Effective Date, and
registering to do business in the State of Idaho.





1




--------------------------------------------------------------------------------




2.2

Name.  The name of the Company is “Owyhee Gold Trust LLC” and such other name or
names complying with the Act as the Manager shall determine.  The Manager shall
make any filings or registrations required by jurisdictions in which the Company
conducts its Business.




2.3

Purposes.  The Company is formed for the following purposes and for no others,
and shall serve as the exclusive means by which each of the Members accomplishes
such purposes:




(a)

to conduct Exploration within the Properties and Area of Interest,




(b)

to acquire additional real property and other interests within the Area of
Interest,




(c)

to evaluate the possible Development and Mining of the Properties, and, if
justified, to engage in Development and Mining,




(d)

to engage in Operations on the Properties,




(e)

to engage in marketing Products,




(f)

to complete and satisfy all Environmental Compliance obligations and Continuing
Obligations affecting the Properties,




(g)

to perform any other activity necessary, appropriate, or incidental to any of
the foregoing, and




(f)

to negotiate third party involvement.




2.4

Limitation.  Unless the Members otherwise agree in writing, the Business of the
Company shall be limited to the purposes described in Section 2.3, and nothing
in this Agreement shall be construed to enlarge such purposes.




2.5

Term.  The term of the Company shall begin on the Effective Date and shall
continue for ninety-nine (99) years from the Effective Date and for so long
thereafter as Products are produced from the Properties on a continuous basis,
and thereafter until all materials, supplies, equipment and infrastructure have
been salvaged and disposed of, and any required Environmental Compliance is
completed and accepted, unless the Company is earlier terminated as provided in
Article III of the LLC Agreement.  For purposes hereof, Products shall be deemed
to be produced from the Properties on a “continuous basis” so long as production
in commercial quantities is not halted irrespective of the reason for more than
Three Hundred Sixty-five (365) consecutive days.




2.6

Registered Agent; Offices.  The name of the Company’s registered agent in the
State of Idaho is W. Kirk Williams or such other person as the Manager may
select in compliance with the Act from time to time.  The registered office of
the Company in the State of Idaho shall be located at 1112 W. Main St., Ste.
101, Boise, ID 83702 or at any other place within the State of Idaho which the
Manager shall select.  The principal office of the Company shall be at any other
location which the Manager shall select.








2




--------------------------------------------------------------------------------




ARTICLE III

CONTRIBUTIONS BY MEMBERS




3.1

Members’ Initial Contributions.




(a)

SMMI, TMRI and TMGI as SMMI’s Initial Contribution, hereby contribute the
Properties described in Exhibit A to the capital of the Company in exchange for
6,000 membership units (“Units”).  The amount of Six Million Seven Hundred
Twenty-five Thousand Dollars ($6,725,000.00) shall be credited to SMMI’s Capital
Account on the Effective Date with respect to SMMI’s Initial Contribution.
  SMMI will hold the Unit certificates, as further described in Exhibit I.




(b)

Subject to ISGC’s right of resignation as set forth in Section 3.2 and SMMI’s
option pursuant to Section 3.5, ISGC, as its Initial Contribution, shall fund
Operations under Subsection 3.1(c) totaling Eighteen Million Dollars
($18,000,000.00) in exchange for 18,000 Units issued by the Company upon
execution of this Agreement.  All Units issued to ISGC shall be unvested until
such Units are vested as provided in Section 3.4. Until final vesting, SMMI will
hold its Units in trust for both ISGC and SMMI.  In determining whether such
funding obligation has been met, only costs and expenditures that constitute
Qualifying Expenses shall be included.  Amounts shall be credited to ISGC’s
Capital Account on a monthly basis as ISGC funds its Initial Contribution.  For
the avoidance of doubt, expenditures made by a Member during the period from the
March 30, 2012 letter of intent to the date of this Agreement that would satisfy
the definition of “Qualifying Expenses” but for the fact that they were incurred
prior to the date of this Agreement shall constitute Qualifying Expenses.  Each
Member agrees to submit documentation for such expenses not later than January
31, 2013.  Qualifying Expenses incurred by SMMI during such period shall
increase its capital account but shall not affect the issued Units or Ownership
Interest set forth in this Agreement. ISGC agrees to discuss potential
reimbursement of SMMI’s expenditures following completion of the 2012 audit.




(c)

The Management Committee shall be created and effective from and after the date
of this Agreement in accordance with Article VIII.  In addition to the reporting
obligations set forth elsewhere in this Agreement, until such time as ISGC has
completed its Initial Contribution, on or before the end of the month after each
calendar, ISGC shall submit to SMMI a statement of Qualifying Expenses incurred
during the preceding quarter.  SMMI shall provide ISGC with written notice of
any exceptions it may have to the statement of Qualifying Expenses submitted to
it as provided above within three (3) months after receipt of the statement.
 Failure to provide such notice within the three (3) month period shall
constitute acceptance by SMMI of the stated Qualifying Expenses.  











3




--------------------------------------------------------------------------------




3.2

Failure to Make Initial Contribution.




(a)

Failure to Conduct 2013 Operations and Contribute At Least $3 Million.  ISGC’s
failure to (1) engage a mining contractor to continue rehabilitation of the
underground workings for the purpose of acquiring metallurgical samples and
drilling ore zones during the 2013 mining season, substantially in accordance
with the scope of work set forth in the contract presently in effect with Widman
Contractors for the South Mountain Mine, (2) perform the “Underground Definition
Drilling” scope of work, including the expenditure of at least $300,000, during
the 2013 mining season in accordance with the Initial Program and Budget
attached as Exhibit G to this Agreement, and (3) make at least Three Million
Dollars ($3,000,000.00) in Qualifying Expenses of its Initial Contribution in
accordance with the provisions of this Article by December 31, 2014, shall be
deemed to be a resignation of ISGC from the Company and from its position as
Manager, the termination of its membership in the Company and a transfer of its
Ownership Interest and Capital Account to SMMI, and the cancellation of all
Units that were to be vested in ISGC.  All of the above events shall be
effective upon such failure and no later than December 31, 2014.  Upon such
event, ISGC shall have no further right, title or interest in the Company or the
Assets and it shall take such actions as are necessary to ensure that all Assets
and Ownership Interests are free and clear of any Encumbrances arising by,
through or under it, except for such Encumbrances to which SMMI may have agreed.
 For the sake of clarity, the cancellation of that certain note and the loan it
represents to Thunder Mountain Gold, Inc., a copy of which is attached hereto as
Exhibit J (the “Note”) shall constitute a $1,000,000 Capital Contribution and
Qualifying Expense by ISGC, which shall be credited towards ISGC’s obligation to
contribute $3,000,000 by December 31, 2014.




(b)

Failure to Fund Other Contributions or Full Initial Contribution.  




(i)

If ISGC satisfies the contribution obligations under Section 3.2(a), such that
2,000 Units are vested pursuant to Section 3.4, but ISGC fails to fund
 Qualifying Expenses in the amount of Eight million dollars ($8,000,000),
inclusive of the Capital Contribution described in Subsection 3.2(a), not later
than July 31, 2015, then (x) the additional 4,250 Units and the additional
11,750 Units, as described in Section 3.4, shall not vest and shall be
cancelled, such that the respective Ownership Percentages are 25% ISGC and 75%
SMMI, and (y) ISGC shall immediately resign as Manager, and SMMI shall become
the Manager.




(ii) If ISGC satisfies the contribution obligations under Sections 3.2(a) and
3.2(b)(i), such that 6,250 Units are vested pursuant to Section 3.4, but ISGC
fails to fund Qualifying Expenses in the amount of Eighteen million dollars
($18,000,000), inclusive of the Capital Contribution described in Sections
3.2(a) and 3.2(b)(i), not later than December 31, 2016, if and only if SMMI does
not elect the option set out in Section 3.5 after being presented with the
opportunity to so elect, then ISGC remains as Manager; however, the additional
11,750 Units, as described in Section 3.4,  shall not vest and shall be
cancelled, and the initial Ownership Interests described in Section 4.1 shall be
adjusted to reflect Fifty-one percent (51%) in ISGC and Forty-nine percent (49%)
in SMMI.  All unvested Units are void and shall be cancelled by the Company upon
ISGC’s failure to satisfy the vesting conditions set forth in this Agreement.




3.3

Record Title.  Title to the Assets shall be held by the Company.








4




--------------------------------------------------------------------------------



3.4

Vesting.  Units issued to ISGC shall vest as follows:  (a) 2,000 Units shall
vest if ISGC makes Capital Contributions of not less than Three million Dollars
($3,000,000) that are used to fund Qualifying Expenses not later than December
31, 2014 inclusive of the Note cancelled by ISGC; (b) an additional 4,250 Units
shall vest if ISGC makes Capital Contributions of not less than Eight million
Dollars ($8,000,000) (including, for the sake of clarity, the Capital
Contributions described in Subsection 3.2(a) above) that are used to fund
Qualifying Expenses not later than July 31, 2015; and (c) unless SMMI exercises
its option under Section 3.5 below, an additional 11,750 Units shall vest if
ISGC makes Capital Contributions of not less than Eighteen million Dollars
($18,000,000) (including, for the sake of clarity, the Capital Contributions
described in Subsection 3.2(a) and (b) above) that are used to fund Qualifying
Expenses not later than December 31, 2016; SMMI shall have the right to review
and object to such records as set forth in Section 3.1(d).    All unvested Units
are void and shall be cancelled by the Company.




3.5

SMMI Option.    If ISGC has expended at least $8.0 Million in Qualifying
Expenses on or for the benefit of the Properties and produced a Feasibility
Study by July 31, 2015, then ISGC will be vested with at least 6,250 Units and,
SMMI will have sixty (60) days from the date ISGC provides confirmation to SMMI
that it passed the $8.0 Million threshold for Qualifying Expenses to decide
whether to contribute to joint operations under the LLC Agreement going forward
based on initial Ownership Interests of fifty-one percent (51%) for ISGC and
forty-nine percent (49%) for SMMI or elect to have ISGC continue expending
Qualifying Expenses on its own. If SMMI elects to participate in joint
operations going forward at the 51/49 basis, then SMMI must contribute 49%
prorate to the balance of the then current Program and Budget (for the sake of
clarity, SMMI shall not have to pay any of the $8,000,000 in Qualifying Expenses
expended by ISGC in vesting of ISGC's 6,250 Units) and its full 49% share to
future Programs and Budgets; provided however, SMMI will have One Hundred Twenty
(120) days from the end of the 60-day decision window to obtain funding and
confirm to ISGC’s satisfaction its ability to fund future Programs and Budgets.
The respective Ownership Interests shall thereafter remain at 51% ISGC and 49%
SMMI unless and until such Ownership Percentages are modified pursuant to this
Agreement.  ISGC’s intention is to spend the entire balance of the Eighteen
Million Dollar-Initial Contribution, after reaching the Fifty-one percent (51%)
benchmark as the next ensuing Program and Budget.  




3.6

Timing of Contributions.  Each Member shall fund all Capital Contributions that
it is required or elects to make pursuant to this Agreement into an escrow
account subject to the joint control of the Company and such Member or, at the
election of such Member, an account owned and controlled by the Company.  Such
Capital Contributions shall be funded on a quarterly basis in the amount
required so that the Company at all time has sufficient funds in its account
and/or the escrow account to cover the Company’s reasonably projected costs for
the following twelve (12) months, on a rolling 12 month basis.  Such projected
costs shall be based upon the then-current adopted Budget, to the extent it
covers all or a portion of such 12 month period, and on the Member’s reasonable
projection of costs to be incurred in any portion of such 12 month period not
covered by an adopted Budget.  Upon the execution of this Agreement ISGC agrees
to provide SMMI with reasonable documentation of at least $18 million in initial
capitalization, and will provide similar documentation of its remaining
capitalization at the time of each quarterly Capital Contribution.











5




--------------------------------------------------------------------------------

ARTICLE IV

INTERESTS OF MEMBERS




4.1

Initial Ownership Interests.  The Ownership Interest of each Member at any point
in time shall be equal to the number of Units then owned by such Member divided
by the total number of outstanding Units then owned by all Members.  The Members
shall have the following initial Ownership Interests:




SMMI

–

25.00%

ISGC

–

75.00%




Ownership Interests shall be recalculated in the event that Units are
transferred, new Units are issued by the Company, outstanding Units are redeemed
by the Company, or as otherwise needed.  By way of example only, if ISGC funds
$3 million of its Initial Contribution, so that 2,000 of its Units are vested ,
and the Company voids the remaining 16,000 Units, then the total number of
outstanding Units at that time would be 8,000 and respective Ownership Interests
at such time would be 75% for SMMI (6,000 Units owned divided by 8,000 Units
outstanding) and 25% for ISGC (2,000 Units owned divided by 8,000 Units
outstanding).







4.2

Changes in Ownership Interests.  The Ownership Interests shall be changed or
possibly eliminated as follows:




(a)

Upon resignation or deemed resignation as provided in Sections 3.2, 4.4, and
Article XIV;




(b)

Upon an election by either Member pursuant to Section 10.5 to contribute less to
an adopted Program and Budget than the percentage equal to its Ownership
Interest, or to contribute nothing to an adopted Program and Budget;




(c)

In the event of default by either Member in making its agreed-upon contribution
to an adopted Program and Budget, followed by an election by the other Member to
invoke any of the remedies in Section 11.5;




(d)

Upon Transfer by either Member of part or all of its Ownership Interest in
accordance with Article VII; or




(e)

Upon acquisition by either Member of part or all of the Ownership Interest of
the other Member, however arising.




4.3

Admission of New Members.  Except in the event of a transfer permitted pursuant
to Article VII, a new member may be admitted only with the unanimous written
approval of the Members.




4.4

Elimination of Minority Interest.




(a)

A Reduced Member whose Recalculated Ownership Interest becomes less than ten
percent (10.0%) shall be deemed to have withdrawn from the Company and shall





6




--------------------------------------------------------------------------------

relinquish its entire Ownership Interest free and clear of any Encumbrances
arising by, through or under the Reduced Member, except any such Encumbrances
listed in Paragraph 1.1 of Exhibit A or to which the Members have agreed.  Such
relinquished Ownership Interest shall be deemed to have accrued automatically to
the other Member.  The Reduced Member’s Capital Account shall be transferred to
the remaining Member.  The Reduced Member shall have the right to receive Ten
percent (10.0%) of Net Proceeds as of the effective date of the resignation.
 Upon receipt of such amount, the Reduced Member shall thereafter have no
further right, title, or interest in the Assets, in the Company or under this
Agreement, and unless two owners remain, the tax partnership established by
Exhibit C shall dissolve pursuant to Paragraph 4.2 of Exhibit C.  In such event,
the Reduced Member shall execute and deliver an appropriate conveyance of any
right, title and interest the Reduced Member may have in the Assets to the
remaining Member.




(b)

The relinquishment, resignation and entitlements for which this Section provides
shall be effective as of the effective date of the recalculation under
Sections 10.5 or 11.5.  However, if the final adjustment provided under Section
10.6 for any recalculation under Section 10.5 results in a Recalculated
Ownership Interest of ten percent (10.0%) or more: (i) the Recalculated
Ownership Interest shall be deemed, effective retroactively as of the first day
of the Program Period, to have automatically revested; (ii) the Reduced Member
shall be reinstated as a Member, with all of the rights and obligations
pertaining thereto; (iii) the right to Net Proceeds under Subsection 4.4(a)
shall terminate; and (iv) the Manager, on behalf of the Members, shall make any
necessary reimbursements, reallocations of Products, contributions and other
adjustments as provided in Subsection 10.6(d).  Similarly, if such final
adjustment under Section 10.6 results in a Recalculated Ownership Interest for
either Member of less than ten percent (10.0%) for a Program Period as to which
the provisional calculation under Section 10.5 had not resulted in an Ownership
Interest of less than ten percent (10.0%), then such Member, at its election
within thirty (30) days after notice of the final adjustment, may contribute an
amount resulting in a revised final adjustment and resultant Recalculated
Participating Interest of ten percent (10.0%).  If no such election is made,
such Member shall be deemed to have withdrawn under the terms of Subsection
4.4(a) as of the beginning of such Program Period, and the Manager, on behalf of
the Members, shall make any necessary reimbursements, reallocations of Products,
contributions and other adjustments as provided in Subsection 10.6(d), including
of any Net Proceeds to which such Member may be entitled for such Program
Period.




4.5

Documentation of Adjustments to Ownersh­ip Interests.  Each Member’s Ownership
Interest and related Capital Account balance shall be shown in the accounting
records of the Company, and any adjustments thereto, including any reduction,
readjustment, and restoration of Ownership Interests under Sections 4.4, 10.5,
10.6 and 11.5, shall be made monthly.  The Schedule of Members attached hereto
shall be amended from time to time to reflect such changes, and Units, if
issued, shall also be amended from time to time to simultaneously reflect such
changes.




4.6

Third-Party Relationships and Ownership Understandings.  In the event that a
third-party proposes an acceptable joint venture or buy-out opportunity, then
the following is agreed:  a)  any joint venture proposed by a third party that
provides a reasonable opportunity must be agreed to by both ISGC and SMMI, or;
b)  any buy out of the Company must be agreed to by both ISGC and SMMI or (c)
the provisions of Section 2 of Exhibit H shall apply.  








7




--------------------------------------------------------------------------------



4.7

Buyout Option Upon Extended Force Majeure. If a Member has claimed that a
material obligation of such Member under this Agreement has been suspended as a
result of an event of force majeure pursuant to Section 16.7 of this Agreement
or Section 8.7 of the Members’ Agreement for an aggregate period of more than
three years in any rolling six-year period, then the other Member (the
“Offeror”) may give written notice (the “Offer”) to the Member claiming such
force majeure (the “Offeree”), stating that the Offeror offers unconditionally
at the option of the Offeree both: (i) to purchase all of the Vested Units of
the Offeree and (b) to sell all of the Vested Units of the Offeror to the
Offeree, in each case at the same purchase price per Vested Unit (which price
shall be specified in the Offer).  Such offer shall be conducted as follows:




(a)

Terms of the Offer.  The Offer must be accompanied by evidence that the Offeror
has funds sufficient to purchase all of the Vested Units of the Offeree, which
evidence may include one or more binding written commitments from substantial
and reputable financial institutions subject only to conditions that are
customary in such commitments and that are reasonably likely to be satisfied.
 The Offer will be irrevocable by the Offeror until the earlier of (i) the
Buy-Sell Closing Date or (ii) the date on which the Offeree elects to purchase
the Offeror’s Vested Units pursuant to Section 4.7(b)(i)(2).. The Offer will not
have any other terms; provided, however, that the purchasing Member will
undertake to use commercially reasonable efforts to obtain the release of the
selling Member from known obligations (including guarantees of Company
obligations) by the Buy-Sell Closing Date.




(b)

Offeree’s Response to Offer.

(i)

At any time during the sixty (60) calendar days following receipt of the Offer,
the Offeree may give the Offeror a written notice (the “Election Notice”)
electing either to:

(1)

sell all of the Offeree’s Vested Units to the Offeror, or

(2)

buy all of the Offeror’s Vested Units (in which case the Offeree’s Election
Notice must be accompanied by evidence that the Offeree has funds sufficient to
purchase all of the Vested Units of the Offeror, which evidence may include one
or more binding written commitments from substantial and reputable financial
institutions subject only to conditions that are customary in such commitments
and that are reasonably likely to be satisfied,

in either case upon the terms set forth in this Section 4.7 and otherwise as set
out in the Offer.

(c)

Effect of Offeree’s Failure to Respond.  If the Offeree fails to give an
Election Notice within the sixty (60) day period or if the Offeree’s Election
Notice is not accompanied by the required evidence of financial ability, then
the Offeree will be conclusively deemed to have accepted the Offer of the
Offeror to purchase the Offeree’s Vested Units pursuant to Section 4.7(b)(i)(1)
in accordance with the terms of the Offer and this Section 4.7.





8




--------------------------------------------------------------------------------



(d)

Closing and Date of the Closing.  The closing (the “Buy-Sell Closing”) of the
purchase and sale will take place within 60 calendar days following the earlier
of the date on which the Election Notice is given pursuant to Section 4.7(b) or
is deemed to have been given pursuant to Section 4.7(c) (the “Buy-Sell Closing
Date”).  The Buy-Sell Closing will take place at 11:00 AM on the Buy-Sell
Closing Date at the offices of the lawyers for the purchasing Member.

(e)

Deliveries at the Closing.  At the Buy-Sell Closing:

(i)

The purchasing Member shall deliver to the selling Member:

(1)

The purchase price for the selling Member’s Vested Units in immediately
available funds; and

(2)

An indemnity indemnifying the selling Member against any claims arising from the
conduct of the business of the Company from and after the Buy-Sell Closing Date,
in form reasonably acceptable to the selling Member.

(ii)

The selling Member shall deliver to the purchasing Member the following executed
documentation, in form reasonably acceptable to the purchasing Member:

(1)

an assignment of the certificates for the Vested Units to the purchasing Member.

(2)

the resignation of the selling Member and such Member’s Affiliates from any
capacity as a manager or officer of the Company.

(3)

A representation and warranty by the selling Member that the Vested Units are
free and clear of all encumbrances, which representation and warranty will
survive the Buy-Sell Closing and will continue indefinitely.

(4)

An indemnity indemnifying the purchasing Member against any claims arising from
the conduct of the business of the Company prior to the Buy-Sell Closing Date,
to the extent such claims relate to matters that are unknown to the purchasing
Member as of the Buy-Sell Closing Date, in form reasonably acceptable to the
purchasing Member; and if the selling Member is also a Manager, an indemnity
indemnifying the purchasing Member from any claims arising from the selling
Member in the capacity as Manager from actions or inactions as a Manager prior
to the Buy-Sell Closing Date, in a form reasonably acceptable to the purchasing
Member.

(5)

such other documentation as the purchasing Member may reasonably require in
order to vest in the purchasing Member full





9




--------------------------------------------------------------------------------

right, title and interest in and to the Vested Units free and clear of all
encumbrances.

(iii)

All Unvested Units of the selling Member, if any, shall be voided and cancelled
and shall no longer represent any interest in the Company.

(f)

Default by Purchasing Member.  If the purchasing Member defaults in any of its
material closing obligations, then the selling Member will have the option to
purchase all of the purchasing Member’s Vested Units at a price which is 75% of
the purchase price for such Vested Units that would have been payable on the
original closing.  The option is to be exercised by notice to the purchasing
Member not later than 60 calendar days after the original Buy-Sell Closing Date.
 The closing of the foregoing purchase will occur at a date and time reasonably
designated in the notice, which date will not be later than 90 calendar days
after the notice and otherwise in accordance with this Section 4.7.  If the
selling Member exercises its option provided in this Section 4.7(f), then the
selling Member will have suffered damages as a consequence of such default; and
the difference between the purchase price under this Section 4.7(f) and the
purchase price that would have been payable on the original closing will be
regarded for all purposes as liquidated damages and not as a penalty.




ARTICLE V

RELATIONSHIP OF THE MEMBERS




5.1

Limitation on Authority of Members.  The Company is manager-managed.  No Member
is an agent of the Company solely by virtue of being a Member, and no Member has
authority to act for the Company solely by virtue of being a Member.  This
Section 5.1 supersedes any authority granted to the Members pursuant to the Act.
 Any Member that takes any action or binds the Company in violation of this
Section 5.1 shall be solely responsible for any loss and expense incurred by the
Company as a result of the unauthorized action and shall indemnify, defend and
hold the Company harmless with respect to the loss or expense.




5.2

Federal Tax Elections and Allocations.  The Company shall be treated as a
partnership for federal income tax purposes, and no Member shall take any action
to alter such treatment.  




5.3

State Income Tax.  To the extent permissible under applicable law, the
relationship of the Members shall be treated for state income tax purposes in
the same manner as it is for federal income tax purposes.




5.4

Tax Returns.  After approval of the Management Committee, any tax returns or
other required tax forms shall be filed in accordance with Exhibit C.




5.5

Other Business Opportunities.  Each Member shall have the right to engage in and
receive full benefits from any independent business activities or operations,
whether or not competitive with the Company, without consulting with, or
obligation to, the other Member or the Company.  The doctrines of “corporate
opportunity” or “business opportunity” shall not be applied





10




--------------------------------------------------------------------------------

to the Business nor to any other activity or operation of any Member.  No Member
shall have any obligation to the Company or any other Member with respect to any
opportunity to acquire any property outside the Area of Interest at any time, or
within the Area of Interest after the termination of the Company.  Unless
otherwise agreed in writing, neither the Manager nor any Member shall have any
obligation to mill, beneficiate or otherwise treat any Products in any facility
owned or controlled by the Manager or such Member.




5.6

Waiver of Rights to Partition or Other Division of Assets.  The Members hereby
waive and release all rights of partition, or of sale in lieu thereof, or other
division of Assets, including any such rights provided by Law.




5.7

Bankruptcy of a Member.  A Member shall cease to have any power as a Member or
Manager or any voting rights or rights of approval hereunder upon bankruptcy,
insolvency, dissolution or assignment for the benefit of creditors of such
Member, and its successor upon the occurrence of any such event shall have only
the rights, powers and privileges of a transferee enumerated in Section 7.2, and
shall be liable for all obligations of the Member under this Agreement.  In no
event, however, shall a personal representative or successor become a substitute
Member unless the requirements of Section 7.2 are satisfied.




5.8

Implied Covenants.  There are no implied covenants contained in this Agreement
other than those of good faith and fair dealing.




5.9

Certificates.  The Company shall issue certificates representing Ownership
Interests in the Company substantially in the form as indicated in Exhibit I.




5.10

Disposition of Production.  Neither Member shall have any obligation to account
to the other Member for, nor have any interest or right of participation in any
profits or proceeds nor have any obligation to share in any losses from, futures
contracts, forward sales, trading in puts, calls, options or any similar
hedging, price protection or marketing mechanism employed by a Member with
respect to its proportionate share of any Products produced or to be produced
from the Properties.




5.11

Limitation of Liability.  The Members shall not be required to make any
contribution to the capital of the Company except as otherwise provided in this
Agreement, nor shall the Members in their capacity as Members or Manager be
bound by, or liable for, any debt, liability or obligation of the Company
whether arising in contract, tort, or otherwise, except as expressly provided by
this Agreement.  The Members shall be under no obligation to restore a deficit
Capital Account upon the dissolution of the Company or the liquidation of any of
their Ownership Interests.  




5.12

Indemnities.  To the fullest extent provided or allowed by the laws of Idaho,
the Company shall indemnify, defend and hold the Manager and each Member
harmless from and against all costs, losses, liabilities, damages, claims and
expenses (including, without limitation, attorneys' fees and costs as incurred
on trial and on appeal) incurred in the capacity of a manager, operator or
member or in any other capacity on behalf of the Company, including, without
limitation, claims arising from such person's actions or inactions taken or
omitted as a manager, operator or a member or in any other capacity in
furtherance of the business or affairs of the





11




--------------------------------------------------------------------------------

Company, whether taken prior to or subsequent to the formation of the Company,
except to the extent such indemnification is prohibited by law.




5.13

No Third Party Beneficiary Rights.  This Agreement shall be construed to benefit
the Members and their respective successors and assigns only, and shall not be
construed to create third party beneficiary rights in any other party or in any
governmental organization or agency.







ARTICLE VI

REPRESENTATIONS AND WARRANTIES




6.1

As of the Effective Date, each Member warrants and represents to the other that:




(a)

it is a corporation or limited liability company duly organized and in good
standing in its state of formation and is qualified to do business and is in
good standing in those states where necessary in order to carry out the purposes
of this Agreement;




(b)

it has the capacity to enter into and perform this Agreement and all
transactions contemplated herein and that all corporate, board of directors,
shareholder, Manager, Member, surface and mineral rights owner, lessor, lessee
and other actions and consents required to authorize it to enter into and
perform this Agreement have been properly taken or obtained;




(c)

it will not breach any other agreement or arrangement by entering into or
performing this Agreement;




(d)

it is not subject to any governmental order, judgment, decree, debarment,
sanction or Laws that would preclude the permitting or implementation of
Operations under this Agreement; and




(e)

this Agreement has been duly executed and delivered by it and is valid and
binding upon it in accordance with its terms.







ARTICLE VII

TRANSFER OF INTEREST; PREEMPTIVE RIGHT




7.1

General.  A Member shall have the right to Transfer to a third party its
Ownership Interest, or any beneficial interest therein, solely as provided in
this Article VII.




7.2

Limitations on Free Transferability.  Any Transfer by either Member under
Section 7.1 shall be subject to the following limitations:




(a)

Neither Member shall Transfer any beneficial interest in the Company (including,
but not limited to, any royalty, profits, or other interest in the Products)
except in conjunction with the Transfer of part or all of its Ownership
Interest;




(b)

No transferee of all or any part of a Member’s Ownership Interest shall have the
rights of a Member unless and until the transferring Member has provided to the
other Member





12




--------------------------------------------------------------------------------

notice of the Transfer, and, except as provided in Subsections 7.2(f) and
7.2(g), the transferee, as of the effective date of the Transfer, has committed
in writing to assume and be bound by this Agreement to the same extent as the
transferring Member;




(c)

Neither Member, without the consent of the other Member, shall make a Transfer
that shall violate any Law, or result in the cancellation of any permits,
licenses, or other similar authorization;




(d)

No Transfer permitted by this Article shall relieve the transferring Member of
any liability of such transferring Member under this Agreement, whether accruing
before or after such Transfer, provided that to the extent ISGC Transfers its
interest to a special-purpose Affiliate of ISGC to align the benefits of its
Ownership Interest with the proper EB-5 fund, ISGC’s liability following such
transfer shall be limited to (i) any obligations accruing prior to the date of
transfer, and (ii) guaranteeing the Affiliate’s obligation to make any future
capital contributions to the Company as and when due under this Agreement;




(e)

Any Member that makes a Transfer that shall cause termination of the tax
partnership established by Section 5.2 shall indemnify, defend and hold the
other Member harmless for, from and against any and all loss, cost, expense,
damage, liability or claim therefore arising from the Transfer, including
without limitation any increase in taxes, interest and penalties or decrease in
credits caused by such termination and any tax on indemnification proceeds
received by the indemnified Member.




(f)

In the event of a Transfer of less than all of an Ownership Interest, the
transferring Member and its transferee shall act and be treated as one Member
under this Agreement; provided however, that in order for such Transfer to be
effective, the transferring Member and its transferee must first:




(i)

agree, as between themselves, that one of them is authorized to act as the sole
agent (“Agent”) on their behalf with respect to all matters pertaining to this
Agreement and the Company; and




(ii)

notify the other Member of the designation of the Agent, and in such notice
warrant and represent to the other Member that:




(A)

the Agent has the sole authority to act on behalf of, and to bind, the
transferring Member and its transferee with respect to all matters pertaining to
this Agreement and the Company;




(B)

the other Member may rely on all decisions of, notices and other communications
from, and failures to respond by, the Agent, as if given (or not given) by the
transferring Member and its transferee; and




(C)

all decisions of, notices and other communications from, and failures to respond
by, the other Member to the Agent shall be deemed to have been given (or not
given) to the transferring Member and its transferee.








13




--------------------------------------------------------------------------------

The transferring Member and its transferee may change the Agent (but such
replacement must be one of them) by giving notice to the other Member, which
notice must conform to Subsection 7.2(f)(ii).




(g)

If the Transfer is the grant of an Encumbrance on an Ownership Interest to
secure a loan or other indebtedness of either Member in a bona fide transaction,
other than a transaction approved unanimously by the Management Committee or
Project Financing approved by the Management Committee, such Encumbrance shall
be granted only in connection with such Member’s financing payment or
performance of that Member’s obligations under this Agreement and shall be
subject to the terms of this Agreement and the rights and interests of the other
Member hereunder.  Any such Encumbrance shall be further subject to the
condition that the holder of such Encumbrance (“Chargee”) first enters into a
written agreement with the other Member in form satisfactory to the other
Member, acting reasonably, binding upon the Chargee, to the effect that:




(i)

the Chargee shall not enter into possession or institute any proceedings for
foreclosure or partition of the encumbering Member’s Ownership Interest and that
such Encumbrance shall be subject to the provisions of this Agreement;




(ii)

the Chargee’s remedies under the Encumbrance shall be limited to the sale of the
whole (but only of the whole) of the encumbering Member’s Ownership Interest to
the other Member, or, failing such a sale, at a public auction to be held at
least ninety (90)days after prior notice to the other Member, such sale to be
subject to the purchaser entering into a written agreement with the other Member
whereby such purchaser assumes all obligations of the encumbering Member under
the terms of this Agreement. The price of any preemptive sale to the other
Member shall be the remaining principal amount of the loan plus accrued interest
and related expenses, and such preemptive sale shall occur within sixty (60)
days of the Chargee’s notice to the other Member of its intent to sell the
encumbering Member’s Ownership Interest. Failure of a sale to the other Member
to close by the end of such period, unless failure is caused by the encumbering
Member or by the Chargee, shall permit the Chargee to sell the encumbering
Member’s Ownership Interest at a public sale; and




(iii)

the charge shall be subordinate to any then-existing debt, including Project
Financing previously approved by the Management Committee, encumbering the
transferring Member’s Ownership Interest.




7.3

Preemptive and Tag Along Rights.  Any Transfer by either Member under
Section 7.1, and any Transfer by an Affiliate in Control of either Member shall
be subject to a preemptive right of the other Member to the extent provided in
Exhibit H.  Failure of a Member’s Affiliate to comply with this Section and
Exhibit H shall be a breach by such Member of this Agreement.











14




--------------------------------------------------------------------------------




ARTICLE VIII

MANAGEMENT COMMITTEE




8.1

Organization and Composition.  The Members hereby establish a Management
Committee to determine overall policies, objectives, procedures, methods and
actions under this Agreement.  The Management Committee shall consist of two (2)
members appointed by SMMI and two (2) members appointed by ISGC.  Each Member
may appoint one or more alternates to act in the absence of a regular member.
 Any alternate so acting shall be deemed a member of the Management Committee
for the duration of such appointment.  Appointments by a Member shall be made or
changed by notice to the other Members.  ISGC shall designate one of its Members
to serve as the chair of the Management Committee.




8.2

Decisions.  




(a)

Each Member, acting through its appointed members in attendance at the meeting,
shall have the votes on the Management Committee in proportion to its Ownership
Interest.  Unless otherwise provided in this Agreement, the vote of the Member
with an Ownership Interest over fifty percent (50%) shall determine the
decisions of the Management Committee.  If both members of the Management
Committee appointed by a Member attend a meeting, each such member shall have a
vote in proportion to one-half of the appointing Member’s Ownership Interest.
 If only one member of the Management Committee appointed by a Member attends a
meeting, such member shall have a vote in proportion to the appointing Member’s
entire Ownership Interest.




(b)

With respect to approval of budgets, other than the initial 2012 budget set
forth in Exhibit G and the 2013 funding commitments identified in Section
3.2(a)(1) and (2), in the event that the members of the Management Committee
have not unanimously approved a budget, prior to the Management Committee
members representing an Ownership Interest over fifty percent (50%) exercising
their right to approve such budget over the objection of the other members in
accordance with Section 8.2(a), the Management Committee shall call a special
meeting to further review and discuss the budget items at issue and shall invite
an experienced neutral third party mining professional or representative of a
mining consulting group (the “Mediator”) to participate in such meeting.  The
Mediator shall be mutually acceptable to all members of the Management
Committee.  At the special meeting, each member of the Management Committee
shall present such member’s position and reasonable supporting information on
the disputed budget items,  respond to questions from the Mediator, and consider
in good faith any opinions or statements of the Mediator following such
presentations.  At the conclusion of such meeting, the Management Committee
shall vote upon the approval of such budget in accordance with Section 8.2(a).




8.3

Meetings.




(a)

The Management Committee shall hold regular meetings at least quarterly in
Boise, Idaho, or at other mutually agreed places.  The Manager shall give at
least sixty (60) days but not less than ten (10) days notice to the Members of
such meetings.  Additionally, either Member may call a special meeting upon
seven (7) days notice to the other Member.  In case of an emergency, reasonable
notice of a special meeting shall suffice.  There shall be a quorum if at least
one member of the Management Committee representing each Member is present;
provided, however, that if a Member fails to attend two consecutive properly
called meetings, then a quorum





15




--------------------------------------------------------------------------------

shall exist at the second meeting if the other Member is represented by at least
one appointed member, and a vote of such Member shall be considered the vote
required for the purposes of the conduct of all business properly noticed even
if such vote would otherwise require unanimity.




(b)

If business cannot be conducted at a regular or special meeting due to the lack
of a quorum, either Member may call the next meeting upon ten (10) days notice
to the other Member.




(c)

Each notice of a meeting shall include an itemized agenda prepared by the
Manager in the case of a regular meeting or by the Member calling the meeting in
the case of a special meeting, but any matters may be considered if either
Member adds the matter to the agenda at least three (3) days before the meeting
or with the consent of the other Member.  The Manager shall prepare minutes of
all meetings and shall distribute copies of such minutes to the other Member
within ten (10) days after the meeting.  Either Member may electronically record
the proceedings of a meeting with the consent of the other Member.  The other
Member shall sign and return or object to the minutes prepared by the Manager
within ten (10) days after receipt, and failure to do either shall be deemed
acceptance of the minutes as prepared by the Manager. The minutes, when signed
or deemed accepted by both Members, shall be the official record of the
decisions made by the Management Committee.  Decisions made at a Management
Committee meeting shall be implemented in accordance with adopted Programs and
Budgets.  If a Member timely objects to minutes proposed by the Manager, the
members of the Management Committee shall seek, for a period not to exceed ten
(10) days from receipt by the Manager of notice of the objections, to agree upon
minutes acceptable to both Members.  If the Management Committee does not reach
agreement on the minutes of the meeting within such ten (10) day period, the
minutes of the meeting as prepared by the Manager together with the other
Member’s proposed changes shall collectively constitute the record of the
meeting.  If personnel employed in Operations are required to attend a
Management Committee meeting, reasonable costs incurred in connection with such
attendance shall be charged to the Business Account.  All other costs shall be
paid by the Members individually.




8.4

Action without Meeting in Person.  In lieu of meetings in person, the Management
Committee may conduct meetings by telephone or video conference, so long as
minutes of such meetings are prepared in accordance with Subsection 8.3(c).  The
Management Committee may also take actions in writing signed by all members of
the Management Committee.




8.5

Matters Requiring Approval.  Except as otherwise delegated to the Manager in
Section 9.2, the Management Committee shall have exclusive authority to
determine all matters related to overall policies, objectives, procedures,
methods and actions under this Agreement.







ARTICLE IX

MANAGER




9.1

Appointment.  The Members hereby appoint ISGC as the Manager with overall
management responsibility for Operations.  ISGC hereby agrees to serve until it
resigns as provided in Section 9.4 or as otherwise provided in this Agreement.

 





16




--------------------------------------------------------------------------------



9.2

Powers and Duties of Manager.  Subject to the terms and provisions of this
Agreement, the Manager shall have the following powers and duties, which shall
be discharged in accordance with adopted Programs and Budgets.




(a)

The Manager shall manage, direct and control Operations, and shall prepare and
present to the Management Committee proposed Programs and Budgets as provided in
Article X.




(b)

The Manager shall implement the decisions of the Management Committee, shall
make all expenditures necessary to carry out adopted Programs, and shall
promptly advise the Management Committee if it lacks sufficient funds to carry
out its responsibilities under this Agreement.  The Manager shall have authority
to disburse Company funds solely in payment of Qualifying Expenses.




(c)

The Manager shall use reasonable efforts to: (i) purchase or otherwise acquire
all material, supplies, equipment, water, utility and transportation services
required for Operations, such purchases and acquisitions to be made to the
extent reasonably possible on the best terms available, taking into account all
of the circumstances; (ii) obtain such customary warranties and guarantees as
are available in connection with such purchases and acquisitions; and (iii) keep
the Assets free and clear of all Encumbrances, except any such Encumbrances
listed in Paragraph 1.1 of Exhibit A and those existing at the time of, or
created concurrent with, the acquisition of such Assets, or mechanic’s or
materialmen’s liens (which shall be contested, released or discharged in a
diligent matter) or Encumbrances specifically approved by the Management
Committee.




(d)

The Manager shall conduct such title examinations of the Properties and cure
such title defects pertaining to the Properties as may be advisable in its
reasonable judgment.




(e)

The Manager shall: (i) make or arrange for all payments required by leases,
licenses, permits, contracts and other agreements related to the Assets;
(ii) pay all taxes, assessments and like charges on Operations and Assets except
taxes determined or measured by a Member’s sales revenue or net income and
taxes, including production taxes, attributable to a Member’s share of Products,
and shall otherwise promptly pay and discharge expenses incurred in Operations;
provided, however, that if authorized by the Management Committee, the Manager
shall have the right to contest (in the courts or otherwise) the validity or
amount of any taxes, assessments or charges if the Manager deems them to be
unlawful, unjust, unequal or excessive, or to undertake such other steps or
proceedings as the Manager may deem reasonably necessary to secure a
cancellation, reduction, readjustment or equalization thereof before the Manager
shall be required to pay them, but in no event shall the Manager permit or allow
title to the Assets to be lost as the result of the nonpayment of any taxes,
assessments or like charges; and (iii) do all other acts reasonably necessary to
maintain the Assets.




(f)

The Manager shall: (i) apply for all necessary permits, licenses and approvals;
(ii) comply with all Laws; (iii) notify promptly the Management Committee of any
allegations of substantial violation thereof; and (iv) prepare and file all
reports or notices required for or as a result of Operations.  The Manager shall
not be in breach of this provision if a violation has occurred in spite of the
Manager’s good faith efforts to comply consistent with its standard of care
under Section 9.3.  In the event of any such violation, the Manager shall timely
cure or dispose





17




--------------------------------------------------------------------------------

of such violation on behalf of both Members through performance, payment of
fines and penalties, or both, and the cost thereof shall be charged to the
Business Account.  For the sake of clarity, and fines or penalties arising from
a breach of the Manager’s standard of care shall not constitute Qualifying
Expenses or Qualifying Expenditures.  




(g)

The Manager shall prosecute and defend, but shall not initiate without consent
of the Management Committee, all litigation or administrative proceedings
arising out of Operations.  The non-managing Member shall have the right to
participate, at its own expense, in such litigation or administrative
proceedings.  The non-managing Member may approve in advance any settlement
involving payments, commitments or obliga­tions in excess of Ten Thousand
Dollars ($10,000.00) in cash or value.




(h)

The Manager shall obtain insurance for the benefit of the Company as provided in
Exhibit F or as may otherwise be determined from time to time by the Management
Committee.




(i)

The Manager may dispose of Assets, whether by abandonment, surrender, or
Transfer in the ordinary course of business, except that Properties may be
abandoned or surrendered only as provided in Section 12.2.  Without prior
authorization from the Management Committee, however, the Manager shall not:
(i) dispose of Assets in any one transaction (or in any series of related
transactions) having a value in excess of Twenty-Five Thousand Dollars
($25,000.00); (ii) enter into any sales contracts or commitments for Product,
except as permitted in Section 5.10; (iii) begin a liquidation of the Company;
or (iv) dispose of all or a substantial part of the Assets necessary to achieve
the purposes of the Company.




(j)

The Manager shall have the right to carry out its responsibilities hereunder
through agents, Affiliates or independent contractors subject to the limitation
of Section 9.6.




(k)

The Manager shall perform or cause to be performed all assessment and other
work, and shall pay all Governmental Fees, required by Law in order to maintain
the unpatented mining claims, mill sites and tunnel sites included within the
Properties.  The Manager shall have the right to perform the assessment work
required hereunder pursuant to a common plan of exploration and continued actual
occupancy of such claims and sites shall not be required.  The Manager shall not
be liable on account of any determination by any court or governmental agency
that the work performed by the Manager does not constitute the required annual
assessment work or occupancy for the purposes of preserving or maintaining
ownership of the claims, provided that the work done is pursuant to an adopted
Program and Budget and is performed in accordance with the Manager’s standard of
care under Section 9.3.  The Manager shall timely record with the appropriate
county and file with the appropriate United States agency any required
affidavits, notices of intent to hold and other documents in proper form
attesting to the payment of Governmental Fees, the performance of assessment
work or intent to hold the claims and sites, in each case in sufficient detail
to reflect compliance with the requirements applicable to each claim and site.
 The Manager shall not be liable on account of any determination by any court or
governmental agency that any such document submitted by the Manager does not
comply with applicable requirements, provided that such document is prepared and
recorded or filed in accordance with the Manager’s standard of care under
Section 9.3.








18




--------------------------------------------------------------------------------



(l)

If authorized by the Management Committee, the Manager may: (i) locate, amend or
relocate any unpatented mining claim or mill site or tunnel site, (ii) locate
any fractions resulting from such amendment or relocation, (iii) apply for
patents or mining leases or other forms of mineral tenure for any such
unpatented claims or sites, (iv) abandon any unpatented mining claims for the
purpose of locating mill sites or otherwise acquiring from the United States
rights to the ground covered thereby, (v) abandon any unpatented mill sites for
the purpose of locating mining claims or otherwise acquiring from the United
States rights to the ground covered thereby, (vi) exchange with or convey to the
United States any of the Properties for the purpose of acquiring rights to the
ground covered thereby or other adjacent ground, and (vii) convert any
unpatented claims or mill sites into one or more leases or other forms of
mineral tenure pursuant to any Law hereafter enacted.




(m)

The Manager shall keep and maintain all required accounting and financial
records pursuant to the procedures described in Exhibit B and in accordance with
customary cost accounting practices in the mining industry, and shall ensure
appropriate separation of accounts unless otherwise agreed by the Members.




(n)

The Manager shall keep and maintain all required records, make elections, and
prepare and file all federal and state tax returns or other required tax forms,
and perform the other duties described in Exhibit C.




(o)

The Manager shall maintain Capital Accounts for each Member.  Each Member’s
Capital Account shall be credited with the value of such Member’s contributions
under Subsections 3.1(a) and 3.1(b) and shall be credited with any additional
amounts contributed by such Member to the Company.  Each Member’s Capital
Account shall be charged with the cash and the fair market value of property
distributed to such Member (net of liabilities assumed by such Member and
liabilities to which such distributed property is subject).  Contributions and
distributions shall include all cash contributions or distributions plus the
agreed value (expressed in dollars) of all in-kind contributions or
distributions.  Solely for purposes of determining the Capital Account balances
of the Members, the Manager shall reasonably estimate the fair market value of
all Products distributed to the Members, and such estimated value shall be used
regardless of the actual amount received by each Member upon disposition of such
Products.




(p)

The Manager shall keep the Management Committee advised of all Operations by
submitting in writing to the members of the Management Committee: (i) monthly
and annual progress reports that include statements of expenditures and
comparisons of such expenditures to the adopted Budget; (ii) periodic summaries
of data acquired; (iii) copies of reports concerning Operations; (iv) a detailed
final report within one hundred twenty (120) days after completion of each
Program and Budget, which shall include comparisons between actual and budgeted
expenditures and comparisons between the objectives and results of Programs; and
(v) such other reports as any member of the Management Committee may reasonably
request.  Subject to Article XIII, at all reasonable times the Manager shall
provide the Management Committee, or other representative of a Member upon the
request of such Member’s member of the Management Committee, access to, and the
right to inspect and, at such Member’s cost and expense, copy the Existing Data
and all maps, drill logs and other drilling data, core, pulps, reports, surveys,
assays, analyses, production reports, operations, technical, accounting and
financial records, and other Business Information, to the extent preserved or
kept by the Manager.  In addition, the Manager shall allow the non-managing
Member, at the latter’s sole risk, cost and





19




--------------------------------------------------------------------------------

expense, and subject to reasonable safety regulations, to inspect the Assets and
Operations at all reasonable times, so long as the non-managing Member does not
unreasonably interfere with Operations.




(q)

The Manager shall prepare an Environmental Compliance plan for all Operations
consistent with the requirements of any applicable Laws or contractual
obligations and shall include in each Program and Budget sufficient funding to
implement the Environmental Compliance plan and to satisfy the financial
assurance requirements of any applicable Law or contractual obligation
pertaining to Environmental Compliance not later than ninety (90) days from the
date of this Agreement, which Environmental Compliance plan shall be reviewed
and approved by the Management Committee.  To the extent practical, the
Environmental Compliance plan shall incorporate concurrent reclamation of
Properties disturbed by Operations.

 

(r)

The Manager shall undertake to perform Continuing Obligations when and as
economic and appropriate, whether before or after termination of the Company.
 The Manager shall have the right to delegate performance of Continuing
Obligations to persons having demonstrated skill and experience in relevant
disciplines.  As part of each Program and Budget submittal, the Manager shall
specify in such Program and Budget the measures to be taken for performance of
Continuing Obligations and the cost of such measures.  The Manager shall keep
the other Member reasonably informed about the Manager’s efforts to discharge
Continuing Obligations.  Authorized representatives of each Member shall have
the right from time to time to enter the Properties to inspect work directed
toward satisfaction of Continuing Obligations and audit books, records, and
accounts related thereto.




(s)

The funds that are to be deposited into the Environmental Compliance Fund shall
be maintained by the Manager in a separate, interest bearing cash management
account, which may include, but is not limited to, money market investments and
money market funds, and/or in longer term investments if approved by the
Management Committee. Such funds shall be used solely for Environmental
Compliance and Continuing Obligations, including the committing of such funds,
interests in property, insurance or bond policies, or other security to satisfy
Laws regarding financial assurance for the reclamation or restoration of the
Properties, and for other Environmental Compliance requirements.




(t)

If Ownership Interests are adjusted in accordance with this Agreement the
Manager shall modify the Schedule of Members to properly reflect such adjustment
and shall propose from time to time one or more methods for fairly allocating
costs for Continuing Obligations.




(u)

The Manager shall undertake all other activities reasonably necessary to fulfill
the foregoing, and to implement the policies, objectives, procedures, methods
and actions determined by the Management Committee pursuant to Section 8.1.




9.3

Standard of Care.  The Manager shall discharge its duties under Section 9.2 and
conduct all Operations in a good, workmanlike and efficient manner, in
accordance with sound mining and other applicable industry standards and
practices, and in accordance with Laws and with the terms and provisions of
leases, licenses, permits, contracts and other agreements pertaining to the
Assets.  The Manager shall not be liable to the other Member for any act or
omission resulting in damage or loss except to the extent caused by or
attributable to the Manager’s willful





20




--------------------------------------------------------------------------------

misconduct or negligence.  The Manager shall not be in default of any of its
duties under Section 9.2 if its inability or failure to perform results from the
failure of the other Member to perform acts or to contribute amounts required of
it by this Agreement.




9.4

Resignation; Deemed Offer to Resign.  The Manager may resign upon not less than
three (3) months’ prior notice to the other Member, in which case the other
Member may elect to become the new Manager by notice to the resigning Member
within thirty (30) days after the notice of resignation.  If any of the
following shall occur, the Manager shall be deemed to have resigned upon the
occurrence of the event described in each of the following Subsections, with the
successor Manager to be appointed by the other Member at a subsequently called
meeting of the Management Committee, at which the Manager shall not be entitled
to vote.  The other Member may appoint itself or a third party as the Manager.




(a)

The aggregate Ownership Interest of the Manager and its Affiliates becomes less
than Fifty percent (50%);




(b)

The Manager fails to perform a material obligation imposed upon it under this
Agreement and such failure continues for a period of sixty (60) days after
notice from the other Member demanding performance;




(c)

The Manager fails to pay or contest in good faith Company bills and Company
debts as such obligations become due;




(d)

A receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for a substantial part of its assets is appointed and such appointment
is neither made ineffective nor discharged within sixty (60) days after the
making thereof, or such appointment is consented to, requested by, or acquiesced
to by the Manager;




(e)

The Manager commences a voluntary case under any applicable bankruptcy,
insolvency or similar law now or hereafter in effect; or consents to the entry
of an order for relief in an involuntary case under any such law or to the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of any substantial
part of its assets; or makes a general assignment for the benefit of creditors;
or takes corporate or other action in furtherance of any of the foregoing; or




(f)

Entry is made against the Manager of a judgment, decree or order for relief
affecting its ability to serve as Manager or a substantial part of its Ownership
Interest or its other assets by a court of competent jurisdiction in an
involuntary case commenced under any applicable bankruptcy, insolvency or other
similar law of any jurisdiction now or hereafter in effect.




Under Subsections (d), (e) or (f) above, the appointment of a successor Manager
shall be deemed to pre-date the event causing a deemed resignation.




9.5

Payments To Manager.  The Manager shall be compensated for its services and
reimbursed for its costs hereunder in accordance with Exhibit B.








21




--------------------------------------------------------------------------------



9.6

Transactions With Affiliates.  If the Manager engages Affiliates to provide
services hereunder, it shall do so on terms no less favorable than would be the
case in arm’s-length transactions with unrelated parties.




9.7

Activities During Deadlock.  If the Management Committee for any reason fails to
adopt an Exploration, Pre-Feasibility Study, Feasibility Study or Development
Program and Budget, the Manager shall continue Operations at levels sufficient
to maintain the Properties.  If the Management Committee for any reason fails to
adopt an initial Mining Program and Budget or any Expansion or Modification
Programs and Budgets, the Manager shall continue Operations at levels sufficient
to maintain the then current Operations and Properties.  If the Management
Committee for any reason fails to adopt Mining Programs and Budgets subsequent
to the initial Mining Program and Budget, subject to the contrary direction of
the Management Committee and receipt of necessary funds, the Manager shall
continue Operations at levels comparable with the last adopted Mining Program
and Budget.  All of the foregoing shall be subject to the contrary direction of
the Management Committee and the receipt of necessary funds.







ARTICLE X

PROGRAMS AND BUDGETS




10.1

Initial Program and Budget.  The Initial Program and Budget to which both
Members have agreed, covering calendar year 2012, is hereby adopted and is
attached as Exhibit G.  The portion of Exhibit G covering years following 2012
represents the Manager’s current estimate of such future operations but is not
an adopted Program and Budget.




10.2

Operations Pursuant to Programs and Budgets.  Except as otherwise provided in
Section 10.12, Operations shall be conducted, expenses shall be incurred, and
Assets shall be acquired only pursuant to adopted Programs and Budgets.  Every
Program and Budget adopted pursuant to this Agreement shall provide for accrual
of reasonably anticipated Environmental Compliance expenses for all Operations
contemplated under the Program and Budget.




10.3

Presentation of Programs and Budgets.  Proposed Programs and Budgets shall be
prepared by the Manager for a period of one (1) year or any other period as
approved by the Management Committee, which the Management Committee will
consider in good faith in order to align the time for preparing Programs and
Budgets to be not in conflict with field seasons, and shall be submitted to the
Management Committee for review and consideration.  All proposed Programs and
Budgets may include Exploration, Pre-Feasibility Studies, Feasibility Study,
Development, Mining and Expansion or Modification Operations components, or any
combination thereof, and shall be reviewed and adopted upon a vote of the
Management Committee in accordance with Sections 8.2 and 10.4.  Each Program and
Budget adopted by the Management Committee, regardless of length, shall be
reviewed at least once a year at a meeting of the Management Committee.  During
the period encompassed by any Program and Budget, and at least Three (3) months
prior to its expiration (or within 30 days after the execution of this
Agreement, in the case of the 2013 budget), a proposed Program and Budget for
the succeeding period shall be prepared by the Manager and submitted to the
Management Committee for review and consideration.








22




--------------------------------------------------------------------------------



10.4

Review and Adoption of Proposed Programs and Budgets.  Within Thirty (30) days
after submission of a proposed Program and Budget, each Member shall submit in
writing to the Management Committee:




(a)

Notice that the Member approves any or all of the components of the proposed
Program and Budget; or




(b)

Modifications proposed by the Member to the components of the proposed Program
and Budget; or




(c)

Notice that the Member rejects any or all of the components of the proposed
Program and Budget.




If a Member fails to give any of the foregoing responses within the allotted
time, the failure shall be deemed to be a vote by the Member for adoption of the
Manager’s proposed Program and Budget.  If a Member makes a timely submission to
the Management Committee pursuant to Subsections 10.4(a), (b) or (c), then the
Manager working with the other Member shall seek for a period of time not to
exceed twenty (20) days to develop a complete Program and Budget acceptable to
both Members.  The Manager shall then call a Management Committee meeting in
accordance with Section 8.3 for purposes of reviewing and voting upon the
proposed Program and Budget.




10.5

Election to Participate.  




(a)

If ISGC has made all of its required Initial Contribution and all of ISGC's
18,000 Units are vested, or if SMMI has exercised its option under Section 3.5,
then, by notice to the Management Committee within thirty (30) calendar days
after the final vote adopting a Program and Budget, and notwithstanding its vote
concerning adoption of a Program and Budget, a Member may elect to participate
in the approved Program and Budget: (i) in proportion to its respective
Ownership Interest, (ii) in some lesser amount than its respective Ownership
Interest, or (iii) not at all.  In case of an election under
Subsection 10.5(a)(ii) or (iii), its Ownership Interest shall be recalculated as
provided in Subsection 10.5(b) below, with dilution effective as of the first
day of the Program Period for the adopted Program and Budget.  If a Member fails
to so notify the Management Committee of the extent to which it elects to
participate, the Member shall be deemed to have elected to contribute to such
Program and Budget in proportion to its respective Ownership Interest as of the
beginning of the Program Period.




(b)

If a Member elects to contribute to an adopted Program and Budget some lesser
amount than in proportion to its respective Ownership Interest, or not at all,
and the other Member elects to fund all or any portion of the deficiency, the
Ownership Interest of the Reduced Member shall be reduced as follows:




by dividing: (A) the sum of (1) the number of Vested Units owned by the Reduced
Member multiplied by $1,000.00, reflecting the agreed value of the Member’s
Initial Contribution for purposes of this section, (2) the total of all of the
Reduced Member’s contributions to the Company under Subsection 10.5(a) or
otherwise (including Contributions of Property) pursuant to this Agreement, and
(3) the amount, if any, the Reduced Member elects to contribute to the adopted
current Program and Budget; by (B) the sum of (1), (2) and (3) above for both
Members; and then multiplying the result by one hundred.  The Ownership Interest
of the other





23




--------------------------------------------------------------------------------

Member shall be increased by the amount of the reduction in the Ownership
Interest of the Reduced Member, and if the other Member elects not to fund the
entire deficiency, the Manager shall adjust the Program and Budget to reflect
the funds available.




(c)

Whenever the Ownership Interests are recalculated pursuant to this Section 10.5,
(i)the Schedule of Members shall be amended to reflect the recalculated
Ownership Interests; and (ii) the portion of the Vested Units attributable to
the reduced Ownership Interest of the Reduced Member shall be transferred to the
other Member.




10.6

Recalculation or Restoration of Reduced Interest Based on Actual Expenditures.




(a)

If a Member makes an election under Subsection 10.5(a)(ii) or (iii), then within
Sixty (60) days after the conclusion of such Program and Budget, the Manager
shall report the total amount of money expended plus the total obligations
incurred by the Manager for such Budget and the total expended on Qualifying
Expenses.




(b)

If the Manager expended or incurred obligations on Qualifying Expenses that were
more or less than the adopted Budget, the Ownership Interests shall be
recalculated pursuant to Subsection 10.5(b) by substituting each Member’s actual
contribution to the adopted Budget for that Member’s estimated contribution at
the time of the Reduced Member’s election under Subsection 10.5(a).




(c)

If the Manager expended or incurred obligations on Qualifying Expenses of less
than eighty percent (80%) of the adopted Budget, within thirty (30) days of
receiving the Manager’s report on expenditures, the Reduced Member may notify
the other Member of its election to reimburse the other Member for the
difference between any amount contributed by the Reduced Member to such adopted
Program and Budget and the Reduced Member’s proportionate share (at the Reduced
Member’s former Ownership Interest) of the actual amount expended or incurred
for the Program on Qualifying Expenses, plus interest on the difference accruing
at the rate described in Section 11.3 plus two and one-half (2.5) percentage
points.  The Reduced Member shall deliver the appropriate amount (including
interest) to the other Member with such notice.  Failure of the Reduced Member
to so notify and tender such amount shall result in dilution occurring in
accordance with this Article X and shall bar the Reduced Member from its rights
under this Subsection 10.6(c) concerning the relevant adopted Program and
Budget.




(d)

All recalculations under this Section shall be effective as of the first day of
the Program Period for the Program and Budget.  The Manager, on behalf of both
Members, shall make such reimbursements, reallocations of Products,
contributions and other adjustments as are necessary so that, to the extent
possible, each Member will be placed in the position it would have been in had
its Ownership Interests as recalculated under this Section been in effect
throughout the Program Period for such Program and Budget.




(e)

Whenever the Ownership Interests are recalculated pursuant to this Section, (i)
 the Schedule of Members shall be amended to reflect the recalculated Ownership
Interests; and (iii) the Capital Accounts of the Members shall be determined
without regard to Subsection 10.5(c), provided, that the portion of Capital
Account attributable to the reduced





24




--------------------------------------------------------------------------------

Ownership Interest of the Reduced Member, if any, after taking into account the
adjustments required by this Section 10.6 shall be transferred to the other
Member.




10.7

Pre-Feasibility Study Program and Budgets.  




(a)

At such time as either Member is of the good faith and reasonable opinion that
economically viable Mining Operations may be possible on the Properties, the
Member may propose to the Management Committee that a Pre-Feasibility Study
Program and Budget, or a Program and Budget that includes Pre-Feasibility
Studies, be prepared.  Such proposal shall be made in writing to the other
Member, shall reference the data upon which the proposing Member bases its
opinion, and shall call a meeting of the Management Committee pursuant to
Section 8.3.  If such proposal is adopted by the Management Committee, the
Manager shall prepare or have prepared a Pre-Feasibility Study Program and
Budget as approved by the Management Committee and shall submit the same to the
Management Committee within sixty (60) days following adoption of the proposal.




(b)

Pre-Feasibility Studies may be conducted by the Manager, Feasibility
Contractors, or both, or may be conducted by the Manager and audited by
Feasibility Contractors, as the Management Committee determines.  A
Pre-Feasibility Study Program shall include the work necessary to prepare and
complete the Pre-Feasibility Study approved in the proposal adopted by the
Management Committee, which may include some or all of the following:




(i)

analyses of various alternatives for mining, processing and beneficiation of
Products;




(ii)

analyses of alternative mining, milling, and production rates;




(iii)

analyses of alternative sites for placement of facilities (i.e., water supply
facilities, transport facilities, reagent storage, offices, shops, warehouses,
stock yards, explosives storage, handling facilities, housing, public
facilities);




(iv)

analyses of alternatives for waste treatment and handling (including a
description of each alternative of the method of tailings disposal and the
location of the proposed disposal site);




(v)

estimates of recoverable proven and probable reserves of Products and of related
substances, in terms of technical and economic constraints (extraction and
treatment of Products), including the effect of grade, losses, and impurities,
and the estimated mineral composition and content thereof, and review of mining
rates commensurate with such reserves;




(vi)

analyses of environmental impacts of the various alternatives, including an
analysis of the permitting, environmental liability and other Environmental Law
implications of each alternative, and costs of Environmental Compliance for each
alternative;




(vii)

conduct of appropriate metallurgical tests to determine the efficiency of
alternative extraction, recovery and processing techniques, including an
estimate of water, power, and reagent consumption requirements;








25




--------------------------------------------------------------------------------



(viii)

conduct of hydrology and other studies related to any required dewatering; and




(ix)

conduct of other studies and analyses approved by the Management Committee.




(c)

The Manager shall have the discretion to base its and any Feasibility
Contractors’ Pre-Feasibility Study on the cumulative results of each discipline
studied, so that if a particular portion of the work would result in the
conclusion that further work based on these results would be unwarranted for a
particular alternative, the Manager shall have no obligation to continue
expenditures on other Pre-Feasibility Studies related solely to such
alternative.




10.8

Completion of Pre-Feasibility Studies and Selection of Approved Alternatives.
 As soon as reasonably practical following completion of all Pre-Feasibility
Studies required to evaluate fully the alternatives studied pursuant to
Pre-Feasibility Programs, the Manager shall prepare a report summarizing all
Pre-Feasibility Studies and shall submit the same to the Management Committee.
 Such report shall incorporate the following:




(a)

the results of the analyses of the alternatives and other matters evaluated in
the conduct of the Pre-Feasibility Programs;




(b)

reasonable estimates of capital costs for the Development and start-up of the
mine, mill and other processing and ancillary facilities required by the
Development and Mining alternatives evaluated (based on flowsheets, piping and
instrumentation diagrams, and other major engineering diagrams), which cost
estimates shall include reasonable estimates of:




(i)

capitalized pre-stripping expenditures, if an open pit or surface mine is
proposed;




(ii)

expenditures required to purchase, construct and install all machinery,
equipment and other facilities and infrastructure (including contingencies)
required to bring a mine into commercial production, including an analysis of
costs of equipment or supply contracts in lieu of Development costs for each
Development and Mining alternative evaluated;




(iii)

expenditures required to perform all other related work required to commence
commercial production of Products and, if applicable, process Products
(including reasonable estimates of working capital requirements); and




(iv)

all other direct and indirect costs and general and administrative expenses that
may be required for a proper evaluation of the Development and Mining
alternatives and annual production levels evaluated.  The capital cost estimates
shall include a schedule of the timing of the estimated capital requirements for
each alternative;




(c)

a reasonable estimate of the annual expenditures required for the first year of
Operations after completion of the capital program described in
Subsection 10.8(b) for each Development alternative evaluated, and for
subsequent years of Operations, including estimates of annual production,
processing, administrative, operating and maintenance expenditures, taxes (other
than income taxes), working capital requirements, royalty and purchase
obligations,





26




--------------------------------------------------------------------------------

equipment leasing or supply contract expenditures, work commitments,
Environmental Compliance costs, post-Operations Environmental Compliance and
Continuing Obligations funding requirements and all other anticipated costs of
such Operations.  This analysis shall also include an estimate of the number of
employees required to conduct such Operations for each alternative;




(d)

a review of the nature, extent and rated capacity of the mine, machinery,
equipment and other facilities preliminarily estimated to be required for the
purpose of producing and marketing Products under each Development and Mining
alternative analyzed;




(e)

an analysis (and sensitivity analyses reasonably requested by either Member),
based on various target rates of return and price assumptions requested by
either Member, of whether it is technically, environmentally, and economically
feasible to place a prospective ore body or deposit within the Properties into
commercial production for each of the Development and Mining alternatives
analyzed (including a discounted cash flow rate of return investment analysis
for each alternative and net present value estimate using various discount rates
requested by either Member); and




(f)

such other information as the Management Committee deems appropriate.




Within fifteen (15) business days after delivery of the Pre-Feasibility Study
summary to the Members, a Management Committee meeting shall be convened for the
purposes of reviewing the Pre-Feasibility Study summary and selecting one or
more Approved Alternatives, if any.




10.9

Programs and Budgets for Feasibility Study.  Within thirty (30) days following
the selection of an Approved Alternative, the Manager shall submit to the
Management Committee a Program and a Budget, which shall include necessary
Operations, for the preparation of a Feasibility Study.  A Feasibility Study may
be prepared by the Manager, Feasibility Contractors, or both, or may be prepared
by the Manager and audited by Feasibility Contractors, as the Management
Committee determines.




10.10

Development Programs and Budgets; Project Financing.




(a)

Unless otherwise determined by the Management Committee, the Manager shall not
submit to the Management Committee a Program and Budget including Development of
the mine described in a completed Feasibility Study until fourteen (14) days
following the receipt by Manager of the Feasibility Study.  The Program and
Budget, which includes Development of the mine described in the completed
Feasibility Study, shall be based on the estimated cost of Development described
in the Feasibility Study for the Approved Alternative, unless otherwise directed
by the Management Committee.




(b)

Promptly following adoption of the Program and Budget, which includes
Development as described in a completed Feasibility Study, but in no event more
than thirty (30) days thereafter, the Manager shall submit to the Management
Committee a report on material bids received for Development work (“Bid
Report”).  If bids described in the Bid Report result in the aggregate cost of
Development work exceeding One Hundred Twenty percent (120%) of the Development
cost estimates that formed the basis of the Development component of the adopted
Program and Budget, the Program and Budget, which includes relevant Development,
shall be deemed to have been re-submitted to the Management Committee based on
the aggregate costs as





27




--------------------------------------------------------------------------------

described in the Bid Report on the date of receipt of the Bid Report and shall
be reviewed and adopted in accordance with Sections 8.2 and 10.4.




(c)

If the Management Committee approves the Development of the mine described in a
Feasibility Study and also decides to seek Project Financing for such mine, each
Member shall, at its own cost, cooperate in seeking to obtain Project Financing
for such mine; provided, however, that all fees, charges and costs (including
attorneys and technical consultants fees) paid to the Project Financing lenders
shall be borne by the Members in proportion to their Ownership Interests, unless
such fees are capitalized as a part of the Project Financing.




10.11

Expansion or Modification Programs and Budgets.  Any Program and Budget proposed
by the Manager involving Expansion or Modification shall be based on a
Feasibility Study prepared by the Manager, Feasibility Contractors, or both, or
prepared by the Manager and audited by Feasibility Contractors, as the
Management Committee determines.  The Program and Budget, which include
Expansion or Modification, shall be submitted for review and approval by the
Management Committee within thirty (30) days following receipt by the Manager of
such Feasibility Study.




10.12

Budget Overruns; Program Changes.  The Manager shall immediately notify the
Management Committee of any material departure from an adopted Program and
Budget.  If the Manager exceeds an adopted Budget by more than fifteen percent
(15.0%) in the aggregate, then the excess over fifteen percent (15.0%), unless
authorized or ratified by the Management Committee, shall be for the sole
account of the Manager and such excess shall not be included in the calculations
of the Ownership Interests nor deemed a contribution under this Agreement.
 Budget overruns of fifteen percent (15.0%) or less in the aggregate shall be
borne by the Members in proportion to their respec­tive Ownership Interests.




10.13

Supplemental Business Arrangement.  At any time during the term of this
Agreement, the Management Committee may determine by unanimous vote of both
Members after ISGC’s Initial Contribution obligations have been fully satisfied
that it is appropriate to segregate the Area of Interest into areas subject to
separate Programs and Budgets for purposes of conducting further Exploration,
Pre-Feasibility or Feasibility Studies, Development, or Mining.  At such time,
the Management Committee shall designate which portion of the Properties will
comprise an area of interest under a separate business arrangement
(“Supplemental Business Arrangement”) for the purpose of further exploring,
analyzing, developing, and mining such portion of the Properties.  The
Supplemental Business Arrangement shall substantially reflect the same terms as
this Agreement, with rights and interests of the Members in the Supplemental
Business Arrangement identical to the rights and interests of the Members in the
Company at the time of the designation, unless otherwise agreed to by the
Members, and with the Members agreeing to new Capital and Equity Accounts and
other terms necessary for the Supplemental Business Arrangement to comply with
the nature and purpose of the designation.  Following the effectuation of the
Supplemental Business Arrangement, this Agreement shall terminate insofar as it
affects the Properties covered by the Supplemental Business Arrangement.








28




--------------------------------------------------------------------------------




ARTICLE XI

ACCOUNTS AND SETTLEMENTS




11.1

Monthly Statements.  The Manager shall promptly submit to the Management
Committee monthly statements of account reflecting in reasonable detail the
charges and credits to the Business Account during the preceding month.




11.2

Cash Calls.  On the basis of each adopted Program and Budget, the Manager shall
submit prior to the last day of each month a billing for estimated cash
requirements for the next month.  Within thirty (30) days after receipt of each
billing, each Member shall advance its proportionate share of such cash
requirements.  The Manager shall record all funds received in the Business
Account.  The Manager shall at all times maintain a cash balance approximately
equal to the rate of disbursement for up to sixty (60) days.  All funds in
excess of immediate cash requirements shall be invested by the Manager for the
benefit of the Company in cash management accounts and investments selected at
the discretion of the Manager, which accounts may include, but are not limited
to, money market investments and money market funds.  Notwithstanding the
foregoing, however, (i) with respect to the first Program and Budget that
includes Development of the Properties, no cash call may be made upon SMMI prior
to the date which is one hundred twenty (120) days after the date on which SMMI
was notified of the aggregate Budget amount for such Program, and (ii) the
timing of ISGC’s $18 million Initial Contribution shall be as set forth in
Section 3.6.




11.3

Failure to Meet Cash Calls.  A Member that fails to meet cash calls in the
amount and at the times specified in Section 11.2 shall be in default, and the
amounts of the defaulted cash call shall bear interest from the date due at an
annual rate equal to two and one-half (2.5) percentage points over the Prime
Rate, but in no event shall the rate of interest exceed the maximum permitted by
Law.  Such interest shall accrue to the benefit of and be payable to the
non-defaulting Member, but shall not be deemed as amounts contributed by the
defaulting Member in the event dilution occurs in accordance with
Subsection 4.2(c).  In addition to any other rights and remedies available to it
by Law, the non-defaulting Member shall have those other rights, remedies, and
elections specified in Sections 11.4 and 11.5.  




11.4

Cover Payment.  If a Member defaults in making a contribution or cash call
required by an adopted Program and Budget, the non-defaulting Member may, but
shall not be obligated to, advance some portion or all of the amount in default
on behalf of the defaulting Member (a “Cover Payment”).  Each and every Cover
Payment shall constitute a demand loan bearing interest from the date of the
advance at the rate provided in Section 11.3.  If more than one Cover Payment is
made, the Cover Payments shall be aggregated and the rights and remedies
described herein pertaining to an individual Cover Payment shall apply to the
aggregated Cover Payments.  The failure to repay such loan upon demand shall be
a default.




11.5

Remedies.  The Members acknowledge that if either Member defaults in making a
contribution required by Article III or a cash call, or in repaying a loan, as
required under Sections 11.2, 11.3 or 11.4, whether or not a Cover Payment is
made, it will be difficult to measure the damages resulting from such default
(it being hereby understood and agreed that the Members have attempted to
determine such damages in advance and determined that the calculation of such
damages cannot be ascertained with reasonable certainty).  Both Members
acknowledge and





29




--------------------------------------------------------------------------------

recognize that the damage to the non-defaulting Member could be significant.  In
the event of such default, as reasonable liquidated damages, the non-defaulting
Member may, with respect to any such default not cured within thirty (30) days
after notice to the defaulting Member of such default, elect any of the
following remedies by giving notice to the defaulting Member.  Such election may
be made with respect to each failure to meet a cash call relating to a Program
and Budget, regardless of the frequency of such cash calls, provided such cash
calls are made in accordance with Section 11.2.




(a)

The defaulting Member grants to the non-defaulting Member a power of sale as to
all or any portion of its Ownership Interest or of its interest in any Assets,
upon a default under Sections 11.3 or 11.4.  Such power shall be exercised in
the manner provided by applicable Law or otherwise in a commercially reasonable
manner and upon reasonable notice.  If the non-defaulting Member elects to
enforce the lien or security interest pursuant to the terms of this Subsection,
the defaulting Member shall be deemed to have waived any available right of
redemption, any required valuation or appraisal of the secured property prior to
sale, any available right to stay execution or to require a marshaling of
assets, and any required bond in the event a receiver is appointed, and the
defaulting Member shall be liable for the deficiency.




(b)

The non-defaulting Member may elect to have the defaulting Member’s Ownership
Interest diluted or eliminated as follows:




(i)

The Reduced Member’s Ownership Interest shall be recalculated by dividing:
(X) the sum of (1) the number of Vested Units owned by the Reduced Member by
$1,000.00, (2) the total of all of the Reduced Member’s contributions to the
Company under Subsection 10.5(a) or otherwise pursuant to this Agreement and
(3) the amount, if any, the Reduced Member contributed to the adopted current
Program and Budget with respect to which the default occurred; by (Y) the sum of
(1), (2) and (3) above for both Members; and then multiplying the result by one
hundred.  .  




The Ownership Interest of the other Member shall be increased by the amount of
the reduction in the Ownership Interest of the Reduced Member, including the
further reduction under Subsections 10.5(b)(i)(A) or (B).




The amount of any Cover Payment under Section 11.4 and interest thereon, or any
interest accrued in accordance with Section 11.3, shall be deemed to be amounts
contributed by the non-defaulting Member, and not as amounts contributed by the
defaulting Member.




(iv)

Whenever the Ownership Interests are recalculated pursuant to this Subsection
11.5(b), the portion of Vested Units attributable to the reduced Ownership
Interest of the Reduced Member shall be transferred to the other Member.  




(c)

If a Member has defaulted in meeting a cash call or repaying a loan, and if the
non-defaulting Member has made a Cover Payment, then, in addition to a reduction
in the defaulting Member’s Ownership Interest effected pursuant to
Subsection 11.5(b), the non-defaulting Member shall have the right, if the
indebtedness arising from a default or Cover Payment is not discharged within
sixty (60) days of the default and upon not less than thirty (30) days advance
notice to the defaulting Member, to elect to purchase all the right, title, and
interest, whenever acquired or arising, of the defaulting Member in the Company
and Assets, including but





30




--------------------------------------------------------------------------------

not limited to its Ownership Interest or interest in Net Proceeds, together with
all proceeds from and accessions of the foregoing (collectively the “Defaulting
Member’s Entire Interest”) at a purchase price equal to seventy-five percent
(75%) of the fair market value thereof as determined by a qualified independent
appraiser appointed by the non-defaulting Member.  If the defaulting Member
conveys notice of objection to the person so appointed within ten (10) days
after receiving notice thereof, then an independent and qualified appraiser
shall be appointed by the joint action of the appraiser appointed by the
non-defaulting Member and a qualified independent appraiser appointed by the
defaulting Member; provided, however, that if the defaulting Member fails to
designate a qualified independent appraiser for such purpose within ten (10)
days after giving notice of such objection, then the person originally
designated by the non-defaulting Member shall serve as the appraiser; provided
further, that if the appraisers appointed by each of the Members fail to appoint
a third qualified independent appraiser within five (5) days after the
appointment of the last of them, then an appraiser shall be appointed by a judge
of a court of competent jurisdiction in the state in which the Assets are
situated upon the application of either Member.  There shall be withheld from
the purchase price payable, upon transfer of the Defaulting Member’s Entire
Interest, the amount of any Cover Payment under Section 11.4 and unpaid interest
thereon to the date of such transfer, or any unpaid interest accrued in
accordance with Section 11.3 to the date of such transfer.  Upon payment of such
purchase price, the defaulting Member shall be deemed to have relinquished all
of the Defaulting Member’s Entire Interest to the non-defaulting Member.




11.6

Audits.




(a)

Annual Audit.  Within thirty (30) days after the end of each calendar year, at
the request of a Member, an audit shall be completed by certified public
accountants selected by, and independent of, the Manager.  The audit shall be
conducted in accordance with generally accepted auditing standards and shall
cover all books and records maintained by the Manager pursuant to this
Agreement, all Assets and Encumbrances, and all transactions and Operations
conducted during such calendar year, including production and inventory records
and all costs for which the Manager sought reimbursement under this Agreement,
together with all other matters customarily included in such audits.  All
written exceptions to and claims upon the Manager for discrepancies disclosed by
such audit shall be made not more than three (3) months after receipt of the
audit report, unless either Member elects to conduct an independent audit
pursuant to Subsection 11.6(b) which is ongoing at the end of such three (3)
month period, in which case such exceptions and claims may be made within the
period provided in Subsection 11.6(b).  Failure to make any such exception or
claim within such period shall mean the audit is deemed to be correct and
binding upon the Members.  The cost of all audits under this Subsection shall be
charged to the Business Account.




(b)

Discretionary Audits.  Notwithstanding the annual audit conducted by certified
public accountants selected by the Manager, each Member shall have the right to
have an independent audit of all Company books, records and accounts, including
all charges to the Business Account.  This audit shall review all issues raised
by the requesting Member, with all costs borne by the requesting Member.  The
requesting Member shall give the other Member thirty (30) days prior notice of
such audit.  Any audit conducted on behalf of either Member shall be made during
the Manager’s normal business hours and shall not interfere with Operations.
 Neither Member shall have the right to audit records and accounts of the
Company relating to transactions or Operations more than twenty-four (24) months
after the calendar year during which such transactions, or transactions related
to such Operations, were charged to the Business Account.  All





31




--------------------------------------------------------------------------------

written exceptions to and claims upon the Manager for discrepancies disclosed by
such audit shall be made not more than three (3) months after completion and
delivery of such audit, or they shall be deemed waived.  The cost of
discretionary audits under this Subsection shall be paid by the requesting
Member.







ARTICLE XII

PROPERTIES




12.1

Royalties, Production Taxes and Other Payments Based on Production.  All
required payments of production royalties, taxes based on production of
Products, and other payments out of production to private parties and
governmental entities, shall be determined and made by the Company in a timely
manner and otherwise in accordance with applicable laws and agreements.  The
Manager shall furnish to the Members evidence of timely payment for all such
required payments.  In the event the Company fails to make any such required
payment, any Member shall have the right to make such payment and shall thereby
become subrogated to the rights of such third party; provided, however, that the
making of any such payment on behalf of the Company shall not constitute
acceptance by the paying Member of any liability to such third party for the
underlying obligation.




12.2

Abandonment and Surrender.  Either Member may request the Management Committee
to authorize the Manager to surrender or abandon part or all of the Properties.
 At the option of the other Member, the Company shall assign to the objecting
Member or such other Person as the objecting Member specifies, by special
warranty deed and without cost to the objecting Member, all of the Company’s
interest in the Properties sought to be abandoned or surrendered, free and clear
of all Encumbrances created by, through or under the Company other than those to
which both Members have agreed.  Upon the assignment, such properties shall
cease to be part of the Properties.







ARTICLE XIII

CONFIDENTIALITY, OWNERSHIP, USE

AND DISCLOSURE OF INFORMATION




13.1

Business Information.  All Business Information shall be owned jointly by the
Members as their Ownership Interests are determined pursuant to this Agreement.
 Both before and after the termination of the Company, all Business Information
may be used by either Member for any purpose, whether or not competitive with
the Business, without consulting with, or obligation to, the other Member.
 Except as provided in Sections 13.3 and 13.4, or with the prior written consent
of the other Member, each Member shall keep confidential and not disclose to any
third party or the public any portion of the Business Information that
constitutes Confidential Information.




13.2

Member Information.  In performing its obligations under this Agreement, neither
Member shall be obligated to disclose any Member Information.  If a Member
elects to disclose Member Information in performing its obligations under this
Agreement, such Member Information, together with all improvements,
enhancements, refinements and incremental additions to such Member Information
that are developed, conceived, originated or obtained by either





32




--------------------------------------------------------------------------------

Member in performing its obligation under this Agreement (“Enhancements”), shall
be owned exclusively by the Member that originally developed, conceived,
originated or obtained such Member Information.  Each Member may use and enjoy
the benefits of such Member Information and Enhancements in the conduct of the
Business hereunder, but the Member that did not originally develop, conceive,
originate or obtain such Member Information may not use such Member Information
and Enhancements for any other purpose.  Except as provided in Section 13.4, or
with the prior written consent of the other Member, which consent may be
withheld in such Member’s sole discretion, each Member shall keep confidential
and not disclose to any third party or the public any portion of Member
Information and Enhancements owned by the other Member that constitutes
Confidential Information.




13.3

Permitted Disclosure of Confidential Business Information.  Either Member may
disclose Business Information that is Confidential Information: (a) to a
Member’s officers, directors, partners, members, employees, Affiliates,
shareholders, agents, attorneys, accountants, consultants, contractors,
subcontractors or advisors, for the sole purpose of such Member’s performance of
its obligations under this Agreement; (b) to any party to whom the disclosing
Member contemplates a Transfer of all or any part of its Ownership Interest, for
the sole purpose of evaluating the proposed Transfer; (c) to any actual or
potential lender, underwriter or investor for the sole purpose of evaluating
whether to make a loan to or investment in the disclosing Member; or (d) to a
third party with whom the disclosing Member contemplates any independent
business activity or operation.




The Member disclosing Confidential Information pursuant to this Section 13.3,
shall disclose such Confidential Information to only those parties that have a
bona fide need to have access to such Confidential Information for the purpose
for which disclosure to such parties is permitted under this Section 13.3 and
that have agreed in writing supplied to, and enforceable by, the other Member to
protect the Confidential Information from further disclosure, to use such
Confidential Information solely for such purpose and to otherwise be bound by
the provisions of this Article XIII.  Such writing shall not preclude parties
described in Subsection 13.3(b) from discussing and completing a Transfer with
the other Member.  The Member disclosing Confidential Information shall be
responsible and liable for any use or disclosure of the Confidential Information
by such parties in violation of this Agreement and such other writing.




13.4

Disclosure Required By Law.  Notwithstanding anything contained in this Article,
a Member may disclose any Confidential Information if, in the opinion of the
disclosing Member’s legal counsel: (a) such disclosure is legally required to be
made in a judicial, administrative or governmental proceeding pursuant to a
valid subpoena or other applicable order; or (b) such disclosure is legally
required to be made pursuant to the rules or regulations of a stock exchange or
similar trading market applicable to the disclosing Member.




Prior to any disclosure of Confidential Information under this Section 13.4, the
disclosing Member shall give the other Member at least ten (10) days prior
written notice (unless less time is permitted by such rules, regulations or
proceeding) and, in making such disclosure, the disclosing Member shall disclose
only that portion of Confidential Information required to be disclosed and shall
take all reasonable efforts to preserve the confidentiality thereof, including,
without limitation, obtaining protective orders and supporting the other Member
in intervention in any such proceeding.








33




--------------------------------------------------------------------------------



13.5

Public Announcements.  Prior to making or issuing any press release or other
public announcement or disclosure of Business Information that is not
Confidential Information, a Member shall first consult with the other Member as
to the content and timing of such announcement or disclosure, unless in the good
faith judgment of such Member, there is not sufficient time to consult with the
other Member before such announcement or disclosure must be made under
applicable Laws; but in such event, the disclosing Member shall notify the other
Member, as soon as possible, of the pendency of such announcement or disclosure,
and it shall notify the other Member before such announcement or disclosure is
made if at all reasonably possible.  Any press release or other public
announcement or disclosure to be issued by either Member relating to this
Business shall also identify the other Member.







ARTICLE XIV

RESIGNATION AND DISSOLUTION




14.1

Events of Dissolution.  The Company shall be dissolved upon the occurrence of
any of the following:




(a)

Upon expiration of term of this Agreement in accordance with Section 2.5;




(b)

Upon the unanimous written agreement of the Members;




(c)

At the election of either Member upon Sixty (60) days notice of termination to
the other Member, if the Management Committee fails to adopt a Program and
Budget for Twelve (12) months after the expiration of the latest adopted Program
and Budget;




(d)

Upon the resignation of a Member pursuant to Section 14.2 or upon the
bankruptcy, insolvency, dissolution or assignment for the benefit of creditors
of a Member; or




(e)

as otherwise provided by the Act.




14.2

Resignation.  A Member may elect to resign from the Company by (a) in the case
of ISGC, failing to complete its Initial Contributions as required by
Subsection 3.1(b), or (b) giving notice to the other Member of the effective
date of resignation, which shall be the later of the end of the then current
Program Period or thirty (30) days after the date of the notice.  Upon
resignation by a Member, the resigning Member shall be deemed to have
transferred to the remaining Member all of its Ownership Interest, including all
of its interest in the Assets and its Capital Account, without cost and free and
clear of all Encumbrances arising by, through or under such resigning Member,
except those described in Paragraph 1.1 of Exhibit A and those to which both
Members have agreed.  The resigning Member shall execute and deliver all
instruments as may be necessary in the reasonable judgment of the other Member
to effect the transfer of its interests in the Company and the Assets to the
other Member.  A resigning Member shall have no right to receive the fair value
of his Ownership Interest pursuant to the Act.  If within a sixty (60) day
period both Members elect to withdraw, then the Company shall instead be deemed
to have been terminated by the written agreement of the Members pursuant to
Section 14.1(b).




14.3

Disposition of Assets on Dissolution.  Promptly after dissolution under Section
14.1, the Manager shall take all action necessary to wind up the activities of
the Company, in





34




--------------------------------------------------------------------------------

accordance with Exhibit C.  All costs and expenses incurred in connection with
the dissolution of the Company shall be expenses chargeable to the Business
Account.




14.4

Filing of Certificate of Cancellation.  Upon completion of the winding up of the
affairs of the Company, the Manager shall promptly file a Certificate of
Cancellation with the Office of the Secretary of State of the State of Idaho.
 If the Manager has caused the dissolution of the Company, whether voluntarily
or involuntarily, then a person selected by a majority vote of the Members to
wind up the affairs of the Company shall file the Certificate of Cancellation.




14.5

Right to Data After Dissolution.  After dissolution of the Company pursuant to
Subsections 14.1(a), (b), (c) or (e), each Member shall be entitled to make
copies of all applicable information acquired hereunder before the effective
date of termination not previously furnished to it, but a bankrupt or resigning
Member causing a dissolution of the Company pursuant to Subsection 14.1(d) shall
not be entitled to any such copies.




14.6

Continuing Authority.  On dissolution of the Company under Section 14.1, or the
resignation of a Member under Section 14.2, or the deemed resignation of either
Member pursuant to Sections 3.2 or 11.5, the Member that was the Manager prior
to such dissolution (or the other Member in the event of a resignation by the
Manager) shall have the power and authority to do all things on behalf of both
Members that are reasonably necessary or convenient to: (a) wind up Operations
and (b) complete any transaction and satisfy any obligation, unfinished or
unsatisfied, at the time of such termination or resignation, if the transaction
or obligation arises out of Operations prior to such termination or resignation.
 The Manager shall have the power and authority to grant or receive extensions
of time or change the method of payment of an already existing liability or
obligation, prosecute and defend actions on behalf of the Company and either or
both Members, encumber Assets, and take any other reasonable action in any
matter with respect to which the former Members continue to have, or appear or
are alleged to have, a common interest or a common liability.







ARTICLE XV

DISPUTES




15.1

Governing Law.  Except for matters of title to the Properties or their Transfer,
which shall be governed by the law of their situs, this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Idaho,
without regard for any conflict of laws or choice of laws principles that would
permit or require the application of the laws of any other jurisdiction.




15.2

[Forum Selection].




15.3

Arbitration [if applicable].




15.4

Dispute Resolution.  All disputes arising under or in connection with this
Agreement which cannot be resolved by agreement between the Members shall be
resolved in accordance with applicable Law.  If any legal action or other
proceeding is brought for the enforcement of this Agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Agreement, the successful or





35




--------------------------------------------------------------------------------

substantially prevailing Member shall be entitled to recover reasonable
attorneys’ fees and other costs incurred in that action or proceeding through
all levels of appeal, in addition to any other relief to which it or they may be
entitled.




ARTICLE XVI

GENERAL PROVISIONS




16.1

Notices.  All notices, payments and other required or permitted communications
(“Notices”) to either Member shall be in writing, and shall be addressed
respectively as follows:

If to ISGC:

 

Idaho State Gold Company II LLC

 

 

1112 W.  Main Street, Suite 101

 

 

Boise, ID 83702

 

Attention:

Sima Muroff

 

Telephone

+1 208 630 5070

 

Email:

sima@idahostateregionalcenter.com

 

With a Copy to:

W. Kirk Williams

 

 

kirk@isrcapital.com

 

 

 

If to SMMI:

 

Thunder Mountain Gold Inc.

 

 

5248 W.  Chinden Blvd.

 

 

Garden City, Idaho 83714

 

Attention:

Eric Jones

 

Telephone:

208-658-1037

 

Email:

Eric@ThunderMountainGold.com

 

With a Copy to:

Joseph H. Baird

 

 

jhbaird@bhwlaw.com










All Notices shall be given (a) by personal delivery to the Member, (b) by
electronic communication, capable of producing a printed transmission, (c) by
registered or certified mail return receipt requested, or (d) by overnight or
other express courier service.  All Notices shall be effective and shall be
deemed given on the date of receipt at the principal address if received during
normal business hours, and, if not received during normal business hours, on the
next business day following receipt, or if by electronic communication, on the
date of such communication.  Either Member may change its address by Notice to
the other Member.








36




--------------------------------------------------------------------------------



16.2

Gender.  The singular shall include the plural, and the plural the singular
wherever the context so requires, and the masculine, the feminine, and the
neuter genders shall be mutually inclusive.




16.3

Currency.  All references to “dollars” or “$” herein shall mean lawful currency
of the United States of America.




16.4

Headings.  The subject headings of the Sections and Subsections of this
Agreement and the Paragraphs and Subparagraphs of the Exhibits to this Agreement
are included for purposes of convenience only, and shall not affect the
construction or interpretation of any of its provisions.




16.5

Waiver.  The failure of either Member to insist on the strict performance of any
provision of this Agreement or to exercise any right, power or remedy upon a
breach hereof shall not constitute a waiver of any provision of this Agreement
or limit such Member’s right thereafter to enforce any provision or exercise any
right.




16.6

Modification.  No modification of this Agreement shall be valid unless made in
writing and duly executed by both Members.




16.7

Force Majeure.  Except for the obligation to make payments when due hereunder,
the obligations of a Member shall be suspended to the extent and for the period
that performance is prevented by any cause, whether foreseeable or
unforeseeable, beyond its reasonable control, including, without limitation,
labor disputes (however arising and whether or not employee demands are
reasonable or within the power of the Member to grant); acts of God; Laws,
instructions or requests of any government or governmental entity; judgments or
orders of any court; inability to obtain on reasonably acceptable terms any
public or private license, permit or other authorization; curtailment or
suspension of activities to remedy or avoid an actual or alleged, present or
prospective violation of Environmental Laws; action or inaction by any federal,
state or local agency that delays or prevents the issuance or granting of any
approval or authorization required to conduct Operations beyond the reasonable
expectations of the Member seeking the approval or authorization (including,
without limitation, a failure to complete any review and analysis required by
the National Environ­mental Policy Act or any similar state law within twenty
four (24) months of initiation of that process); acts of war or conditions
arising out of or attributable to war, whether declared or undeclared; riot,
civil strife, insurrection or rebellion; fire, explosion, earthquake, storm,
flood, sink holes, drought or other adverse weather condition; delay or failure
by suppliers or transporters of materials, parts, supplies, services or
equipment or by contractors’ or subcontractors’ shortage of, or inability to
obtain, labor, transportation, materials, machinery, equipment, supplies,
utilities or services; accidents; breakdown of equipment, machinery or
facilities; actions by native rights groups, environmental groups, or other
similar special interest groups; or any other cause whether similar or
dissimilar to the foregoing.  The affected Member shall promptly give notice to
the other Member of the suspension of performance, stating therein the nature of
the suspension, the reasons therefor, and the expected duration thereof.  The
affected Member shall resume performance as soon as reasonably possible.  During
the period of suspension the obligations of both Members to advance funds
pursuant to Section 11.2 shall be reduced to levels consistent with then current
Operations.  Notwithstanding the foregoing, however, if a Member’s performance
has been suspended pursuant to this Section 16.7 for a total of more than three
years in any six year period, the other Member shall have the option to buyout
such Member’s interest in the Company pursuant to Section 4.7 of this Agreement.





37




--------------------------------------------------------------------------------




16.8

Rule Against Perpetuities.  The Members do not intend that there shall be any
violation of the Rule Against Perpetuities, the Rule Against Unreasonable
Restraints on the Alienation of Property, or any similar rule.  Accordingly, if
any right or option to acquire any interest in the Properties, in an Ownership
Interest, in the Assets, or in any real property exists under this Agreement,
such right or option must be exercised, if at all, so as to vest such interest
within time periods permitted by applicable rules.  If, however, any such
violation should inadvertently occur, the Members hereby agree that a court
shall reform that provision in such a way as to approximate most closely the
intent of the Members within the limits permissible under such rules.




16.9

Further Assurances.  Each of the Members shall take, from time to time and
without additional consideration, such further actions and execute such
additional instruments as may be reasonably necessary or convenient to implement
and carry out the intent and purpose of this Agreement or as may be reasonably
required by lenders in connection with Project Financing.




16.10

Entire Agreement; Successors and Assigns.  This Agreement contains the entire
understanding of the Members and supersedes all prior agreements and
understandings between the Members relating to the subject matter hereof.  This
Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the Members.




16.11

Counterparts.  This Agreement may be executed in any number of counterparts, and
it shall not be necessary that the signatures of both Members be contained on
any counterpart.  Each counterpart shall be deemed an original, but all
counterparts together shall constitute one and the same instrument.




16.12

Survival.  Provisions which by their nature are intended to survive termination,
including but not limited to Sections 3.1, 3.2, 3.3, 3.4, 3.5, 4.1, 4.2, 4.3,
5.1, 5.11, 5.12, 5.13, 7.1, 7.2, 7.3, 9.2, 11.5, 13.1, 13.2, 13.3, 13.4, 14.6,
15.4, and this Section 16.12, shall survive the closing and termination of this
LLC Agreement.  











38




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.







[ex105004.gif] [ex105004.gif]

















39




--------------------------------------------------------------------------------










EXHIBIT A

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







ASSETS AND AREA OF INTEREST







1.1

PROPERTIES AND TITLE EXCEPTIONS




SOUTH MOUNTAIN MINES PROPERTY DESCRIPTION AND LOCATION




The South Mountain property is located in southwestern Idaho in Owyhee County,
approximately 70 air miles SW of Boise, Idaho and approximately 24 miles SE of
Jordan Valley, Oregon.  The Property is situated wholly within Idaho
approximately six miles east of the Idaho-Oregon border (Latitude 42○ 44’ 41.65”
N, Longitude 116○ 55’ 13.48” W).







The Property consists of 17 patented mining claims encompassing approximately
326 acres, 21 unpatented mining claims covering approximately 290 acres owned by
TMG and 545 acres of leased private land. The patented and unpatented claims are
wholly owned by TMG.  All surface rights are included with the patented and
leased private land.  There are no royalties associated with the patented or
unpatented claims, although the unpatented claims require annual holding fees to
be paid to the Bureau of Land Management (BLM), plus filings with Owhyee County.
 Any surface disturbance on land managed by the BLM will require approval
through the BLM’s regulations.   The location for the patented claims,
unpatented claim, and the leased private land are shown in Figure 4-1.  Listings
of patented and unpatented claims are included in Tables 4-1 and 4-2.










EXHIBIT A

Page 1 of 4




--------------------------------------------------------------------------------










Table 4-1  Patented Claims Included in the South Mountain Project.

Name of Claim

BLM Mineral Survey

Patent No.

Survey Date

Ownership

Illinois

1446

32995

September 17, 1900

Thunder Mountain Gold

Michigan

1446

32995

September 17, 1900

Thunder Mountain Gold

New York

1446

32995

September 17, 1900

Thunder Mountain Gold

Tennessee

1446

32995

September 17, 1900

Thunder Mountain Gold

Oregon

1446

32995

September 17, 1900

Thunder Mountain Gold

Massachusetts

1446

32995

September 17, 1900

Thunder Mountain Gold

Washington

1446

32995

September 17, 1900

Thunder Mountain Gold

Maine

1446

32995

September 17, 1900

Thunder Mountain Gold

Idaho

1446

32995

September 17, 1900

Thunder Mountain Gold

Vermont

1446

32995

September 17, 1900

Thunder Mountain Gold

Texas

1447

32996

September 17, 1900

Thunder Mountain Gold

Florida

1447

32996

September 17, 1900

Thunder Mountain Gold

Alabama

1447

32996

September 17, 1900

Thunder Mountain Gold

Virginia

1447

32996

September 17, 1900

Thunder Mountain Gold

Mississippi

1447

32996

September 17, 1900

Thunder Mountain Gold

Queen

3400

1237144

October 27, 1964

Thunder Mountain Gold

Kentucky

3400

1237144

October 27, 1964

Thunder Mountain Gold




















































EXHIBIT A

Page 2 of 4




--------------------------------------------------------------------------------













Table 4-2 Unpatented Claims Included in the South Mountain Project.

Claim Name

Owyhee County Instrument No.

BLM: IMC Serial No.

Ownership

SM-1

262582

192661

Thunder Mountain Gold

SM-2

262578

192662

Thunder Mountain Gold

SM-3

262581

192666

Thunder Mountain Gold

SM-4

262579

192665

Thunder Mountain Gold

SM-5

262580

192669

Thunder Mountain Gold

SM-6

262577

192664

Thunder Mountain Gold

SM-7

262576

192663

Thunder Mountain Gold

SM-8

262575

192670

Thunder Mountain Gold

SM-9

262574

192671

Thunder Mountain Gold

SM-10

262573

192668

Thunder Mountain Gold

SM-11

262572

192672

Thunder Mountain Gold

SM-12

262571

192667

Thunder Mountain Gold

SM-13

262570

192673

Thunder Mountain Gold

SM-14

262569

192674

Thunder Mountain Gold

SM-15

266241

196559

Thunder Mountain Gold

SM-16

266242

196560

Thunder Mountain Gold

SM-17

266243

196561

Thunder Mountain Gold

SM-18

266244

196562

Thunder Mountain Gold

SM-19

266245

196563

Thunder Mountain Gold

SM-20

266246

196564

Thunder Mountain Gold

SM-21

266247

196565

Thunder Mountain Gold




Annual payments and acreage for the leases for the South Mountain Project are
listed in Table 4-3.  The lease agreements include a 3% net smelter royalty.































EXHIBIT A

Page 3 of 4




--------------------------------------------------------------------------------













Table 4-3 Annual Expenses for Leases and Claims at the South Mountain Project

Owner

Agreement

Date

Amount

Acres

Current Annual Lease Payments

Lowry

Oct. 10, 2008

$20/acre

$30/acre staring 7th year

376

$ 7,520 per year

$ 11, 280 per year

Acree

June 20, 2008

$20/acre

$30/acre staring 7th year

113

$ 2,260 per year

$ 3,390 per year

Herman

Aril 23, 2009

$20/acre

$30/acre staring 7th year

56

$ 1,120 per year

$ 1,680 per year







The Laxey, Golconda and Sonneman tunnels and the Texas Shaft were historically
mined for silver, zinc, and lead.  All of these historic mines are located
within the boundaries of the patented claims owned by TMG.  The mineral resource
area outlined in the Laxey and Sonneman Tunnels is shown in Figure 4-2.  The
exploration target associated with the project is also shown in Figure 4-2.  The
locations for the tunnels and shafts at the South Mountain project are shown on
Figure 4.3.







1.2

PERSONAL PROPERTY




























1.3

AREA OF INTEREST










The Area of Interest shall be one mile from the boundary of the patented and
unpatented mining claims and all leased and/or licensed boundaries included
within this agreement as itemized in Exhibit A, Tables 4-1, 4-2 and 4-3.








EXHIBIT A

Page 4 of 4




--------------------------------------------------------------------------------










EXHIBIT B

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







ACCOUNTING PROCEDURES




The financing and accounting procedures to be followed by the Manager and the
Members under the Agreement are set forth below.  All capitalized terms in these
Accounting Procedures shall have the definition attributed to them in the
Agreement, unless defined otherwise herein.




The purpose of these Accounting Procedures is to establish equitable methods for
determining charges and credits applicable to Operations.  It is the intent of
the Members that neither of them shall lose or profit by reason of the
designation of one of them to exercise the duties and responsibilities of the
Manager.  The Members shall meet and in good faith endeavor to agree upon
changes deemed necessary to correct any unfairness or inequity.  In the event of
a conflict between the provisions of these Accounting Procedures and those of
the Agreement, the provisions of the Agreement shall control.




ARTICLE I

GENERAL PROVISIONS




1.1

General Accounting Records.  The Manager shall maintain detailed and
compre­hensive cost accounting records in accordance with these Accounting
Procedures, including general ledgers, supporting and subsidiary journals,
invoices, checks and other customary documentation, sufficient to provide a
record of revenues and expenditures and periodic statements of financial
position and the results of Operations for managerial, tax, regulatory or other
financial, regulatory, or legal reporting purposes related to the Company.  Such
records shall be retained for the duration of the period allowed the Members for
audit or the period necessary to comply with tax or other regulatory
requirements.  The records shall reflect all obligations, advances and credits
of the Members.

1.2

Cash Management Accounts.  The Manager shall maintain one or more separate cash
management accounts for the payment of all expenses and the deposit of all cash
receipts for the Company.








EXHIBIT B

Page 1 of 8




--------------------------------------------------------------------------------










1.3

Statements and Billings.  The Manager shall prepare statements and bill the
Members as provided in Article XI of the Agreement.  Payment of any such
billings by either Member, including the Manager, shall not prejudice such
Member’s right to protest or question the correctness thereof for a period not
to exceed twenty-four (24) months following the calendar year during which such
billings were received by such Member.  All written exceptions to and claims
upon the Manager for incorrect charges, billings or statements shall be made
upon the Manager within such twenty-four (24) month period.  The time period
permitted for adjustments hereunder shall not apply to adjustments resulting
from periodic inventories as provided in Paragraphs 5.1 and 5.2.







ARTICLE II

CHARGES TO BUSINESS ACCOUNT




Subject to the limitations hereinafter set forth, the Manager shall charge the
Business Account with the following:




2.1

Property Acquisition Costs, Rentals, Royalties and Other Payments.  All property
acquisition and holding costs, including Governmental Fees, filing fees, license
fees, costs of permits and assessment work, delay rentals, production royalties,
including any required advances, and all other payments made by the Manager
which are necessary to acquire or maintain title to the Assets.




2.2

Labor and Employee Benefits.




(a)

Salaries and wages of the Manager’s employees directly engaged in Operations,
including salaries or wages of employees who are temporarily assigned to and
directly employed by same.  The number of employees engaged in Operations and
chargeable to the Business Account shall be consistent with normal industry
standards for such Operations and the cost of employees engaged in Operations
for external reasons, if any, shall not be chargeable to the Business Account.




(b)

The Manager’s cost of holiday, vacation, sickness and disability benefits, and
other customary allowances applicable to the salaries and wages chargeable under
Subparagraph 2.2(a) and Paragraph 2.12.  Such costs may be charged on a “when
and as paid basis” or by “percentage assessment” on the amount of salaries and
wages.  If percentage assessment is used, the rate shall be applied to wages or
salaries excluding overtime and bonuses.  Such rate shall be based on the
Manager’s cost experience and it shall be periodically adjusted at least
annually to ensure that the total of such charges does not exceed the actual
cost thereof to the Manager.




(c)

The Manager’s actual cost of established plans for employees’ group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus
(except production or incentive bonus plans under a union contract based on
actual rates of production, cost savings and other production factors, and
similar non-union bonus plans customary in the industry or necessary





EXHIBIT B

Page 2 of 8




--------------------------------------------------------------------------------










to attract competent employees, which bonus payments shall be considered
salaries and wages under Subparagraph 2.2(a) or Paragraph 2.12 rather than
employees’ benefit plans) and other benefit plans of a like nature applicable to
salaries and wages chargeable under Subparagraphs 2.2(a) or Paragraph 2.12,
provided that the plans are limited to the extent feasible to those customary in
the industry.




(d)

Cost of assessments imposed by governmental authority that are applicable to
salaries and wages chargeable under Subparagraph 2.2(a) and Paragraph 2.12,
including all penalties except those resulting from the willful misconduct or
gross negligence of the Manager.




2.3

Materials, Equipment and Supplies.  The cost of materials, equipment and
supplies (herein called “Material”) purchased from unaffiliated third parties or
furnished by either Member as provided in Paragraph 3.2.  The Manager shall
purchase or furnish only so much Material as may be required for immediate use
in efficient and economical Operations.  The Manager shall also maintain
inventory levels of Material at reasonable levels to avoid unnecessary
accumulation of surplus stock.




2.4

Equipment and Facilities Furnished by Manager.  The cost of machinery, equipment
and facilities owned by the Manager and used in Operations or used to provide
support or utility services to Operations charged at rates commensurate with the
actual costs of ownership and operation of such machinery, equipment and
facilities.  Such rates shall include costs of maintenance, repairs, other
operating expenses, insurance, taxes, depreciation and interest at a rate not to
exceed Prime Rate plus three percent (3%) per annum.  Such rates shall not
exceed the average commercial rates currently prevailing in the vicinity of the
Operations.




2.5

Transportation.  Reasonable transportation costs incurred in connection with the
transportation of employees and material necessary for Operations.




2.6

Contract Services and Utilities.  The cost of contract services and utilities
procured from outside sources, other than services described in Paragraphs 2.9
and 2.13.  If contract services are performed by the Manager or an Affiliate
thereof, the cost charged to the Business Account shall not be greater than that
for which comparable services and utilities are available in the open market
within the vicinity of Operations.  The cost of professional consultant services
procured from outside sources in excess of Twenty-Five Thousand Dollars
($25,000.00) per annum per contract shall not be charged to the Business Account
unless approved by the Management Committee.




2.7

Insurance Premiums.  Net premiums paid for insurance required to be carried for
Operations for the protection of the Members.  When Operations are conducted in
an area where the Manager may self-insure for Workers’ Compensation and/or
Employer’s Liability under state law, the Manager may elect to include such
risks in its self-insurance program and shall charge its costs of self-insuring
such risks to the Business Account provided that such charges shall not exceed
published manual rates.








EXHIBIT B

Page 3 of 8




--------------------------------------------------------------------------------










2.8

Damages and Losses.  All costs in excess of insurance proceeds necessary to
repair or replace damage or losses to any Assets resulting from any cause other
than the willful misconduct or negligence of the Manager.  The Manager shall
furnish the Management Committee with written notice of damages or losses as
soon as practicable after a report thereof has been received by the Manager.




2.9

Legal and Regulatory Expense.  Except as otherwise provided in Paragraph 2.13,
all legal and regulatory costs and expenses incurred in or resulting from
Operations or necessary to protect or recover the Assets of the Company,
including costs of title investigation and title curative services.  All
attorney’s fees and other legal costs to handle, investigate and settle
litigation or claims, and amounts paid in settlement of such litigation or
claims in excess of Twenty-Five Thousand Dollars ($25,000.00) per annum shall
not be charged to the Business Account unless approved by the Management
Committee.




2.10

Audit.  Cost of annual audits under Subsection 11.6(a) of the Agreement.




2.11

Taxes.  All taxes, assessments and like charges on Operations and Assets which
have been paid by the Manager for the benefit of the Members.  Each Member is
separately responsible for taxes determined or measured by a Member’s sales
revenue or net income.




2.12

District and Camp Expense (Field Supervision and Camp Expenses).  A pro rata
portion of: (i) the salaries and expenses of the Manager’s superintendent and
other employees serving Operations whose time is not allocated directly to such
Operations, and (ii) the costs of maintaining and operating an office and any
necessary suboffice and (iii) all necessary camps, including housing facilities
for employees, used for Operations.  The expense of those facilities, less any
revenue therefrom, shall include depreciation or a fair monthly rental in lieu
of depreciation of the investment.  The total of such charges for all Properties
served by the Manager’s employees and facilities shall be apportioned to the
Business Account on the basis of a ratio to be approved by the Management
Committee.




2.13

Administrative Charge.




(a)

Each month, the Manager shall charge the Business Account a sum for each phase
of Operations as provided below, which shall be a liquidated amount to reimburse
the Manager for its home office overhead and general and administrative expenses
to conduct each phase of Operations, and which shall be in lieu of any
management fee and for taxes based on production of Products:




(i)

Exploration Phase – Fifteen percent (15%) of Allowable Costs up to Two Million
Dollars ($2,000,000.00), and ten percent (10%) of Allowable Costs over Two
Million Dollars ($2,000,000.00).




(ii)

Development Phase – Five percent (5.0%) of Allowable Costs up to Ten Million
Dollars ($10,000,000.00), and Two and one-half percent (2.5%) of Allowable Costs
over Ten Million Dollars ($10,000,000.00).





EXHIBIT B

Page 4 of 8




--------------------------------------------------------------------------------













(iii)

Major Construction Phase – Two and one-half percent (2.5%) of Allowable Costs up
to Fifty Million Dollars ($5,000,000.00), and two percent (2.0%) of Allowable
Costs over Fifty Million Dollars ($50,000,000.00).




(iv)

Mining Phase – Five percent (5.0%) of Allowable Costs.




(b)

The term “Allowable Costs” as used in this Paragraph for a particular phase of
Operations shall mean all charges to the Business Account excluding: (i) the
administrative charge referred to herein; (ii) depreciation, depletion or
amortization of tangible or intangible Assets; (iii) amounts charged in
accordance with Paragraphs 2.1 and 2.9; and (iv) marketing costs.  The Manager
shall attribute such Allowable Costs to a particular phase of Operations by
applying the following guidelines:




(A)

The Exploration Phase shall cover those Operations conducted to ascertain the
existence, location, extent or quantity of any deposit of ore or mineral.




(B)

The Development Phase shall cover those Operations, including Pre-Feasibility
and Feasibility Study Operations, conducted to assess a commercially feasible
ore body or to extend production of an existing ore body, and to construct or
install related fixed Assets.




(C)

The Major Construction Phase shall include all Operations involved in the
construction of a mill, smelter or other ore processing facilities.




(D)

The Mining Phase shall include all other Operations activities not otherwise
covered above, including activities conducted after Mining Operations have
ceased.




(c)

Various phases of Operations may be conducted concurrently, in which event the
administrative charge shall be calculated separately for Allowable Costs
attributable to each phase.




(d)

The monthly administration charge determined for each phase of Operations shall
be a liquidated amount to reimburse Manager for its home office overhead and
general and administrative expenses for its conduct of Operations, and shall be
equitably apportioned among all of the properties served during such monthly
period on the basis of a ratio approved by the Management Committee.




(e)

The following is a representative list of items that constitute the Manager’s
principal business office expenses that are expressly covered by the
administrative charge provided in this Paragraph, except to the extent that such
items are directly chargeable to the Business Account under other provisions of
this Article II:




(i)

Administrative supervision, which includes all services rendered by managers,
department supervisors, officers and directors of the Manager for Operations.








EXHIBIT B

Page 5 of 8




--------------------------------------------------------------------------------










(ii)

Accounting, data processing, personnel administration, billing and record
keeping in accordance with governmental regulations and the provisions of the
Agreement, and preparation of reports;




(iii)

The services of tax counsel and tax administration employees for all tax
matters, including any protests, except any outside professional fees which the
Management Committee may approve as a direct charge to the Business Account;




(iv)

Routine legal services rendered by outside sources and the Manager’s legal staff
not otherwise charged to the Business Account under Paragraph 2.9, including
property acquisition, attorney management and oversight, and support services
provided by Manager’s legal staff concerning any litigation; and




(v)

Rentals and other charges for office and records storage space, telephone
service, office equipment and supplies.




(f)

The Management Committee shall annually review the administrative charges and
shall amend the methodology or rates used to determine such charges if they are
found to be insufficient or excessive based on the principles that the Manager
shall not make a profit or suffer a loss and that it should be fairly and
adequately compensated for its costs and expenses.




2.14

Environmental Compliance Fund.  Costs of reasonably anticipated Environmental
Compliance which, on a Program basis, shall be determined by the Management
Committee and shall be based on proportionate contributions in an amount
sufficient to establish a fund, which through successive proportionate
contributions during the life of the Company, will pay for ongoing Environmental
Compliance conducted during Operations and which will aggregate the reasonably
anticipated costs of mine closure, post-Operations Environmental Compliance and
Continuing Obligations.  The Manager shall invest such amounts on behalf of the
Members as provided in Subsection 9.2(s) of the Agreement.




2.15

Other Expenditures.  Any reasonable direct expendi­ture, other than expenditures
which are covered by the foregoing provisions, incurred by the Manager for the
necessary and proper conduct of Operations.




ARTICLE III

BASIS OF CHARGES TO BUSINESS ACCOUNT




3.1

Purchases.  Material purchased and services procured from third parties shall be
charged to the Business Account by the Manager at invoiced cost, including
applicable transfer taxes, less all discounts taken.  If any Material is
determined to be defective or is returned to a vendor for any other reason, the
Manager shall credit the Business Account when an adjustment is received from
the vendor.








EXHIBIT B

Page 6 of 8




--------------------------------------------------------------------------------










3.2

Material Furnished by a Member for Use in the Business.  Any Material furnished
by either Member for use in the Business or distributed to either Member by the
Manager shall be priced on the following basis:




(a)

New Material: New Material furnished by either Member shall be priced F.O.B.
 the nearest reputable supply store or railway receiving point, where like
Material is available, at the current replacement cost of the same kind of
Material, exclusive of any available cash discounts, at the time it is furnished
(the “New Price”).




(b)

Used Material.




(i)

Used Material in sound and serviceable condition and suitable for reuse without
reconditioning shall be priced as follows:




(A)

Used Material furnished by either Member shall be priced at seventy-five percent
(75%) of the New Price;




(B)

Used Material distributed to either Member shall be priced (i) at seventy-five
percent (75%) of the New Price if such Material was originally charged to the
Business Account as new Material, or (ii) at sixty-five percent (65%) of the New
Price if such Material was originally charged to the Business Account as good
used Material at seventy-five percent (75%) of the New Price.




(ii)

Other used Material that, after reconditioning, will be further serviceable for
original function as good secondhand Material, or that is serviceable for
original function but not substantially suitable for reconditioning, shall be
priced at fifty percent (50%) of New Price.  The cost of any reconditioning
shall be borne by the transferee.




(iii)

Bad-Order Material which is no longer usable for its original purpose without
excessive repair cost but further usable for some other purpose shall be priced
on a basis comparable with items normally used for that purpose.




(iv)

All other Material, including junk, shall be priced at a value commensurate with
its use or at prevailing prices.




(c)

Obsolete Material.  Any Material that is serviceable and usable for its original
function, but its condition is not equivalent to that which would justify a
price as provided above, shall be priced by the Management Committee.  Such
price shall be set at a level that will result in a charge to the Business
Account equal to the value of the service to be rendered by such Material.




3.3

Premium Prices.  Whenever Material is not readily obtainable at published or
listed prices because of national emergencies, strikes or other unusual
circumstances over which the Manager has no control, the Manager may charge the
Business Account for the required Material on the basis of the Manager’s direct
cost and expenses incurred in procuring such Material and





EXHIBIT B

Page 7 of 8




--------------------------------------------------------------------------------










making it suitable for use.  The Manager shall give written notice of the
proposed charge to the Members prior to the time when such charge is to be
billed, whereupon either Member shall have the right, by notifying the Manager
within ten days of the delivery of the notice from the Manager, to furnish at
the usual receiving point all or part of its share of Material suitable for use
and acceptable to the Manager.




3.4

Warranty of Material Furnished by the Manager or Members.  Neither Member
warrants any Material furnished beyond any dealer’s or manufacturer’s warranty
and no credits shall be made to the Business Account for defective Material
until adjustments are received by the Manager from the dealer, manufacturer or
their respective agents.




ARTICLE IV

DISPOSAL OF MATERIAL




4.1

Disposition Generally.  The Manager shall have no obligation to purchase either
Member’s interest in Material.  The Management Committee shall determine the
disposition of major items of surplus Material, provided the Manager shall have
the right to dispose of normal accumulations of junk and scrap Material either
by sale or by transfer to the Members as provided in Paragraph 4.2.




4.2

Distribution to Members.  Any Material to be distributed to the Members shall be
made in proportion to their respective Ownership Interests, and corresponding
credits shall be made to the Business Account on the basis provided in Paragraph
3.2.




4.3

Sales.  Sales of Material to third parties shall be credited to the Business
Account at the net amount received.  Any damages or claims by the Purchaser
shall be charged back to the Business Account if and when paid.




ARTICLE V

INVENTORIES




5.1

Periodic Inventories, Notice and Representations.  At reasonable intervals,
inventories shall be taken by the Manager, which shall include all such Material
as is ordinarily considered controllable by operators of mining properties and
the expense of conducting such periodic inventories shall be charged to the
Business Account.  The Manager shall give written notice to the Members of its
intent to take any inventory at least thirty (30) days before such inventory is
scheduled to take place.  A Member shall be deemed to have accepted the results
of any inventory taken by the Manager if the Member fails to be represented at
such inventory.




5.2

Reconciliation and Adjustment of Inventories.  Reconciliation of inventory with
charges to the Business Account shall be made, and a list of overages and
shortages shall be furnished to the Management Committee within six (6) months
after the inventory is taken.  Inventory adjustments shall be made by the
Manager to the Business Account for overages and shortages, but the Manager
shall be held accountable to the Company only for shortages due to lack of
reasonable diligence.





EXHIBIT B

Page 8 of 8




--------------------------------------------------------------------------------










EXHIBIT C

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







TAX MATTERS




ARTICLE I

EFFECT OF THIS EXHIBIT




This Exhibit shall govern the relationship of the Members and the Company with
respect to tax matters and the other matters addressed herein.  Except as
otherwise indicated, capitalized terms used in this Exhibit shall have the
meanings given to them in the Agreement.  In the event of a conflict between
this Exhibit and the other provisions of the Agreement, the terms of this
Exhibit shall control.




ARTICLE II

TAX MATTERS PARTNER




2.1

Designation of Tax Matters Partner.  The Manager is hereby designated the tax
matters partner (the “TMP”) as defined in Section 6231(a)(7) of the Internal
Revenue Code of 1986 (“the Code”) and shall be responsible for, make elections
for, and prepare and file any federal and state tax returns or other required
tax forms following approval of the Management Committee.  In the event of any
change in Manager, the Member serving as Manager at the end of a taxable year
shall continue as TMP with respect to all matters concerning such year unless
the TMP for that year is required to be changed pursuant to applicable Treasury
Regulations.  The TMP and the other Member shall use reasonable best efforts to
comply with the responsibilities outlined in this Article II and in Sections
6221 through 6233 of the Code (including any Treasury regulations promulgated
thereunder) and in doing so shall incur no liability to any other party.




2.2

Notice.  Each Member shall furnish the TMP with such information (including
information specified in Section 6230(e) of the Code) as it may reasonably
request to permit it to provide the Internal Revenue Service with sufficient
information to allow proper notice to the Members in accordance with Section
6223 of the Code.  The TMP shall keep each Member informed of all administrative
and judicial proceedings for the adjustment at the partnership level of
partnership items in accordance with Section 6223(g) of the Code.





EXHIBIT C

Page 1




--------------------------------------------------------------------------------













2.3

Inconsistent Treatment of Tax Item.  If an administrative proceeding
contemplated under Section 6223 of the Code has begun, and the TMP so requests,
each Member shall notify the TMP of its treatment of any partnership item on its
federal income tax return that is inconsistent with the treatment of that item
on the partnership return.




2.4

Extensions of Limitation Periods.  The TMP shall not enter into any extension of
the period of limitations as provided under Section 6229 of the Code without
first giving reasonable advance notice to the other Member of such intended
action.




2.5

Requests for Administrative Adjustments.  Neither Member shall file, pursuant to
Section 6227 of the Code, a request for an administrative adjustment of
partnership items for any taxable year of the Company without first notifying
the other Member.  If the other Member agrees with the requested adjustment, the
TMP shall file the request for administrative adjustment on behalf of the
Company.  If consent is not obtained within thirty (30) days after notice from
the proposing Member, or within the period required to timely file the request
for administrative adjustment, if shorter, either Member, including the TMP, may
file that request for administrative adjustment on its own behalf.  




2.6

Judicial Proceedings.  If a Member desires to file a petition under Section
6226, 6228 or other sections of the Code with respect to any partnership item,
or other tax matters involving the Company, shall notify the other Member of
such intention and the nature of the contemplated proceeding.  If the TMP is the
Member intending to file such petition, such notice shall be given within a
reasonable time to allow the other Member to participate in the choosing of the
forum in which such petition will be filed.  If both Members do not agree on the
appropriate forum, then the appropriate forum shall be decided in accordance
with Section 8.2 of the Agreement.  If a deadlock results, the TMP shall choose
the forum.  If either Member intends to seek review of any court decision
rendered as a result of a proceeding instituted under the preceding part of this
Paragraph, such Member shall notify the other Member of such intended action.




2.7

Settlements.  The TMP shall not bind the other Member to a settlement agreement
without first obtaining the written consent of any such Member.  Either Member
who enters into a settlement agreement for its own account with respect to any
partnership items, as defined by Section 6231(a)(3) of the Code, shall notify
the other Member of such settlement agreement and its terms within ninety (90)
days from the date of settlement.




2.8

Fees and Expenses.  The TMP shall not engage legal counsel, certified public
accountants, or others without the prior consent of the Management Committee.
 Either Member may engage legal counsel, certified public accountants, or others
in its own behalf and at its sole cost and expense.  Any reasonable item of
expense, including but not limited to fees and expenses for legal counsel,
certified public accountants, and others which the TMP incurs (after proper
consent by the Management Committee as provided above) in connection with any
audit, assessment, litigation, or other proceeding regarding any partnership
item, shall constitute proper charges to the Business Account and shall be borne
by the Members as any other item which constitutes a direct charge to the
Business Account pursuant to the Agreement.





EXHIBIT C

Page 2 of 11




--------------------------------------------------------------------------------













2.9

Survival.  The provisions of the foregoing paragraphs, including but not limited
to the obligation to pay fees and expenses contained in Paragraph 2.8, shall
survive the termination of the Company or the termination of either Member’s
interest in the Company and shall remain binding on the Members for a period of
time necessary to resolve with the Internal Revenue Service or the Department of
the Treasury any and all matters regarding the federal income taxation of the
Company for the applicable tax year(s).




ARTICLE III

TAX ELECTIONS AND ALLOCATIONS




3.1

Company Election.  It is understood and agreed that the Members intend to create
a partnership for United States federal and state income tax purposes, and,
unless otherwise agreed to hereafter by both Members, no Member shall take any
action to change the status of the Company as a partnership under Treas.  Reg.
 § 1.7701-3 or similar provision of state law.  It is understood and agreed that
the Members intend to create a partnership for federal and state income tax
purposes only.  The Manager shall file with the appropriate office of the
Internal Revenue Service a partnership income tax return covering the
Operations.  The Members recognize that the Agreement may be subject to state
income tax statutes.  The Manager shall file with the appropriate offices of the
state agencies any required partnership state income tax returns.  Each Member
agrees to furnish to the Manager any information it may have relating to
Operations as shall be required for proper preparation of such returns.  The
Manager shall furnish to the other Member for its review a copy of each proposed
income tax return at least two weeks prior to the date the return is filed.




3.2

Tax Elections.  The Company shall make the following elections for purposes of
all partnership income tax returns:




(a)

To use the accrual method of accounting.




(b)

Pursuant to the provisions at Section 706(b)(1) of the Code, to use as its
taxable year the year ended December 31. In this connection, SMMI represents
that its taxable year is the year ending December 31 and ISGC represents that
its taxable year is the year ending December 31.




(c)

To deduct currently all development expenses to the extent possible under
Section 616 of the Code.




(d)

Unless the Members unanimously agree otherwise, to compute the allowance for
depreciation in respect of all depreciable Assets using the maximum accelerated
tax depreciation method and the shortest life permissible or, at the election of
the Manager, using the units of production method of depreciation.




(e)

To treat advance royalties as deductions from gross income for the year paid or
accrued to the extent permitted by law.








EXHIBIT C

Page 3 of 11




--------------------------------------------------------------------------------










(f)

To adjust the basis of property of the Company under Section 754 of the Code at
the request of either Member;




(g)

To amortize over the shortest permissible period all organizational expenditures
and business start-up expenses under Sections 195 and 709 of the Code;




Any other election required or permitted to be made by the Company under the
Code or any state tax law shall be made as determined by the Management
Committee.




Each Member shall elect under Section 617(a) of the Code to deduct currently all
exploration expenses.  Each Member reserves the right to capitalize its share of
development and/or exploration expenses of the Company in accordance with
Section 59(e) of the Code, provided that a Member’s election to capitalize all
or any portion of such expenses shall not affect the Member’s Capital Account.




3.3

Allocations to Members.  Allocations for Capital Account purposes shall be in
accordance with the following:




(a)

Exploration expenses and development cost deductions shall be allocated among
the Members in accordance with their respective contributions to such expenses
and costs.




(b)

Depreciation and amortization deductions with respect to a depreciable Asset
shall be allocated among the Members in accordance with their respective
contributions to the adjusted basis of the Asset which gives rise to the
depreciation, amortization or loss deduction.




(c)

Production and operating cost deductions shall be allocated among the Members in
accordance with their respective contributions to such costs.




(d)

Deductions for depletion (to the extent of the amount of such deductions that
would have been determined for Capital Account purposes if only cost depletion
were allowable for federal income tax purposes) shall be allocated to the
Members in accordance with their respective contributions to the adjusted basis
of the depletable property.  Any remaining depletion deductions shall be
allocated to the Members so that, to the extent possible, the Members receive
the same total amounts of percentage depletion as they would have received if
percentage depletion were allocated to the Members in proportion to their
respective shares of the gross income used as the basis for calculating the
federal income tax deduction for percentage depletion.




(e)

Subject to Subparagraph 3.3(g) below, gross income on the sale of production
shall be allocated in accordance with the Members’ rights to share in the
proceeds of such sale based on the ratio of the Members’ Capital Accounts,
during the month the production is sold, prior to Payout and based on the ratio
of the Members’ Ownership Interest, during the month of the production is sold,
after Payout.




(f)

Except as provided in Subparagraph 3.3(g), below, gain or loss on the sale of a
depreciable or depletable asset shall be allocated so that, to the extent
possible, the net amount





EXHIBIT C

Page 4 of 11




--------------------------------------------------------------------------------










reflected in the Members’ Capital Account with respect to such property (taking
into account the cost of such property, depreciation, amortization, depletion or
other cost recovery deductions and gain or loss) most closely reflects the
Members’ Ownership Interests.




(g)

Gains and losses on the sale of all or substantially all the Assets of the
Company shall be allocated so that, to the extent possible, the Members’
resulting Capital Account balances are in the same ratio as their Ownership
Interests at the time of such sale.




(h)

The Members acknowledge that expenses and deductions allocable under the
preceding provisions of this Paragraph may be required to be capitalized into
production under Section 263A of the Code.  With respect to such capitalized
expenses or deductions, the allocation of gross income on the sale of production
shall be adjusted, in any reasonable manner consistently applied by the Manager,
so that the same net amount (subject possibly to timing differences) is
reflected in the Capital Accounts as if such expenses or deductions were instead
deductible and allocated pursuant to the preceding provisions of this Paragraph.




(i)

All deductions and losses that are not otherwise allocated in this Paragraph
shall be allocated among the Members in accordance with their respective
contributions to the costs producing each such deduction or to the adjusted
basis of the Asset producing each such loss.




(j)

Any recapture of exploration expenses under Section 617(b)(1)(A) of the Code,
and any disallowance of depletion under Section 617(b)(1)(B) of the Code, shall
be borne by the Members in the same manner as the related exploration expenses
were allocated to, or claimed by, them.



(k)

All other items of income and gain shall be allocated to the Members in
accordance with their Vested Units.




(l)

If a reduced Ownership Interest is restored pursuant to Section 10.6 of the
Agreement, the Manager shall endeavor to allocate items of income, gain, loss,
and deduction (in the same year as the restoration of such Ownership Interest
or, if necessary, in subsequent years) so as to cause the Capital Account
balances of the Members to be the same as they would have been if the restored
Ownership Interest had never been reduced.




(m)

If the Members’ Ownership Interests change during any taxable year of the
Company, the distributive share of items of income, gain, loss and deduction of
each Member shall be determined in any manner (1) permitted by Section 706 of
the Code, and (2) agreed by both Members.  If the Members cannot agree on a
method, the method shall be determined by the Manager in consultation with the
Company’s tax advisers, with preference given to the interim
closing-of-the-books method except where application of that method would result
in undue administrative expense in relationship to the amount of the items to be
allocated.




(n)

For purposes of this Paragraph 3.3, items financed through indebtedness of, or
from revenues of, the Company shall be treated as funded from contributions made
by the Members to the Company in accordance with their Ownership Interests.
 “Nonrecourse





EXHIBIT C

Page 5 of 11




--------------------------------------------------------------------------------










deductions,” as defined by Treas.  Reg.  § 1.704-2(b)(1) shall be allocated
between the Members in proportion to their Ownership Interests.




3.4

Regulatory Allocations.  Notwithstanding the provisions of Paragraph 3.3 to the
contrary, the following special allocations shall be given effect for purposes
of maintaining the Members’ Capital Accounts.




(a)

If either Member unexpectedly receives any adjustments, allocations, or
distributions described in Treas.  Reg.  § 1.704-1(b)(2)(ii)(d)(4),
§ 1.704-1(b)(2)(ii)(d)(5) or § 1.704-1(b)(2)(ii)(d)(6), which result in a
deficit Capital Account balance, items of income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Treasury Regulations, the Capital Account deficit
of such Member as quickly as possible.  For the purposes of this
Subparagraph 3.4(a), each Member’s Capital Account balance shall be increased by
the sum of (i) the amount such Member is obligated to restore pursuant to any
provision of the Agreement, and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Treas.  Reg.  §§
1.704-2(g)(1) and 1.704-2(i)(5).




(b)

If there is a net decrease in partnership minimum gain for a taxable year of the
Company, each Member shall be allocated items of income and gain for that year
equal to that Member’s share of the net decrease in partnership minimum gain,
all in accordance with Treas.  Reg.  § 1.704-2(f).  If, during a taxable year of
the Company, there is a net decrease in partner nonrecourse debt minimum gain,
any Member with a share of that partner nonrecourse debt minimum gain as of the
beginning of the year shall be allocated items of income and gain for the year
(and, if necessary, for succeeding years) equal to that partner’s share of the
net decrease in partner nonrecourse debt minimum gain, all in accordance with
Treas.  Reg.  § 1.704-2(i)(4).  Pursuant to Treas.  Reg.  § 1.704-2(i)(1),
deductions attributable to “partner nonrecourse liability” shall be allocated to
the Member that bears the economic risk of loss for such liability (or is
treated as bearing such risk).




(c)

If the allocation of deductions to either Member would cause such Member to have
a deficit Capital Account balance at the end of any taxable year of the Company
(after all other allocations provided for in this Article III have been made and
after giving effect to the adjustments described in Subparagraph 3.4(a)), such
deductions shall instead be allocated to the other Member.




3.5

Curative Allocations.  The allocations set forth in Paragraph 3.4 (the
“Regulatory Allocations”) are intended to comply with certain requirements of
the Treasury Regulations.  It is the intent of the Members that, to the extent
possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of income,
gain, loss or deduction pursuant to this Paragraph.  Therefore, notwithstanding
any other provisions of this Article III (other than the Regulatory
Allocations), the Manager shall make such offsetting special allocations of
income, gain, loss or deduction in whatever manner it determines appropriate so
that, after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the





EXHIBIT C

Page 6 of 11




--------------------------------------------------------------------------------










Regulatory Allocations were not part of the Agreement and all items were
allocated pursuant to Paragraph 3.3 without regard to Paragraph 3.4.




3.6

Tax Allocations.  Except as otherwise provided in this Paragraph 3.6, items of
taxable income, deduction, gain and loss shall be allocated in the same manner
as the corresponding item is allocated for book purposes under Paragraphs 3.3,
3.4 and 3.5 of the corresponding item determined for Capital Account purposes.




(a)

Recapture of tax deductions arising out of a disposition of property shall, to
the extent consistent with the allocations for tax purposes of the gain or
amount realized giving rise to such recapture, be allocated to the Members in
the same proportions as the recaptured deductions were originally allocated or
claimed.




(b)

To the extent required by Section 704(c) of the Code, income, gain, loss, and
deduction with respect to property contributed to the Company by a Member shall
be shared among both Members so as to take account of the variation between the
basis of the property to the Company and its fair market value at the time of
contribution.  The Members intend that Section 704(c) shall effect no
allocations of tax items that are different from the allocations under
Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for Capital Account
purposes; provided that gain or loss on the sale of property contributed to the
Company shall be allocated to the contributing member to the extent of built-in
gain or loss, respectively, as determined under Treas.  Reg.  § 1.704-3(a).
 However, to the extent that allocations of other tax items are required
pursuant to Section 704(c) of the Code to be made other than in accordance with
the allocations under Paragraphs 3.3, 3.4 and 3.5 of the corresponding items for
Capital Account purposes, Section 704(c) shall be applied in accordance with the
method available under Treas.  Reg.  § 1.704-3 which most closely approximates
the allocations set forth in Paragraphs 3.3, 3.4 and 3.5.




(c)

Depletion deductions with respect to contributed property shall be determined
without regard to any portion of the property’s basis that is attributable to
precontribution expendi­tures by SMMI that were capitalized under Code Sections
616(b), 59(e) and 291(b).  Deductions attributable to precontribution
expenditures by SMMI shall be calculated under such Code Sections as if SMMI
continued to own the depletable property to which such deductions are
attributable, and such deductions shall be reported by the Company and shall be
allocated solely to SMMI.




(d)

The Members understand the allocations of tax items set forth in this
Paragraph 3.6, and agree to report consistently with such allocations for
federal and state tax purposes.




ARTICLE IV

CAPITAL ACCOUNTS; DISTRIBUTIONS AND LIQUIDATION




4.1

Capital Accounts.








EXHIBIT C

Page 7 of 11




--------------------------------------------------------------------------------










(a)

A separate Capital Account shall be established and maintained by the TMP for
each Member.  Such Capital Account shall be increased by (i) the amount of money
contributed by the Member to the Company, (ii) the fair market value of property
contributed by the Member to the Company (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject to
under Code Section 752) and (iii) allocations to the Member under
Paragraphs 3.3, 3.4 and 3.5 of Company income and gain (or items thereof),
including income and gain exempt from tax; and shall be decreased by (iv) the
amount of money distributed to the Member by the Company, (v) the fair market
value of property distributed to the Member by the Company (net of liabilities
secured by such distributed property and that the Member is considered to assume
or take subject to under Code Section 752), (vi) allocations to the Member under
Paragraphs 3.3, 3.4 and 3.5 of expenditures of the Company not deductible in
computing its taxable income and not properly chargeable to a Capital Account,
and (vii) allocations of Company loss and deduction (or items thereof),
excluding items described in (vi) above and percentage depletion to the extent
it exceeds the adjusted tax basis of the depletable property to which it is
attributable.  The Members agree that the net fair market value of the property
contributed by SMMI to the Company pursuant to Section 3.1(a) of the Agreement
is $6,725,000.




(b)

In the event that the Capital Accounts of the Members are computed with
reference to the book value of any Asset which differs from the adjusted tax
basis of such Asset, then the Capital Accounts shall be adjusted for
depreciation, depletion, amortization and gain or loss as computed for book
purposes with respect to such Asset in accordance with Treas.  Reg.
 § 1.704-1(b) (2)(iv)(g).




(c)

In the event any interest in the Company is transferred in accordance with the
terms of the Agreement, the transferee shall succeed to the Capital Account of
the transferor to the extent it relates to the transferred interest, except as
provided in Treas.  Reg.  § 1.704-1(b)(2)(iv)(1).




(d)

In the event property, other than money, is distributed to a Member, the Capital
Accounts of the Members shall be adjusted to reflect the manner in which the
unrealized income, gain, loss and deduction inherent in such property (that has
not been reflected in the Capital Accounts previously) would be allocated among
the Members if there was a taxable disposition of such property for the fair
market value of such property (taking Section 7701(g) of the Code into account)
on the date of distribution.  For this purpose the fair market value of the
property shall be determined as set forth in Paragraph 4.2(a) below.




(e)

In the event the Management Committee designates a Supplemental Business
Arrangement area within the Area of Interest as described in Section 10.13 of
the Agreement, the Management Committee shall appropriately segregate Capital
Accounts to reflect that designation and shall make such other modifications to
the Agreement as are appropriate to reflect the manner of administering Capital
Accounts in accordance with the terms of this Exhibit C.




(f)

Not Used  





EXHIBIT C

Page 8 of 11




--------------------------------------------------------------------------------













(g)

The foregoing provisions, and the other provisions of the Agreement relating to
the maintenance of Capital Accounts and the allocations of income, gain, loss,
deduction and credit, are intended to comply with Treasury Regulations Section
1.704-1(b), and shall be interpreted and applied in a manner consistent with
such Regulations.  In the event the Management Committee shall determine that it
is prudent to modify the manner in which the Capital Accounts, or any debits or
credits thereto, are computed in order to comply with such Regulations, the
Management Com­mittee may make such modification, provided that it is not likely
to have a material effect on the amount distributable to either Member upon
liquidation of the Company pursuant to Paragraph 4.2.




(h)

If the Members so agree, upon the occurrence of an event described in Treas.
 Reg.  § 1.704-1(b)(2)(iv)(5), the Capital Accounts shall be restated in
accordance with Treas.  Reg.  § 1.704-1(b)(2)(iv)(f) to reflect the manner in
which unrealized income, gain, loss or deduction inherent in the assets of the
Company (that has not been reflected in the Capital Accounts previously) would
be allocated among the Members if there were a taxable disposition of such
assets for their fair market values, as determined in accordance with
Subparagraph 4.2(a).  For purposes of Paragraph 3.3, a Member shall be treated
as contributing the portion of the book value of any property that is credited
to the Member’s Capital Account pursuant to the preceding sentence.  Following a
revaluation pursuant to this Subparagraph 4.1(h), the Members’ shares of
depreciation, depletion, amortization and gain or loss, as computed for tax
purposes, with respect to property that has been revalued pursuant to this
Subparagraph 4.1(h) shall be determined in accordance with the principles of
Code Section 704(c) as applied pursuant to the final sentence of Subparagraph
3.6(b).




4.2

Liquidation.  In the event the Company is dissolved pursuant to Section 14.1 of
the Agreement then, notwithstanding any other provision of the Agreement to the
contrary, the following steps shall be taken (after taking into account any
transfers of Capital Accounts pursuant to Sections 3.2(a), 4.4(a) or 14.2 of the
Agreement):




(a)

The Capital Accounts of the Members shall be adjusted to reflect any gain or
loss which would be realized by the Company and allocated to the Members
pursuant to the provisions of Article III of this Exhibit C if the Assets had
been sold at their fair market value at the time of liquidation.  The fair
market value of the Assets shall be determined by agreement of both Members
provided, however, that in the event that the Members fail to agree on the fair
market value of any Asset, its fair market value shall be determined by a
nationally recognized independent engineering firm or other qualified
independent party approved by both Members.




(b)

After making the foregoing adjustments and/or contributions, all remaining
Assets shall be distributed to the Members in accordance with the balances in
their Capital Accounts (after taking into account all allocations under Article
III, including Subparagraph 3.3(g)).  Unless otherwise expressly agreed by both
Members, all Assets will be sold for fair market value and the proceeds
distributed to the Members determined by the ratio of the amount in each
Member’s Capital Account to the total of both of the Members’ Capital Accounts.
 Assets





EXHIBIT C

Page 9 of 11




--------------------------------------------------------------------------------










distributed to the Members shall be deemed to have a fair market value equal to
the value assigned to them pursuant to Subparagraph 4.2(a) above.




(c)

All distributions to the Members in respect of their Capital Accounts shall be
made in accordance with the time requirements of Treas.  Reg.
 §§ 1.704-1(b)(2)(ii)(b)(2) and (3).




4.3

Deemed Terminations.  Notwithstanding the provisions of Paragraph 4.2, if the
“liquidation” of the Company results from a deemed termination under Section
708(b)(1)(B) of the Code, then (i) Subparagraphs 4.2(a) and (b) shall not apply,
(ii) the Company shall be deemed to have contributed its assets to a new
partnership in exchange for an interest therein, and immediately thereafter,
distributing interests therein to the purchasing party and the non-transferring
Members in proportion to their interests in the Company in liquidation thereof,
(iii) the new partnership shall continue pursuant to the terms of the Agreement
and this Exhibit.




4.4

Distributions:  




(a)

General.  Except as otherwise provided in the Act, the Articles and this LLC
Agreement, no Member shall have the right or power to demand or receive a
distribution in a form other than cash and shall not be required or compelled to
accept a distribution of any asset in kind, to the extent that the interest
distributed would exceed the Member's pro rata share of operating or liquidating
distributions.  Notwithstanding anything contained in this LLC Agreement or the
Articles to the contrary, no distribution shall be made to a Member in violation
of the Act.

(b)

Net Cash From Operations.  Except as otherwise provided in this Exhibit C,  Net
Cash From Operations, if any, shall be distributed not later than 30 days after
the end of each fiscal quarter in the following order and priority:

1.

First, to the Member(s) in such amount, if any, as is necessary to make
principal payments in accordance with the terms of any loan made to the Company
by a Member or Members;

2.

 Second, thirty percent (30%) of the remaining Net Cash From Operations to the
Members in accordance with their Ownership Interests;

3.

Third, the balance of the Net Cash From Operations shall be distributed only in
the event and in the amounts determined by the Members.  Any such Distribution
shall be made to the Members in accordance with their Ownership Interests.
 Notwithstanding the foregoing, in the event a Member should breach the terms of
this Agreement, the Company may offset against any amount to be distributed to
such Member pursuant to this Exhibit C the damages caused by such Member.





EXHIBIT C

Page 10 of 11




--------------------------------------------------------------------------------










(c)

Net Cash From Sales or Refinancings.  Except as otherwise provided in this
Exhibit C, Net Cash From Sales or Refinancings shall be distributed, at such
times as the Members may determine, in the following order and priority:

1.

First, to the Member(s) in such amount, if any, as is necessary to make
principal payments in accordance with the terms of any loan made to the Company
by a Member or Members;

2.

Second, to the Members in accordance with their Ownership Interests.

(d)

Division Among Members.  All distributions to the Members shall be divided among
them in proportion to the Ownership Interests held by each.    Liquidating
Distributions"

(e)

Amounts Withheld.  All amounts withheld pursuant to the Code or any provision of
any state or local tax law with respect to any payment, distribution or
allocation to the Company, the Members shall be treated as amounts distributed
to the Members pursuant to this Section 4.4 for all purposes under this LLC
Agreement.  The Managers are authorized to withhold from distributions, or with
respect to allocations, and to pay over to any federal, state or local
government any amounts required to be so withheld pursuant to the Code or any
provisions of any other federal, state or local law and to be so withheld
pursuant to the Code or any provisions of any other federal, state or local law
and shall allocate any such amounts to the Members with respect to which such
amount was withheld.







ARTICLE V

SALE OR ASSIGNMENT




The Members agree that if either one of them makes a sale or assignment of its
Ownership Interest under the Agreement, and such sale or assignment causes a
termination under Section 708(b)(1)(B) of the Code, the terminating Member shall
indemnify the non-terminating Member and save it harmless on an after-tax basis
for any increase in taxes to the non-terminating Member caused by the
termination of the Company.





EXHIBIT C

Page 11 of 11




--------------------------------------------------------------------------------










EXHIBIT D

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

 

OPERATING AGREEMENT

 

By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company




DEFINITIONS







“Act” means the Idaho Uniform Limited Liability Company Act, Idaho Code §
30-6-101 et seq.  




“Affiliate” means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which Controls, is Controlled
by, or is under common Control with a Member.




“Agreement” means this Exploration, Development and Mining Limited Liability
Company Operating Agreement, including all amendments and modifications, and all
schedules and exhibits, all of which are incorporated by this reference.




“Approved Alternative” means a Development and Mining alternative selected by
the Management Committee or at the reasonable discretion of ISGC pursuant to
Subsection 3.1(c) from various Development and Mining alternatives analyzed in
the Pre-Feasibility Studies.  




“Area of Interest” means the area described in Paragraph 1.3 of Exhibit A.




“Assets” means the Properties, Products, Business Information, and all other
real and personal property, tangible and intangible, including existing or
after-acquired properties and all contract rights held for the benefit of the
Members hereunder.




“Budget” means a detailed estimate of all costs to be incurred and a schedule of
cash advances to be made by the Members with respect to a Program.




“Business” means the conduct of the business of the Company in furtherance of
the purposes set forth in Section 2.3 and in accordance with this Agreement.




“Business Account” means the account maintained by the Manager for the Business
in accordance with Exhibit B.





EXHIBIT D

Page 1 of 7




--------------------------------------------------------------------------------













“Business Information” means the terms of this Agreement, and any other
agreement relating to the Business, the Existing Data, and all information,
data, knowledge and know-how, in whatever form and however communicated
(including, without limitation, Confidential Information), developed, conceived,
originated or obtained by either Member in performing its obligations under this
Agreement.  The term “Business Information” shall not include any improvements,
enhance­ments, refinements or incremental additions to Member Information that
are developed, conceived, originated or obtained by either Member in performing
its obligations under this Agreement.




“Capital Account” means the account maintained for each Member in accordance
with Subsection 9.2(o) of the Agreement and Exhibit C.




“Capital Contribution” means funds wired or deposited in the bank account of
Company and the fair market value of property conveyed to the Company inclusive
of the Initial Contribution.




“Company” means Owyhee Gold Trust LLC, an Idaho limited liability company formed
in accordance with, and governed by, this Agreement.




“Confidential Information” means all information, data, knowledge and know-how
(including, but not limited to, formulas, patterns, compilations, programs,
devices, methods, techniques and processes) that derives independent economic
value, actual or potential, as a result of not being generally known to, or
readily ascertainable by, third parties and which is the subject of efforts that
are reasonable under the circumstances to maintain its secrecy, including
without limitation all analyses, interpretations, compilations, studies and
evaluations of such information, data, knowledge and know-how generated or
prepared by or on behalf of either Member.




“Continuing Obligations” mean obligations or responsibilities that are
reasonably expected to continue or arise after Operations on a particular area
of the Properties have ceased or are suspended, such as future monitoring,
stabilization, or Environmental Compliance.  




“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through
(i) the legal or beneficial ownership of voting securities or membership
interests; (ii) the right to appoint managers, directors or corporate
management; (iii) contract; (iv) operating agreement; (v) voting trust; or
otherwise; and, when used with respect to a person, means the actual or legal
ability to control the actions of another, through family relationship, agency,
contract or otherwise; and “Control” used as a noun means an interest which
gives the holder the ability to exercise any of the foregoing powers.




“Cover Payment” shall have the meaning as set forth in Section 11.4 of the
Agreement.







“Development” means all preparation (other than Exploration) for the removal and
recovery of Products, including construction and installation of a mill or any
other improvements to





EXHIBIT D

Page 2 of 7




--------------------------------------------------------------------------------










be used for the mining, handling, milling, processing, or other beneficiation of
Products, and all related Environmental Compliance.




“Effective Date” means the date set forth in the preamble to this Agreement.




“Encumbrance” or “Encumbrances” means mortgages, deeds of trust, security
interests, pledges, liens, net profits interests, royalties or overriding
royalty interests, other payments out of production, or other burdens of any
nature.




“Environmental Compliance” means actions performed during or after Operations to
comply with the requirements of all Environmental Laws or contractual
commitments related to reclamation of the Properties or other compliance with
Environmental Laws.




“Environmental Compliance Fund” means the account established pursuant to
Paragraph 2.14 of Exhibit B.




“Environmental Laws” means Laws aimed at reclamation or restoration of the
Properties; abatement of pollution; protection of the environment; protection of
wildlife, including endangered species; ensuring public safety from
environmental hazards; protection of cultural or historic resources; management,
storage or control of hazardous materials and substances; releases or threatened
releases of pollutants, contaminants, chemicals or industrial, toxic or
hazardous substances as wastes into the environment, including without
limitation, ambient air, surface water and groundwater; and all other Laws
relating to the manufacturing, processing, distribution, use, treatment,
storage, disposal, handling or transport of pollutants, contaminants, chemicals
or industrial, toxic or hazardous substances or wastes.




“Environmental Liabilities” means any and all claims, actions, causes of action,
damages, losses, liabilities, obligations, penalties, judgments, amounts paid in
settlement, assessments, costs, disbursements, or expenses (including, without
limitation, attorneys’ fees and costs, experts’ fees and costs, and consultants’
fees and costs) of any kind or of any nature whatsoever that are asserted
against either Member, by any person or entity other than the other Member,
alleging liability (including, without limitation, liability for studies,
testing or investigatory costs, cleanup costs, response costs, removal costs,
remediation costs, containment costs, restoration costs, corrective action
costs, closure costs, reclamation costs, natural resource damages, property
damages, business losses, personal injuries, penalties or fines) arising out of,
based on or resulting from (i) the presence, release, threatened release,
discharge or emission into the environment of any hazardous materials or
substances existing or arising on, beneath or above the Properties and/or
emanating or migrating and/or threatening to emanate or migrate from the
Properties to off-site properties; (ii) physical disturbance of the environment;
or (iii) the violation or alleged violation of any Environmental Laws.




“Existing Data” means maps, drill logs and other drilling data, core, pulps,
reports, surveys, assays, analyses, production reports, operations, technical,
accounting and financial records, and other material information developed in
operations on the Properties prior to the Effective Date.





EXHIBIT D

Page 3 of 7




--------------------------------------------------------------------------------













“Expansion” or “Modification” means (i) a material increase in mining or
production capacity; (ii) a material change in the recovery process; or (iii) a
material change in waste or tailings disposal methods.  An increase or change
shall be deemed “material” if it is anticipated to cost more than ____% of
original capital costs attributable to the Development of the mining or
production capacity, recovery process or waste or tailings disposal facility to
be expanded or modified.




“Exploration” means all activities directed toward ascertaining the existence,
location, quantity, quality or commercial value of deposits of Products,
including but not limited to additional drilling required after discovery of
potentially commercial mineralization, and including related Environmental
Compliance.




“Feasibility Contractors” means one or more engineering firms approved by the
Management Committee or at the reasonable discretion of ISGC pursuant to
Subsection 3.1(c) for purposes of preparing or auditing any Pre-Feasibility
Study or Feasibility Study.




“Feasibility Study” means a report to be prepared following selection by the
Management Committee of one or more Approved Alternatives or at the reasonable
discretion of ISGC pursuant to Subsection 3.1(c).  The Feasibility Study shall
include a review of information presented in any Pre-Feasibility Studies
concerning the Approved Alternative(s).  The Feasibility Study shall be in a
form and of a scope generally acceptable to reputable financial institutions
that provide financing to the mining industry, or such other format as is
mutually acceptable to ISGC and SMMI as a substitute.




“Governmental Fees” means all location fees, mining claim rental fees, mining
claim maintenance payments and similar payments required by Law to locate and
hold unpatented mining claims.




“Initial Contribution” means that contribution each Member has made or agrees to
make pursuant to Section 3.1 of the Agreement.




“Law” or “Laws” means all applicable federal, state and local laws (statutory or
common), rules, ordinances, regulations, grants, concessions, franchises,
licenses, orders, directives, judgments, decrees, and other governmental
restrictions, including permits and other similar requirements, whether
legislative, municipal, administrative or judicial in nature.




“Management Committee” means the committee established under Article VIII of the
Agreement.




“Manager” means the Member appointed under Article IX of the Agreement to manage
Operations, or any successor Manager.




“Member” means SMMI or ISGC, any permitted successor or assign of SMMI or ISGC,
or any other person admitted as a Member of the Company under this Agreement.





EXHIBIT D

Page 4 of 7




--------------------------------------------------------------------------------













“Member Information” means all information, data, knowledge and know-how, in
whatever form and however communicated (including, without limitation,
Confidential Information but excluding the Existing Data), which, as shown by
written records, was developed, conceived, originated or obtained by a Member:
(a) prior to entering into this Agreement, or (b) independent of its performance
under the terms of this Agreement.




“Mining” means the mining, extracting, producing, beneficiating, handling,
milling or other processing of Products.




“Net Cash From Operations” shall mean the gross cash proceeds from Company
operations (including sales and dispositions of Company Property in the ordinary
course of business) less the portion thereof used to pay or establish reserves
for all Company expenses, debt payments, capital improvements, replacements, and
contingencies, all as determined by the Members.  Net Cash From Operations shall
not be reduced by depreciation, amortization, cost recovery deductions, or
similar allowances, but shall be increased by any reductions of reserves.




“Net Cash From Sales or Refinancings” shall man the net cash proceeds from all
sales and other dispositions (other than in the ordinary course of business) and
all refinancings of Company Property, less any portion thereof used to establish
reserves, all as determined by the Members.  Net Cash From Sales or Refinancings
shall include all principal and interest payments with respect to any note or
other obligation received by the Company in connection with sales and other
dispositions (other than in the ordinary course of business) of Company
Property.




“Net Proceeds” means certain amounts calculated as provided in Exhibit E, which
may be payable to a Member under Subsections 4.4 or 11.5(b)(ii) of the
Agreement.




“Operations” means the activities carried out by the Company under this
Agreement.




“Ownership Interest” means the percentage interest representing the ownership
interest of a Member in the Company, and all other rights and obligations
arising under this Agreement, as such interest may from time to time be adjusted
hereunder.  Ownership Interests shall be calculated as set forth in Section 4.1
to three decimal places and rounded to two decimal places as follows: Decimals
of .005 or more shall be rounded up (e.g., 1.519% rounded to 1.52%); decimals of
less than .005 shall be rounded down (e.g., 1.514% rounded to 1.51%).  The
initial Ownership Interests of the Members are set forth in Section 4.1 of the
Agreement.




“Payout” means the date on which the aggregate distributions to each Member have
exceeded the aggregate contributions by such Member, regardless of whether
subsequent contributions by either or both Members subsequently cause aggregate
contributions to exceed aggregate distributions.  If one Member’s aggregate
distributions exceed its aggregate contributions before the other Member
achieves such status, “Payout” shall not occur until the date that the other
Member has first received aggregate distributions that exceed its aggregate
contributions.








EXHIBIT D

Page 5 of 7




--------------------------------------------------------------------------------










“Pre-Feasibility Studies” means one or more studies prepared to analyze whether
economically viable Mining Operations may be possible on the Properties, as
described in Sections 10.7 and 10.8 of the Agreement.




“Prime Rate” means the interest rate quoted and published as “Prime” as
published in The Wall Street Journal, under the heading “Money Rate,” as the
rate may change from day to day.




“Products” means all ores, minerals and mineral resources produced from the
Properties.




“Program” means a description in reasonable detail of Operations to be conducted
and objectives to be accomplished by the Manager for a period determined by the
Management Committee.




“Program Period” means the time period covered by an adopted Program and Budget.




“Project Financing” means any financing approved by the Management Committee and
obtained by the Company for the purpose of placing a mineral deposit situated on
the Properties into commercial production, but shall not include any such
financing obtained individually by either Member to finance payment or
performance of its obligations under the Agreement.  




“Properties” means those interests in real property described in Paragraph 1.1
of Exhibit A and all other interests in real property within the Area of
Interest that are acquired and held subject to this Agreement.




“Qualifying Expense” or “Qualifying Expenses” means costs that are contractually
committed for the  benefit of the Company or are expenditures by a Member
properly chargeable to the Business Account under Exhibit B.




“Recalculated Ownership Interest” means the reduced Ownership Interest of a
Member as recalculated under Section 10.5, 10.6 or 11.5 of the Agreement.




“Reduced Member” means a Member whose Ownership Interest is reduced under
Section 10.5, 10.6 or 11.5 of the Agreement.




“Transfer” means, when used as a verb, to sell, grant, assign or create an
Encumbrance, pledge or otherwise convey, or dispose of or commit to do any of
the foregoing, or to arrange for substitute performance by an Affiliate or third
party (except as permitted under Subsection 9.2(j) and Section 9.6 of the
Agreement), either directly or indirectly; and, when used as a noun, means such
a sale, grant, assignment, Encumbrance, pledge or other conveyance or
disposition, or such an arrangement.




“Unit” shall mean the indicia of Ownership Interest of a Member in the Company
represented by a certificate.  The Company shall replace and reissue Units to
the Members proportionate to the Ownership Interest of the Members as Ownership
Interest is adjusted pursuant to Sections 3.2, 4.4, 10.5, 10.6 and pursuant to
Articles VII and XIV.  Each Unit will





EXHIBIT D

Page 6 of 7




--------------------------------------------------------------------------------










be evidenced by a certificate and shall only be transferrable by properly
endorsing the certificate and complying with the requirements of this Agreement
(except for Units not vested).  Each Unit is subject to the same restrictions
and conditions on Transfer as Ownership Interest is, and may not be Transferred
separate and apart from the associated Ownership Interest.  No additional or
sub-class of Units is authorized.  The current record of ownership of Units
shall be maintained by the Company along with the record of Ownership Interest.
 Each of the Members acknowledges that the Units are being (or have been)
acquired in a transaction not involving any public offering within the United
States within the meaning of the Securities Act of 1933, as amended and that the
Units have not been registered under the Securities Act and will bear the
legends and be in such format as set forth in Exhibit I.  







“Vesting” or “Vested” has the meaning ascribed to it in Section 3.4 of this
Agreement.





EXHIBIT D

Page 7 of 7




--------------------------------------------------------------------------------










EXHIBIT E

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

 OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







NET PROCEEDS CALCULATION




1.1

Income and Expenses. Net Proceeds shall be calculated by deducting from the
Gross Revenue (as defined below) realized (or deemed to be realized), such costs
and expenses attributable to Exploration, Development, Mining, the marketing of
Products and other Operations as would be deductible under generally accepted
accounting principles and practices consistently applied, including without
limitation:




(a)

All costs and expenses of replacing, expanding, modifying, altering or changing
from time to time the Mining facilities. Costs and expenses of improvements
(such as haulage ways or mill facilities) that are also used in connection with
workings other than the Properties shall be charged to the Properties only in
the proportion that their use in connection with the Properties bears to their
total use;




(b)

Ad valorem real property and unsecured personal property taxes, and all taxes,
other than income taxes, applicable to Mining of the Properties, including
without limitation all state mining taxes, sales taxes, severance taxes, license
fees and governmental levies of a similar nature;




(c)

Allowance for overhead in accordance with Paragraph 2.13 of Exhibit B;




(d)

All expenses incurred relative to the sale of Products, including an allowance
for commissions at rates which are normal and customary in the industry;




(e)

All amounts payable to the remaining Member during Mining pursuant to any
applicable operating or similar agreement in force with respect thereto;




(f)

The actual cost of investment under the Agreement but prior to beginning of
Mining, which shall include all expenditures for Exploration and Development of
the Properties incurred by the non-withdrawing Member both prior and subsequent
to the withdrawing Member acquiring a Net Proceeds interest;





EXHIBIT E

Page 1 of 2




--------------------------------------------------------------------------------













(g)

Interest on monies borrowed or advanced for costs and expenses, but in no event
in excess of the maximum permitted by law;




(h)

An allowance for reasonable working capital and inventory;




(i)

Costs of funding the Environmental Compliance Fund as provided in Paragraph 2.14
of Exhibit B;




(j)

Actual costs of Operations; and




(k)

Rental, royalty, production, and purchase payments.




For purposes hereof, the term “Gross Revenue” shall be determined under
generally accepted accounting principles as the sum of (i) gross receipts from
sale of Products, less any charges for sampling, assaying, or penalties; (ii)
gross receipts from the sale or other disposition of Assets; (iii) insurance
proceeds; (iv) compensation for expropriation of Assets; and (v) judgment
proceeds. Gross receipts for sale of Products shall be determined by the actual
proceeds received for the sale of such Products.




It is intended that the remaining Member shall recoup from Gross Revenue all of
its on-going contributions for Exploration, Development, Mining, Expansion and
Modification and marketing Products before any Net Proceeds are distributed to
any person holding a Net Proceeds interest. No deduction shall be made for
income taxes, depreciation, amortization or depletion. If in any year after the
beginning of Mining of the Properties an operating loss relative thereto is
incurred, the amount thereof shall be considered as and be included with
outstanding costs and expenses and carried forward in determining Net Proceeds
for subsequent periods. If Products are processed by the remaining Member, or
are sold to an Affiliate of the remaining Member, then, for purposes of
calculating Net Proceeds, such Products shall be deemed conclusively to have
been sold at a price equal to fair market value to arm’s length purchaser FOB
the concentrator for the Properties, and Net Proceeds relative thereto shall be
calculated without reference to any profits or losses attributable to smelting
or refining.




1.2

Payment of Net Proceeds. Payments of Net Proceeds shall commence in the calendar
year following the calendar year in which Net Proceeds are first realized, and
shall be made forty-five (45) days following the end of each calendar quarter
during which Net Proceeds are realized, and shall be subject to adjustment, if
required, at the end of each calendar year. The recipient of such Net Proceeds
payments shall have the right to audit such payments following receipt of each
payment by giving notice to the remaining Member and by conducting such audit in
accordance with Section 11.6 of the Agreement. Costs of such an audit shall be
borne by the holder of the Net Proceeds interest described herein.




1.3

Definitions. All capitalized words and terms used herein have the same meaning
as in the Agreement.








EXHIBIT E

Page 2 of 2




--------------------------------------------------------------------------------







EXHIBIT F

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company










INSURANCE




The Manager shall, at all times while conducting Operations, comply fully with
the applicable workers’ compensation laws and purchase, or provide protection
for the Company comparable to that provided under standard form insurance
policies for the following risk categories: (i) comprehensive public liability
and property damage with combined limits of not less than Two Million__________
Dollars ($2,000,000) for bodily injury and property damage; (ii) automobile
insurance with combined limits of not less than One Million__________ Dollars
($1,000,000__________); and (iii) adequate and reasonable insurance against risk
of fire and other risks ordi­narily insured against in similar operations.  Each
Member shall self-insure or purchase for its own account such additional
insurance as it deems necessary.











EXHIBIT F




--------------------------------------------------------------------------------







EXHIBIT G

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY

 OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company










INITIAL PROGRAM AND BUDGET







(See attached)





EXHIBIT G

Page 1 of 1




--------------------------------------------------------------------------------







[ex105006.gif] [ex105006.gif]





EXHIBIT G

Page 1 of 1




--------------------------------------------------------------------------------







EXHIBIT H

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







PREEMPTIVE AND TAG ALONG RIGHTS




1.1

Preemptive Rights.  Subject to the Tag Along Rights provided in Section 2.1 of
this Exhibit H below, if either Member intends to Transfer all or any part of
its Ownership Interest, or an Affiliate of either Member intends to Transfer
Control of such Member (“Transferring Entity”), such Member shall promptly
notify the other Member of such intentions.  The notice shall state the price
and all other pertinent terms and conditions of the intended Transfer, and shall
be accompanied by a copy of the offer or the contract for sale.  If the
consideration for the intended transfer is, in whole or in part, other than
monetary, the notice shall describe such consideration and its monetary
equivalent (based upon the fair market value of the nonmonetary consideration
and stated in terms of cash or currency).  The other Member shall have sixty
(60) days from the date such notice is delivered to notify the Transferring
Entity (and the Member if its Affiliate is the Transferring Entity) whether it
elects to acquire the offered interest at the same price (or its monetary
equivalent in cash or currency) and on the same terms and conditions as set
forth in the notice.  If it does so elect, the acquisition by the other Member
shall be consummated promptly  after notice of such election is delivered.




(a)

If the other Member fails to so elect within the period provided for above, the
Transferring Entity shall have ninety (90) days following the expiration of such
period to consummate the Transfer to a third party at a price and on terms no
less favorable to the Transferring Entity than those offered by the Transferring
Entity to the other Member in the aforementioned notice.




(b)

If the Transferring Entity fails to consummate the Transfer to a third party
within the period set forth above, the preemptive right of the other Member in
such offered interest shall be deemed to be revived.  Any subsequent proposal to
Transfer such interest shall be conducted in accordance with all of the
procedures set forth in this Paragraph.









1.2

Exceptions to Preemptive Right.  Paragraph 1.1 above shall not apply to the
following:





EXHIBIT H

Page 1 of 2




--------------------------------------------------------------------------------









(a)

Transfer by either Member of all or any part of its Ownership Interest to an
Affiliate;



(b)

Incorporation of either Member, or corporate consolidation or reorganization of
either Member by which the surviving entity shall possess substantially all of
the stock or all of the property rights and interests, and be subject to
substantially all of the liabilities and obligations of that Member;



(c)

Corporate merger or amalgamation involving either Member by which the surviving
entity or amalgamated company shall possess all of the stock or all of the
property rights and interests, and be subject to substantially all of the
liabilities and obligations of that Member;



(d)

the transfer of Control of either Member by an Affiliate to such Member or to
another Affiliate;



(e)

subject to Subsection 7.2(g) of the Agreement, the grant by either Member of a
security interest in its Ownership Interest by Encumbrance;



(f)

the creation by any Affiliate of either Member of an Encumbrance affecting its
Control of such Member; or



(g)

a transfer by an Affiliate of either Member of Control of such Member to a third
party.



2.1

Tag Along Rights.  




If a Member is disposed to accept a bona fide offer from a third party (the
“Selling Member”) and the other Member refused or is deemed to have refused to
purchase the offered Ownersip Interest pursuant to Section 1 of this Exhibit H,
and, consequently the Selling Member may sell the offered Ownership Interests,
then the other Member shall be entitled to require from the Selling Member, by
way of a notice sent (with a copy to the Company) by a date not later than the
expiration of the time period referred to in Subsection 1.1(a) of this Exhibit
H, that it transfers the equivalent proportionate part of the Ownership
Interests held by such other Member, simultaneously with the transfer of the
offered Ownership Interests held by the Selling Member, and subject to the
provisions of this Section 2.1, at the same price and upon the same terms and
conditions as the offered Ownership Interests that the Selling Member is
disposed to sell to the Person making the bona fide offer.  Should such third
party refuse to purchase the Ownership Interests of the other Member requiring
that its Ownership Interests be so acquired pursuant to this provision, then the
Selling Member shall not be entitled to transfer any of its Ownership Interests
to such third party.




Should such third party offer occur during ISGC’s sole funding pursuant to
Subsection 3.1(c), then ISGC is entitled to recover all expenditures made as
Qualifying Expenses, even if amount expended to date is less than the next
vesting benchmark at the time such third-party offer occurs.





EXHIBIT H

Page 2 of 2




--------------------------------------------------------------------------------










EXHIBIT I

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company







UNIT CERTIFICATE










Certificate of Ownership Interest







No. ________

____________ Units










OWYHEE GOLD TRUST LLC




This Certificate of Ownership Interest of Owyhee Gold Trust LLC certifies that
____________, or registered assigns, is the registered holder of:

  

□

□

Units of Ownership

□




of Owyhee Gold Trust LLC, a Idaho limited liability company (the “Company”).




The ___________________ Units are subject to a Limited Liability Company
Operating Agreement dated as of _________________, 2012 (the “Agreement”), duly
executed by members of the Company, which LLC Agreement is hereby incorporated
by reference in and made a part of this certificate and is hereby referred to
for a description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Company and the holder (the word “holder” meaning
the registered holder) of the Certificate of Ownership Interest.  Copies of the
LLC Agreement are available from the Company upon written request therefor.




THE UNITS REPRESENTED BY THIS CERTIFICATE OF OWNERSHIP INTEREST MAY BE PLEDGED,
ENCUMBERED, SOLD, EXCHANGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
COMPANY’S LIMITED LIABILITY COMPANY OPERATING AGREEMENT, DATED
__________________, 2012, WHICH MAY BE OBTAINED UPON REQUEST FROM THE COMPANY.




THE INTEREST REPRESENTED BY THIS CERTIFICATE OF OWNERSHIP INTEREST HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY APPLICABLE STATE SECURITIES
LAWS AND THE UNITS MAY NOT BE TRANSFERRED UNLESS THEY ARE REGISTERED UNDER SUCH
LAWS OR IN THE OPINION OF COUNSEL FOR THE COMPANY AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE.








EXHIBIT I




--------------------------------------------------------------------------------







Upon due presentment for registration of transfer of this Certificate of
Ownership Interest at the office of the Company, the Company may issue a new
Certificate of Ownership Interest of like tenor and evidencing in the aggregate
a prorate number of units to the total units outstanding as this Certificate of
Ownership Interest represents to the whole Ownership Interest in the Company, as
defined in the LLC Agreement, without charge except for any tax or other
governmental charge imposed in connection therewith.




The Company may deem and treat the registered holder(s) hereof as the absolute
owner(s) of this Certificate of Ownership Interest (notwithstanding any notation
of ownership or other writing hereon made by anyone), for the purpose of any
distribution to the holder(s) hereof, and for all other purposes, and the
Company shall not be affected by any notice to the contrary.




The terms of this Certificate of Ownership Interest shall be binding upon any
successors or assigns of the Company.




IN WITNESS WHEREOF, Owyhee Gold Trust LLC has caused this Certificate of
Ownership Interest to be signed by its Manager.







Dated:  _____________________, 20__.







OWYHEE GOLD TRUST LLC







By:

  __________________, Manager




 





EXHIBIT I




--------------------------------------------------------------------------------










EXHIBIT J

To

EXPLORATION, DEVELOPMENT AND MINING

LIMITED LIABILITY COMPANY OPERATING AGREEMENT




By And Between







South Mountain Mines, Inc., an Idaho corporation

and

Idaho State Gold Company II LLC, an Idaho limited liability company













CONVERTIBLE PROMISSORY NOTE







(See attached)























EXHIBIT J




--------------------------------------------------------------------------------







[ex105008.gif] [ex105008.gif]














EXHIBIT J




--------------------------------------------------------------------------------







[ex105010.gif] [ex105010.gif]














EXHIBIT J




--------------------------------------------------------------------------------










[ex105012.gif] [ex105012.gif]

















EXHIBIT J




--------------------------------------------------------------------------------










[ex105014.gif] [ex105014.gif]

















EXHIBIT J




--------------------------------------------------------------------------------










[ex105016.gif] [ex105016.gif]

















EXHIBIT J




--------------------------------------------------------------------------------










[ex105018.gif] [ex105018.gif]

















EXHIBIT J




--------------------------------------------------------------------------------







[ex105020.gif] [ex105020.gif]




















EXHIBIT J




--------------------------------------------------------------------------------










[ex105022.gif] [ex105022.gif]














EXHIBIT J


